


Exhibit 10.26

 

Published CUSIP Number: 91337LAD8

 

CREDIT AGREEMENT

for

$350,000,000 Term Loan Facility

and

$150,000,000 Revolving Credit Facility

Dated as of September 18, 2007

among

UNIVERSAL AMERICAN FINANCIAL CORP.,

as the Borrower,

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

SUNTRUST BANK

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Syndication Agents,

CALYON NEW YORK BRANCH

and

CITIBANK, N.A.,

as Co-Documentation Agents,

and

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Sole Book Manager

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

Section

 

Page

 

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

1.01

Defined Terms

2

1.02

Other Interpretive Provisions

78

1.03

Accounting Terms

80

1.04

Rounding

81

1.05

Times of Day

81

1.06

Letter of Credit Amounts

81

 

 

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

2.01

The Loans

82

2.02

Borrowings, Conversions and Continuations of Loans

84

2.03

Letters of Credit

88

2.04

Swing Line Loans

114

2.05

Prepayments

122

2.06

Termination or Reduction of Commitments

128

2.07

Repayment of Loans

131

2.08

Interest

132

2.09

Fees

134

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

135

2.11

Evidence of Debt

137

2.12

Payments Generally; Administrative Agent’s Clawback

138

2.13

Sharing of Payments by Lenders

144

2.14

Increase in Revolving Credit Facility

146

2.15

Increase in Term Facility

151

2.16

Additional Term Facility.

155

 

 

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

3.01

Taxes

159

3.02

Illegality

165

3.03

Inability to Determine Rates

166

3.04

Increased Costs

167

3.05

Compensation for Losses

172

3.06

Mitigation Obligations; Replacement of Lenders

173

3.07

Survival

174

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

4.01

Conditions of Initial Credit Extension

174

4.02

Conditions to all Credit Extensions

182

 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

 

 

5.01

Existence, Qualification and Power

184

5.02

Authorization; No Contravention

185

5.03

Governmental Authorization; Other Consents

185

5.04

Binding Effect; Seniority

186

5.05

Financial Statements; No Material Adverse Effect

187

5.06

Litigation

190

5.07

No Default

190

5.08

Ownership of Property; Liens

190

5.09

Environmental Compliance

191

5.10

Insurance

192

5.11

Taxes

193

5.12

ERISA Compliance

193

5.13

Subsidiaries; Loan Parties

195

5.14

Margin Regulations; Investment Company Act

195

5.15

Disclosure

196

5.16

Compliance with Laws

197

5.17

Intellectual Property; Licenses, Etc.

197

5.18

Solvency

198

5.19

Security Interests.

198

5.20

Insurance Licenses.

198

5.21

Labor Matters.

198

 

 

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

 

 

6.01

Financial Statements

199

6.02

Certificates; Other Information

204

6.03

Notices

209

6.04

Payment of Obligations

210

6.05

Preservation of Existence, Etc.

212

6.06

Maintenance of Properties

212

6.07

Maintenance of Insurance

212

6.08

Compliance with Laws

213

6.09

Books and Records

213

6.10

Inspection Rights

213

6.11

Use of Proceeds

214

6.12

Covenant to Guarantee Obligations and Give Security

215

6.13

Compliance with Environmental Laws

217

 

ii

--------------------------------------------------------------------------------


 

6.14

Further Assurances

218

6.15

Designation of Subsidiaries as Restricted and Unrestricted.

219

6.16

A.M. Best Rating.

220

6.17

S&P Rating.

220

 

 

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

 

 

7.01

Liens

221

7.02

Indebtedness

225

7.03

Investments

228

7.04

Fundamental Changes

233

7.05

Dispositions

235

7.06

Restricted Payments

237

7.07

Change in Nature of Business

239

7.08

Transactions with Affiliates

239

7.09

Burdensome Agreements

240

7.10

Use of Proceeds

241

7.11

Financial Covenants.

241

7.12

Amendments of Organization Documents

242

7.13

Accounting Changes

243

7.14

Prepayments, Etc. of Indebtedness

243

7.15

Amendment, Etc. of Acquisition Agreement and Indebtedness

243

7.16

Unrestricted Subsidiaries

244

 

 

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

8.01

Events of Default

244

8.02

Remedies upon Event of Default

250

8.03

Application of Funds

251

 

 

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

 

 

9.01

Appointment and Authority

253

9.02

Rights as a Lender

255

9.03

Exculpatory Provisions

255

9.04

Reliance by Administrative Agent

258

9.05

Delegation of Duties

258

9.06

Resignation of Administrative Agent

259

9.07

Non-Reliance on Administrative Agent and Other Lenders

261

9.08

No Other Duties, Etc.

262

9.09

Administrative Agent May File Proofs of Claim

262

9.10

Collateral and Guaranty Matters

264

 

iii

--------------------------------------------------------------------------------


 

ARTICLE X

 

MISCELLANEOUS

 

 

 

10.01

Amendments, Etc.

265

10.02

Notices; Effectiveness; Electronic Communications

271

10.03

No Waiver; Cumulative Remedies

276

10.04

Expenses; Indemnity; Damage Waiver

278

10.05

Payments Set Aside

284

10.06

Successors and Assigns

284

10.07

Treatment of Certain Information; Confidentiality

296

10.08

Right of Setoff.

298

10.09

Interest Rate Limitation

299

10.10

Counterparts; Integration; Effectiveness

300

10.11

Survival of Representations and Warranties

300

10.12

Severability

301

10.13

Replacement of Lenders

301

10.14

Governing Law; Jurisdiction; Etc.

304

10.15

Waiver of Jury Trial

306

10.16

No Advisory or Fiduciary Responsibility

307

10.17

USA PATRIOT Act Notice

308

10.18

Time of the Essence.

309

10.19

ENTIRE AGREEMENT.

309

 

 

 

SIGNATURES

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

1.01A              Existing Letters of Credit

1.01B              Immaterial Subsidiaries

1.01C              Unrestricted Subsidiaries

2.01                 Commitments and Applicable Percentages

5.06(a)            Certain Litigation

5.06(b)            Other Litigation

5.08(b)            Existing Liens

5.09                 Environmental Matters

5.12                 ERISA Matters

5.13                 Subsidiaries; Loan Parties

7.02                 Existing Indebtedness

7.09                 Existing Restrictive Contractual Obligations

10.02               Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

Form of

 

A                     Committed Loan Notice

B                     Swing Line Loan Notice

C-1                  Term Note

C-2                  Revolving Credit Note

D                     Compliance Certificate

E                      Assignment and Assumption

F                      Subsidiary Guaranty Agreement

G                     Pledge Agreement

H                     Opinion Matters — Counsel to Loan Parties

 

v

--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of September 18,
2007, among UNIVERSAL AMERICAN FINANCIAL CORP., a New York corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

PRELIMINARY STATEMENTS:

Pursuant to that certain Agreement and Plan of Merger and Reorganization dated
as of May 7, 2007 (together with all exhibits and schedules thereto, and as
amended or modified by the Escrow Documents (hereinafter defined), collectively,
the “Acquisition Agreement”), among the Borrower, MH Acquisition I Corp., MH
Acquisition II LLC, MHRX LLC, MemberHealth, Inc., and the Shareholder
Representative named therein, the Borrower has agreed to acquire (the
“Acquisition”) all of the outstanding capital stock of MemberHealth, Inc. (the
“Acquired Company”, and, together with its subsidiaries, the “Acquired
Business”). After the consummation of the Acquisition, the Acquired Company will
become a Wholly-Owned Subsidiary of the Borrower.

The Borrower has requested that the Lenders (a) refinance certain existing
Indebtedness of the Borrower; (b) finance a portion of the consideration to be
paid in connection with the Acquisition; (c) provide financing for the working
capital and general corporate purposes of the Borrower and its Restricted
Subsidiaries, including for Capital Expenditures, Investments and acquisitions
permitted under this Agreement; and (d) finance transaction costs and expenses
(including fees, commissions and expenses) in connection with the Acquisition
and this Agreement.

In furtherance of the foregoing, the Borrower has requested that the Lenders
provide a term loan facility, a revolving credit facility and a swing line
facility, and the Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to issue letters of credit, in each case,
on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

1.01         Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

“Acquired Business” has the meaning specified in the Preliminary Statements
hereof.

“Acquired Business EBITDA” means, for any period after the consummation of the
Acquisition, an amount equal to the Acquired Business Net Income for such period
plus the following to the extent deducted in calculating such Acquired Business
Net Income: (a) consolidated interest expense of the Acquired Business
Operations for such period, (b) the

 

1

--------------------------------------------------------------------------------


 

provision for Federal, state, local and foreign income taxes payable by the
Acquired Business Operations for such period (net of any Federal, state, local
and foreign income tax credits attributable to the Acquired Business Operations
for such period) and (c) the amount of depreciation and amortization expense
deducted in determining such Acquired Business Net Income.

“Acquired Business Net Income” shall mean, for any period after the consummation
of the Acquisition, the consolidated net income of the Acquired Business
Operations (excluding non-cash gains and losses) for such period determined in
accordance with GAAP.

“Acquired Business Operations” shall mean the Acquired Company and its
Restricted Subsidiaries that are Non-Regulated Companies.

“Acquired Company” has the meaning specified in the Preliminary Statements
hereof.

“Acquisition” has the meaning specified in the Preliminary Statements hereof.

“Acquisition Agreement” has the meaning specified in the Preliminary Statements
hereof.

“Act” has the meaning specified in Section 10.17.

“Additional Term Facility” has the meaning specified in Section 2.16(a).

“Additional Term Facility Borrowing” means a borrowing made under an Additional
Term Facility consisting of simultaneous Additional Term Facility Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Additional Term Facility Lenders under such
Additional Term Facility.

“Additional Term Facility Commitment” means, as to each Additional Term Facility
Lender, its obligation to make Additional Term Facility Loans to the Borrower
pursuant to an amendment or supplement to this Agreement relating to an
Additional Term Facility,  in the aggregate principal amount at any time not to
exceed the amount set forth in such amendment or supplement.

“Additional Term Facility Effective Date” has the meaning specified in Section
2.16(d).

“Additional Term Facility Lender” has the meaning specified in Section 2.16(d).

“Additional Term Facility Loan” means an advance made by any Additional Term
Facility Lender under an Additional Term Facility.

“Additional Term Facility Note” means a promissory note made by the Borrower in
favor of an Additional Term Facility Lender evidencing Additional Term Facility
Loans made by such Additional Term Facility Lender under an Additional Term
Facility, in form and substance reasonably acceptable to the Borrower and such
Additional Term Facility Lender.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereof.

“American Exchange” means American Exchange Life Insurance Company, a Texas
corporation.

“Annual Statement” means the annual financial statement required to be filed by
any Regulated Insurance Company with the Applicable Insurance Regulatory
Authority.

“Applicable Insurance Regulatory Authority” means, when used with respect to any
Regulated Insurance Company, the insurance department or similar administrative
authority or agency located in (a) each state or other jurisdiction in which
such Regulated Insurance Company is domiciled or (b) to the extent asserting
regulatory jurisdiction over such Regulated Insurance Company, the insurance
department, authority or agency in each state or other jurisdiction in which
such Regulated Insurance Company is licensed, and shall include any Federal or
national insurance regulatory department, authority or agency that may be
created and that asserts regulatory jurisdiction over such Regulated Insurance
Company.

“Applicable Percentage” means (a) in respect of the Term Facility at any time,
the percentage (carried out to the ninth decimal place) of the Term  Facility
represented by (i) on the Closing Date or a Term Increase Effective Date, as
applicable, such Term Lender’s Term Commitment at such time and (ii) thereafter,
the principal amount of such Term Lender’s Term Loans at such time, (b) in
respect of any Additional Term Facility at any time, the percentage (carried out
to the ninth decimal place) of such Additional Term Facility represented by (i)
on the applicable Additional Term Facility Effective Date, such Additional Term
Facility Lender’s Additional Term Facility Commitment at such time and (ii)
thereafter, the principal amount of the Additional Term Facility Loans of such
Additional Term Facility Lender at such time, and (c) in respect of the
Revolving Credit Facility, with respect to any Revolving Credit Lender at any
time, the percentage (carried out to the ninth decimal place) of the Revolving
Credit Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time.  If the commitment of each Revolving Credit Lender to
make Revolving Credit Loans

 

3

--------------------------------------------------------------------------------


 

and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01, in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto or in an amendment or supplement to this Agreement
relating to an Additional Term Facility, as applicable.

“Applicable Rate” means, on any date of determination, the rate per annum set
forth in the table below for the Type of Borrowing or Commitment Fee (as the
case may be), that corresponds to the Consolidated Leverage Ratio of the
Borrower at such date of determination, as calculated based on the Compliance
Certificate of the Borrower most recently delivered pursuant to Section 6.02(b)
(or initially determined based on the Compliance Certificate delivered pursuant
to Section 4.01(a)):

 

Level

 

Consolidated
Leverage Ratio

 

Eurodollar Rate
+
Letters of Credit

 

Base Rate
+

 

Commitment
Fee Rate

 

1

 

> 2.00:1.00

 

.875%

 

0%

 

.150%

 

2

 

< 2.00:1.00 and > 1.25:1.00

 

.750%

 

0%

 

.125%

 

3

 

< 1.25:1.00

 

.625%

 

0%

 

.100%

 

 

provided that if, on the Closing Date, a Rating Condition exists, the Applicable
Rate for the Eurodollar Rate will be increased by 0.125% at each Level until
(but only until) a Rating Condition no longer exists; provided, further, that,
subject to the next following proviso and the proviso in the following sentence,
Level 2 shall apply until the first Business Day following the delivery by the
Borrower to the Administrative Agent of a Compliance Certificate for the fiscal
quarter ending September 30, 2007; and provided, further, that the Applicable
Rate may be adjusted as provided in Sections 2.14(f), 2.15(f) and 2.16(e).  Each
adjustment after the Closing Date in the Applicable Rate based on the above
pricing grid will become effective on the first Business Day following the
delivery by the Borrower to the Administrative Agent of a Compliance Certificate
for a particular fiscal period; provided, however, that if a Compliance
Certificate is not delivered when due in accordance with Section 6.02(b), then
Level 1 shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered.

 

4

--------------------------------------------------------------------------------


 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term 
Facility, any Additional Term Facility or the Revolving Credit Facility, a
Lender that has a Commitment with respect to such Facility or holds a Term Loan,
an Additional Term Facility Loan or a Revolving Credit Loan, respectively, at
such time, (b) with respect to the Letters of Credit, (i) the L/C Issuer and
(ii) if any Letters of Credit have been issued pursuant to Section 2.03(a), the
Revolving Credit Lenders and (c) with respect to the Swing Line Sublimit,
(i) the Swing Line Lender and (ii) if any Swing Line Loans are outstanding
pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that manages a Lender.

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower and its Subsidiaries for the fiscal years ended December 31, 2004,
December 31, 2005 and December 31, 2006, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for such fiscal
years of the Borrower and its Subsidiaries, including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in Section 2.03(b).

“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date for the Revolving Credit Facility, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (c) the date of
termination of the respective Revolving Credit Lenders’ commitments to

 

5

--------------------------------------------------------------------------------


 

make Revolving Credit Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Revolving Credit Loan, a Term Loan, or an Additional
Term Loan  that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereof.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a Term
Borrowing or an Additional Term Facility Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase, lease (pursuant to a Capitalized Lease)
or other acquisition of, or addition to, any fixed or capital equipment or other
asset (including capitalized replacements, repairs and improvements but
excluding normal replacements and maintenance which are properly charged to
current operations).

“Capital Z” shall mean Capital Z Financial Services Fund II, L.P. and Capital Z
Financial Services Private Fund II, L.P., each a Bermuda limited partnership.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means cash and any of the following types of Investments, in
each case to the extent owned by the Borrower or any of its Restricted
Subsidiaries free and clear of all Liens:

 

6

--------------------------------------------------------------------------------


 

(a)           obligations issued or directly and fully guaranteed or insured by
the United States of America or any agency or instrumentality thereof having
maturities of not more than 360 days from the date of acquisition thereof;
provided that the full faith and credit of the United States of America is
pledged in support thereof;

(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
180 days from the date of acquisition thereof;

(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-2” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 270 days from the
date of acquisition thereof;

(d)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Restricted Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition;

(e)           repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully guaranteed or
insured by the United States of America or any agency or instrumentality
thereof;

(f)            securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America (including any auction rate security resetting
not more than one year from the prior reset date), by any political subdivision
or taxing authority of any such state, commonwealth or territory or by any
foreign government, the securities of which state, commonwealth, territory,
political subdivision, taxing authority or foreign government (as the case may
be) are rated at least A by S&P or A2 by Moody’s;

(g)           securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;

(h)           shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of any of clauses (a) through
(g) of this definition;

 

7

--------------------------------------------------------------------------------


 

(i)            demand and savings deposit accounts maintained in the ordinary
course of business; and

(j)            money market funds that (i) purport to comply generally with the
criteria set forth in SEC Rule 2a 7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P, Aaa by Moody’s or an equivalent rating by
another nationally recognized rating agency, and (iii) have portfolio assets of
at least $5,000,000,000.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a)           the Investors collectively cease to own directly or indirectly an
amount of the economic and voting interest in the Borrower’s Equity Interests
equal to at least 35% of the aggregate amount of such economic and voting
interest on a fully diluted basis; or

(b)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan), other than the Investors, becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 35% or more of the Equity
Interests of the Borrower entitled to vote for members of the board of directors
of the  Borrower on a fully-diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right); or

(c)           a majority of the board of directors of the Borrower ceases to
consist of Continuing Directors.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01 and the initial Loans
are made hereunder.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the property that is or is intended under the terms of
this Agreement (including Section 6.12) and the Collateral Documents to be
subject to Liens in favor of the Administrative Agent for the benefit of the
Secured Parties; provided that the Collateral shall not include (a) Equity
Interests of any Person that is not a Wholly-Owned Restricted

 

8

--------------------------------------------------------------------------------


 

Subsidiary, (b) Equity Interests of an Immaterial Subsidiary, (c) Equity
Interests owned by a Regulated Insurance Company, (d) Equity Interests of any
statutory trust created for the purpose of issuing any Trust Preferred
Securities, (e) more than 65% of the Equity Interests of any CFC or any of the
Equity Interests of any CFC that are not owned by the Borrower or a Domestic
Subsidiary or (f) Equity Interests with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to the
Borrower), the cost or other consequence (including any adverse tax
consequences) of creating a Lien in favor of the Administrative Agent for the
benefit of the Secured Parties, would be excessive in view of the benefits to be
obtained by the Secured Parties therefrom.

“Collateral Documents” means, collectively, the Pledge Agreement delivered to
the Administrative Agent pursuant to Section 4.01(a)(iii), and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties. 
The Collateral Documents shall be effective at all times that a Rating Condition
exists.

“Commitment” means a Term Commitment, an Additional Term Facility Commitment or
a Revolving Credit Commitment, as the context may require.

“Commitment Letter” means that certain letter agreement dated as of May 7, 2007
among the Borrower, the Arranger and the Administrative Agent relating to the
transactions contemplated by this Agreement.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) an
Additional Term Facility Borrowing, (c) a Revolving Credit Borrowing, (d) a
conversion of Loans from one Type to the other, or (e) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A or other form acceptable to the
Administrative Agent.

“Company Action Level” shall mean “Company Action Level” as defined by the NAIC
from time to time and as applied in the context of the Risk Based Capital
Guidelines promulgated by the NAIC (or any term substituted therefor by the
NAIC).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Adjusted EBITDA” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, an amount equal to the
Consolidated Net Income for such period (a) plus the sum (without duplication)
of the following to the extent deducted in calculating such Consolidated Net
Income (but whether or not so deducted in the case of clause (vii) below):
(i) consolidated interest expense (including without limitation that portion
attributable to Capitalized Leases in accordance with GAAP and capitalized
interest, and all charges owed with respect to letters of credit and net costs
under Swap Contracts) for such period, (ii) the provision for Federal, state,
local and foreign income taxes payable by the Borrower and its Restricted
Subsidiaries for such period, (iii) depreciation and amortization (including
without limitation amortization of acquired and other intangibles) expense,
(iv) other non-recurring expenses of the Borrower and its Restricted
Subsidiaries reducing such Consolidated Net Income, (v) other non-cash items
reducing such Consolidated Net Income,

 

9

--------------------------------------------------------------------------------


 

including, but not limited to, stock based compensation costs in accordance with
FAS 123R, (vi) costs and expenses incurred in respect of the Transactions, (vii)
Specified Equity Contributions, provided, however, that Specified Equity
Contributions will be included in the calculation of Consolidated Adjusted
EBITDA solely for the purpose of determining compliance with Section 7.11(b) and
not for any other purposes, including for the purpose of determining the
Applicable Rate; provided, further, that (A) in each four fiscal quarter period
ending after the Closing Date, there shall be at least two fiscal quarters in
which no Specified Equity Contribution is included in determining Consolidated
Adjusted EBITDA, and (B) the amount of any Specified Equity Contribution
included in determining Consolidated Adjusted EBITDA shall be no greater than
the amount required to cause the Borrower to be in compliance with Section
7.11(b), (viii) dividends on preferred Equity Interests, (ix) non-recurring
start-up expenses associated with the enactment of the “Part D program” by the
Acquired Business, including, without limitation, integration expenses, (x)
non-recurring reinsurance expenses paid to Hannover Life Re in connection with
the termination of a reinsurance contract between the Acquired Business and
Hannover Life Re in effect prior to the date of this Agreement, (xi) fees and
expenses incurred in connection with any Disposition, incurrence of Consolidated
Funded Indebtedness or offering of Equity Interests permitted under the Loan
Documents, (xii) any severance or similar one-time compensation charges, and
(xiii) the amount of any “earn-out payments” paid or payable under the
Acquisition Agreement, and (b) minus the sum (without duplication) of the
following to the extent included in calculating such Consolidated Net Income:
(i) Federal, state, local and foreign income tax credits of the Borrower and its
Restricted Subsidiaries for such period and (ii) all non-cash items increasing
Consolidated Net Income for such period (other than to the extent representing
the reversal of an accrual or reserve for a potential cash item in a prior
period); provided that, in determining Consolidated Adjusted EBITDA,
acquisitions and Dispositions of stock or assets permitted by the Loan Documents
shall be given pro forma effect as if such acquisitions or Dispositions had
occurred on the first day of such period; provided, further, that the aggregate
amount of the expenses, fees, costs or charges set forth in subclauses (iv),
(ix), (x) and (xii) of clause (a) above that may be included in calculating
Consolidated Adjusted EBITDA may not exceed (A) 25% of Consolidated Adjusted
EBITDA during the first four full fiscal quarters following the Closing Date,
(B) 20% of Consolidated Adjusted EBITDA during the four fiscal quarters
following those referenced in the preceding clause (A), (C) 15% of Consolidated
Adjusted EBITDA during the four fiscal quarters following those referenced in
the preceding clause (B), (D) 10% of Consolidated Adjusted EBITDA during the
four fiscal quarters following those referenced in the preceding clause (C), or
(E) 5% of Consolidated Adjusted EBITDA during any period of four full fiscal
quarters ending thereafter; and provided, further, that the expenses set forth
in subclause (x) of clause (a) above may be included in calculating Consolidated
Adjusted EBITDA in an unlimited amount to the extent that such expenses are paid
or accrued on or before the Closing Date.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum
(without duplication) of (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including
obligations in respect of Trust Preferred Securities) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness (if non-recourse, limited in
each case to the fair market value of the asset in question), (c) all direct,
non-contingent obligations arising from draws under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties,

 

10

--------------------------------------------------------------------------------


 

surety bonds and similar instruments for which the Borrower or any Restricted
Subsidiary is the account party, (d) all non-contingent obligations, including
any non-contingent “earn-out” payment obligations under acquisition agreements,
in respect of the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business), (e) Attributable
Indebtedness in respect of Capitalized Leases, (f) without duplication, all
Guarantees with respect to outstanding indebtedness of the types specified in
clauses (a) through (e) above of Persons other than the Borrower or any
Restricted Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) to the
extent that the Borrower or a Restricted Subsidiary is personally liable
therefore under contract or by operation of law, minus unrestricted Cash
Equivalents of the Borrower and its Restricted Subsidiaries on a consolidated
basis.  Notwithstanding the foregoing, any “earn-out” payment obligations under
the Acquisition Agreement, and any Qualified Equity Interests issued in
connection with the Transactions will not be considered to be Consolidated
Funded Indebtedness.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
Adjusted EBITDA for the period of the four fiscal quarters most recently ended.

“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the net income of the Borrower
and its Restricted Subsidiaries (excluding extraordinary gains and extraordinary
losses) for that period, determined in accordance with GAAP.

“Consolidated Total Assets” means, as of any date of determination, the
consolidated total assets of the Borrower and its Restricted Subsidiaries, as
set forth in the most recent consolidated balance sheet delivered pursuant to
Section 6.01(a)(i) or 6.01(b)(i) (or, prior to any such delivery, the proforma
balance sheet referred to in Section 5.05(f)), determined in accordance with
GAAP.

“Continuing Directors” shall mean the directors of the Borrower on the Closing
Date and each other director if such director’s appointment, nomination for
election or election to the board of directors of the Borrower is recommended or
approved by a majority of the then Continuing Directors.

“Contractual Obligation” means, as to any Person, any provision of any
securities issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

11

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, rehabilitation, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally or creditors of insurance companies in particular.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate for Letters of Credit plus 2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Additional Term Facility Loans, Revolving Credit Loans,
participations in L/C Obligations or participations in Swing Line Loans required
to be funded by it hereunder within one Business Day of the date required to be
funded by it hereunder, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute, or (c) has been deemed insolvent or become the subject of
a bankruptcy or insolvency proceeding.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction, but excluding the
creation or incurrence of a Lien) of any property by any Person (or the granting
of any option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith; provided
that a license or lease (other than a lease that is part of a sale and leaseback
transaction) shall not be deemed to be a Disposition for purposes of Section
2.05(b)(ii).

“Disqualified Equity Interests” means any Equity Interest, which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable on a date that is less
than 20 years after the Closing Date (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control, asset sale or any other event so long as any
rights of the holders thereof upon the occurrence of such change of control,
asset sale or other event shall be subject to the prior repayment in full of the
Loans and all other Obligations that are accrued and payable and the termination
of the Commitments), (b) is redeemable at the option of the holder thereof
(other than solely for Qualified Equity Interests), in whole or in part, on a
date that is less than 20 years after the Closing Date, (c) provides for the
scheduled payments of dividends in cash or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests.

 

12

--------------------------------------------------------------------------------


 

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any Hazardous Materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other rights to receive a share of the profits or losses of
or distributions of property from) such Person, all of the warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other rights to receive a share of the profits or losses of
or distributions of property from) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined

 

13

--------------------------------------------------------------------------------


 

in Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate a Pension Plan or Multiemployer Plan, the
treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

“Escrow Documents” means the escrow agreement described in Section 4.01(d) and
the related side agreement entered into in connection therewith, each dated as
of the Closing Date.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent in its reasonable discretion from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period.  If such rate is not
available at such time for any reason, then the “Eurodollar Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent in its reasonable discretion to be the rate at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate Loan” means a Revolving Credit Loan, a Term Loan or an
Additional Term Facility Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excepted Disposition” means any Disposition of any property described in (i)
Sections 7.05 (b), (c), (d), (e), (f), (g), (h), (k), (l), or (n) or (ii)
Section 7.05(m); provided that any Disposition permitted under Section 7.04(d)
pursuant to Section 7.05(m) shall only be deemed to be an “Excepted Disposition”
to the extent that the Disposition is otherwise described in one of the
subsections referred to in clause (i) of this definition.

“Excess Cash Flow” means, for any Excess Cash Flow Period, an amount equal to
the excess of: (a) the sum (without duplication) of (i) the greater of (A)
aggregate amount of dividends which the Regulated Insurance Companies (other
than SelectCare but only so long as SelectCare is not a wholly-owned direct or
indirect Subsidiary of the Borrower) could pay directly to the Borrower or
American Exchange under applicable Laws during such Excess Cash

 

14

--------------------------------------------------------------------------------


 

Flow Period (without obtaining extraordinary dividend approval from any
Applicable Insurance Regulatory Authority), while still maintaining a Risk Based
Capital Ratio for each such Regulated Insurance Company of 525% and (B) the
aggregate amount of dividends actually paid by the Regulated Insurance Companies
(other than SelectCare but only so long as SelectCare is not a wholly-owned
direct or indirect Subsidiary of the Borrower) directly to the Borrower or
American Exchange during such Excess Cash Flow Period, plus (ii) whether
positive or negative, tax sharing payments made by the Regulated Insurance
Companies to the Borrower or American Exchange during such Excess Cash Flow
Period, plus (iii) the combined interest income of the Borrower and American
Exchange on an unconsolidated basis during such Excess Cash Flow Period, plus
(iv) the TPA EBITDA for such Excess Cash Flow Period, plus (v) the Heritage
EBITDA for such Excess Cash Flow Period, plus (vi) after the consummation of the
Acquisition, the Acquired Business EBITDA for such Excess Cash Flow Period,
provided that the Acquired Business is not then contained in one of the
Regulated Insurance Companies minus (b) the sum (without duplication), for the
Borrower and its Restricted Subsidiaries (unless otherwise expressly provided),
of (i) consolidated interest expense with respect to Consolidated Funded
Indebtedness (including, without limitation, that portion attributable to
Capitalized Leases in accordance with GAAP and capitalized interest, all charges
owed with respect to letters of credit and net costs under Swap Contracts, and
interest expense on Trust Preferred Securities) for such Excess Cash Flow Period
and principal repayments on Consolidated Funded Indebtedness (other than
Indebtedness of the Borrower or any of its Subsidiaries to the Borrower or any
of its Subsidiaries) during such Excess Cash Flow Period, (ii) the aggregate
amount of capital contributions which the Regulated Insurance Companies (other
than SelectCare but only so long as SelectCare is not a wholly-owned direct or
indirect Subsidiary of the Borrower) would require from the Borrower or American
Exchange to maintain a Risk Based Capital Ratio for each such Regulated
Insurance Company of 525% at the end of such Excess Cash Flow Period, (iii) the
combined cash selling, general and administrative expenses of the Borrower and
American Exchange on an unconsolidated basis during such Excess Cash Flow
Period, (iv) cash taxes paid by the Borrower or any Non-Regulated Company during
such Excess Cash Flow Period, (v) all voluntary prepayments of Loans under the
Term Facility or any Additional Term Facility during such Excess Cash Flow
Period, (vi) all mandatory prepayments of Loans made under the Term Facility or
any Additional Term Facility during such Excess Cash Flow Period, (vii) the
amount of Capital Expenditures made in cash or accrued during such Excess Cash
Flow Period, (viii) the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash during such Excess Cash Flow Period that are
required to be made in connection with any prepayment of Consolidated Funded
Indebtedness, and (ix) the amount of any “earn-out” payments paid or payable
under the Acquisition Agreement during such Excess Cash Flow Period.

“Excess Cash Flow Period” means the first full fiscal year of the Borrower
ending after the Closing Date and each subsequent full fiscal year, as
applicable.

“Excess Cash Flow Prepayment Percentage” means, on any date of determination,
the percentage set forth below that corresponds to the Consolidated Leverage
Ratio of the Borrower at such date of determination, which for purposes of this
definition, shall be calculated based on the Compliance Certificate of the
Borrower for the applicable Excess Cash Flow Period delivered in connection with
the delivery of financial statements pursuant to Section 6.01(a)(i):

 

15

--------------------------------------------------------------------------------


 

Consolidated
Leverage Ratio

 

Excess Cash Flow Prepayment Percentage

 

> 2.50:1.00

 

50%

 

< 2.50:1.00 and > 1.75:1.00

 

25%

 

< 1.75:1.00

 

0%

 

 

“Excluded Subsidiary” means (a) any Regulated Insurance Company, (b) any
Subsidiary that is not a Wholly-Owned Subsidiary, (c) any Immaterial Subsidiary,
(d) any Subsidiary that is prohibited by applicable Law from guaranteeing the
Obligations, (e) any statutory trust created for the purpose of issuing any
Trust Preferred Securities, (f) any CFC, and (g) any other Subsidiary with
respect to which, in the reasonable judgment of the Administrative Agent
(confirmed in writing by notice to the Borrower), the cost or other consequences
(including any adverse tax consequences) of providing or joining in a Guaranty
would be excessive in view of the benefits to be obtained by the Lenders
therefrom.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of any Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Lender at the time
such Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Lender’s failure or inability (other than as a result of a
Change in Law) to comply with Section 3.01(e) so as to establish its exemption
from, or reduction of, withholding tax, except to the extent that such Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding tax pursuant to Section 3.01(a).

“Existing Credit Agreements” means (a) that certain Amended and Restated Credit
Agreement dated as of May 28, 2004, as amended or modified prior to the Closing
Date, among the Borrower, Bank of America, N.A., as administrative agent, and a
syndicate of lenders, (b) that certain Credit Agreement dated as of January 18,
2007, as amended or modified prior to the Closing Date, between the Borrower and
Bank of America, N.A., as the lender and (c) that certain Second Amended and
Restated Loan and Security Agreement dated as of December 27,

 

16

--------------------------------------------------------------------------------


 

2006, as amended or modified prior to  the Closing Date, among the Acquired
Company, the lenders party thereto and The Huntington National Bank, as agent.

“Existing Letters of Credit” means the Letters of Credit listed on Schedule
1.01A.

“Facility” means the Term Facility, any Additional Term Facility or the
Revolving Credit Facility, as the context may require.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement dated May 7, 2007, among the Borrower,
the Administrative Agent and the Arranger relating to certain fees payable in
connection with the transactions contemplated by this Agreement.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants, statements and
pronouncements of the Financial Accounting Standards Board, the Public Company
Accounting Oversight Board or the SEC or such other principles as may be
approved by a significant segment of the accounting profession in the United
States, that are applicable to the circumstances as of the date of
determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to

 

17

--------------------------------------------------------------------------------


 

government (including any Applicable Insurance Regulatory Authority and any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing any Indebtedness or other obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation, (ii) to purchase
or lease property, securities or services for the purpose of guaranteeing the
payment or performance of such Indebtedness or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation,
or (iv) entered into for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien); provided that the term “Guarantee” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
reimbursement or indemnity obligations that do not constitute Indebtedness.  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means each Restricted Subsidiary that is (a) a Domestic Subsidiary
and (b) not an Excluded Subsidiary.

“Guaranty” means, collectively, the Subsidiary Guaranty Agreement made by the
Guarantors in favor of the Secured Parties, substantially in the form of Exhibit
F, together with each other guaranty and guaranty supplement delivered pursuant
to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
hazardous or toxic substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Heritage EBITDA” shall mean, for any period for the Heritage Operations, an
amount equal to the Heritage Net Income for such period plus the following to
the extent deducted in calculating such Heritage Net Income: (a) consolidated
interest expense of the Heritage Operations for such period, (b) the provision
for Federal, state, local and foreign income taxes payable by the Heritage
Operations for such period (net of any Federal, state, local and foreign income
tax credits attributable to the Heritage Operations for such period) and (c) the
amount of depreciation and amortization expense deducted in determining such
Heritage Net Income.

 

18

--------------------------------------------------------------------------------


 

“Heritage Net Income” shall mean, for any period for the Heritage Operations,
the consolidated net income of the Heritage Operations (excluding non-cash gains
and losses) for such period, determined in accordance with GAAP.

“Heritage Operations” shall mean Heritage Health Systems, Inc. and its
Restricted Subsidiaries that are Non-Regulated Companies (other than Golden
Triangle Physician Alliance and Heritage Physician Networks).

“Immaterial Subsidiary” means each Restricted Subsidiary of the Borrower that
(a) for the most recent fiscal period for which financial statements of the
Borrower have been delivered to the Administrative Agent pursuant to Section
6.01(a)(i) or Section 6.01(b)(i) (or, prior to any such delivery, the pro forma
financial statements referred to in Section 5.05(f)), had revenues not in excess
of 5% of the consolidated revenues of the Borrower and its Restricted
Subsidiaries and (b) as of the end of such fiscal period, had assets not in
excess of 5% of Consolidated Total Assets, in each case as shown on the
financial statements of the Borrower for such fiscal period; provided that, as
of the Closing Date, each entity listed as an “Immaterial Subsidiary” on
Schedule 1.01B shall be an Immaterial Subsidiary; and provided further, that the
Immaterial Subsidiaries, collectively, shall not have at any time (x) aggregate
revenues in excess of 10% of the consolidated revenues of the Borrower and its
Restricted Subsidiaries or (y) aggregate assets in excess of 10% of Consolidated
Total Assets.

“Indebtedness” means, as to the Borrower or any of its Restricted Subsidiaries
at a particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP:

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under standby letters of credit, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)           net obligations of such Person under any Swap Contract;

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts, accrued expenses, current
accounts and similar current obligations payable in the ordinary course of
business and not past due for more than 90 days after the date on which such
trade account was created and other than (i) any “earn-out” payments payable
pursuant to the Acquisition Agreement or (ii) any “earn-out” payments payable
pursuant to the acquisition or similar agreement for any other acquisition
except to the extent that the liability on account of such “earn-out” payments
is fixed or non-contingent);

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

19

--------------------------------------------------------------------------------


 

(f)            all Attributable Indebtedness in respect of Capitalized Leases
and Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends, except for obligations to acquire such Equity
Interest from any of such Person’s directors, officers or employees or their
estates upon the termination of employment or death of such director, officer or
employee; and(h)       all Guarantees of such Person in respect of any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) to the extent that
such Person is personally liable therefor under contract or by operation of
Law.  The amount of any net obligation under any Swap Contract on any date shall
be deemed to be the Swap Termination Value thereof as of such date.
Notwithstanding the foregoing, the term Indebtedness shall not include
indebtedness that constitutes Indebtedness solely by virtue of a pledge of
Equity Interests of an Unrestricted Subsidiary.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Insurance Business” means one or more aspects of the business of selling,
issuing or underwriting insurance or reinsurance, which shall include the
business conducted by the Regulated Insurance Companies.

“Intellectual Property” has the meaning specified in Section 5.17.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or, if available to the Appropriate Lenders, nine or twelve months) thereafter,
as selected by the Borrower in its Committed Loan Notice; provided that:

 

20

--------------------------------------------------------------------------------


 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.  Any “earn-out” payments payable pursuant to the Acquisition
Agreement shall not be deemed to be Investments.

“Investors” means, collectively, Capital Z, Welsh, Carson, Anderson & Stowe X,
L.P., Perry Partners, L.P., Perry Partners International, Inc., Perry Commitment
Fund, L.P., Perry Commitment Master Fund, L.P., Union Square Universal Partners,
L.P. and Lee-Universal Holdings LLC, and their respective Affiliates.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of the L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local governmental laws, statutes, treaties, rules, guidelines,
regulations, ordinances, orders and codes.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

 

21

--------------------------------------------------------------------------------


 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Legal Requirements” has the meaning specified in the definition of “Material
Adverse Effect”.

“Lender” has the meaning specified in the introductory paragraph hereof and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $150,000,000. The Letter of
Credit Sublimit is a part of, and not in addition to, the Revolving Credit
Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or

 

22

--------------------------------------------------------------------------------


 

other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, an Additional Term Facility Loan, a Revolving Credit
Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter and (f) each Issuer
Document.

“Loan Parties” means, collectively, the Borrower, the Guarantors and the
Pledgors.

“Material Adverse Effect” means (a) at all times prior to the making of the
initial Loans on the Closing Date, any fact, event, circumstance, change,
occurrence, effect or condition individually or in the aggregate which has had
or would reasonably be expected to have a material adverse effect on (A) the
combined financial condition, business or results of operations of the Borrower
and its Subsidiaries and the Acquired Business, taken as a whole, assuming
completion of the Acquisition; provided that any change, event or effect arising
from or related to, or in the case of matters covered by clauses (ix) and (x)
below, directly and solely resulting from: (i) conditions generally affecting
the industries in which the Borrower and its Subsidiaries and the Acquired
Business operate or the United States economy generally; (ii) acts of terrorism,
acts of war or the escalation of hostilities; (iii) any disruption of the
financial, banking or securities markets (including any decline in the price of
any security or any market index); (iv) changes in GAAP; (v) changes in any
domestic or foreign law, statute, standard, ordinance, code, rule, regulation,
binding directive, resolution or promulgation, any order, writ, judgment,
injunction, decree, stipulation, ruling, determination or award entered by or
with any domestic or foreign governmental authority (including, without
limitation, any state, commonwealth, territory, possession, county, or
municipality thereof or the government of any political subdivision of any of
the foregoing, or any entity, authority, agency, ministry, court or other
similar body exercising executive, legislative, judicial, regulatory or
administrative authority or functions of or pertaining to government, including
any authority or other quasi-governmental entity established to perform any of
such functions and, in the case of the Borrower, the securities exchange on
which its capital stock is listed), or any license, franchise, permit or similar
right granted under any of the foregoing, or any similar provision having the
force or effect of law and, with respect to the Borrower, the rules of the
securities exchange on which its capital stock is listed (collectively, “Legal
Requirements”), except for changes in Legal Requirements or the Centers for
Medicare & Medicaid Services’ written interpretations and guidance related to
Medicare Part D or related to the business of providing health and life
insurance or managed care products and services; (vi) any action taken or
omission by the Borrower  in accordance with the Commitment Letter or the Fee
Letter or at the written request of, or with the prior written consent of, the
Administrative Agent; (vii) any change in or effect on the business of the
Borrower or its Subsidiaries or the Acquired Business that is cured prior to the
Closing Date; (viii) the announcement of the Transactions; (ix) any failure, in
and of itself, by the Borrower or any of its Subsidiaries or the Acquired
Business to meet any projections, forecasts or revenue or earnings predictions
for any period ending on or after the date of the Commitment Letter; or (x) any
change, in and of itself, in the market price or trading volume of shares of the
common stock of the Borrower, shall not be taken into account in determining

 

23

--------------------------------------------------------------------------------


 

whether a “Material Adverse Effect” has occurred, or would reasonably be
expected to occur, except in the case of clauses (i) and (iii), to the extent
that such change, event or effect referred to therein has had a materially
disproportionate impact on the financial condition, business or results of
operations of the Borrower and its Subsidiaries and the Acquired Business, taken
as a whole, relative to other industry participants and, except in the case of
clauses (ix) and (x), any fact, event, circumstance, change, occurrence, effect
or condition underlying any failure to meet any projections, forecasts or
revenue or earnings predictions or affecting such market price or trading volume
shall be taken into account in determining whether a Material Adverse Effect has
occurred or would reasonably be expected to occur; and (b) at all times after
the making of the initial Loans made on the Closing Date, any fact, event,
circumstance, change, occurrence, effect or condition individually or in the
aggregate which has had or could reasonably be expected to have a material
adverse effect upon, (A) the operations, business, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower or
the Borrower and its Restricted Subsidiaries taken as a whole; (B) the rights
and remedies of the Administrative Agent or any Lender under any Loan Document,
or of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (C) the legality, validity, binding effect
or enforceability against any Loan Party of any Loan Document to which it is a
party.

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
date that is the fifth anniversary of the Closing Date, (b) with respect to the
Term Facility, the date that is the fifth anniversary of the Closing Date, and
(c) with respect to any Additional Term Facility, the final maturity date
established for such Additional Term Facility in the amendment or supplement to
this Agreement entered into in connection with such Additional Term Facility;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.

“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at Section
1395, et seq. of Title 42 of the United States Code.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“NAIC” shall mean the National Association of Insurance Commissioners or any
successor organization thereto.

 

24

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” means, with respect to any Disposition by the Borrower or
any of its Restricted Subsidiaries, the excess, if any, of (a) the sum of cash
and Cash Equivalents received in connection with such transaction (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (b) the sum of (i) the principal amount of any Indebtedness
(including any premium or penalty) that is secured by the applicable asset and
that is required to be repaid in connection with such transaction (other than
Indebtedness under the Loan Documents), (ii) the reasonable out-of-pocket fees
and expenses, including legal fees and expenses incurred by the Borrower or such
Restricted Subsidiary in connection with such transaction and any escrow or
reserve for any contractual indemnification obligations undertaken by the
Borrower or any of its Restricted Subsidiaries in connection with such
Disposition (provided that upon release of any such escrow or reserve, the
amount released shall be considered Net Cash Proceeds) and (iii) income taxes
reasonably estimated to be actually payable as a result of any gain recognized
in connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (iii) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds.

“Non-Consenting Lender” has the meaning specified in Section 10.13.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b).

“Non-Regulated Company” shall mean each Restricted Subsidiary of the Borrower
which is not a Regulated Insurance Company.

“Note” means a Term Note, an Additional Term Facility Note or a Revolving Credit
Note, as the context may require.

“Novation Agreement” means the Novation Agreement having an effective date on or
about the date the Acquisition is consummated, among MemberHealth, Inc.,
Pennsylvania Life Insurance Company, American Progressive Life & Health
Insurance Company of New York and the Centers for Medicare & Medicaid Services,
as it may be amended or modified.

“Obligations” means all advances to, and debts, liabilities and obligations of,
any Loan Party arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement,

 

25

--------------------------------------------------------------------------------


 

instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Term Loans, Additional Term
Facility Loans, Revolving Credit Loans and Swing Line Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, Additional Term Facility
Loans, Revolving Credit Loans and Swing Line Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower, including any Pension Plan,
but not including any Multiemployer Plan.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” has the meaning specified in Section 4.01(a)(iii).

“Pledgor” means (a) the Borrower and (b) each Restricted Subsidiary that is the
owner of Collateral.

“Pro Forma Compliance” means, with respect to any transaction, action, event or
occurrence for which Pro Forma Compliance is required to be determined or is a
condition precedent thereto hereunder, that such transaction, action, event or
occurrence shall be deemed to

 

26

--------------------------------------------------------------------------------


 

have occurred as of the first day of the fiscal quarter in which such
transaction, action, event or occurrence actually occurred and that immediately
after giving effect thereto, (a) the Borrower shall be in compliance with the
financial covenant set forth in Section 7.11(b), such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a)(i) or
(b)(i) or otherwise on a basis reasonably acceptable to the Administrative Agent
and (b) no Event of Default otherwise exists.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Rating Condition” means, on any date of determination, that the Borrower (a)
does not have a corporate rating of BBB- or higher by S&P or (b) does not have a
corporate rating by S&P.

“Refinancing” means the refinancing and repayment of all outstanding obligations
and liabilities (other than in respect of any undrawn Existing Letters of Credit
and contingent reimbursement or indemnity obligations) of the Borrower or the
Acquired Company under the Existing Credit Agreements.

“Register” has the meaning specified in Section 10.06(c).

“Regulated Insurance Company” shall mean any Subsidiary of the Borrower, whether
now owned or hereafter acquired, that is authorized or admitted to carry on or
transact Insurance Business in any jurisdiction and is regulated by any
Applicable Insurance Regulatory Authority.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans, Additional Term Facility Loans or Revolving
Credit Loans, a Committed Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Additional Term Facility Lenders” means, as of any date of
determination for any Additional Term Facility, Additional Term Facility Lenders
holding more than 50% of such Additional Term Facility on such date; provided
that the portion of an Additional Term Facility held by a Defaulting Lender
shall be excluded for purposes of making a determination of Required Additional
Term Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving

 

27

--------------------------------------------------------------------------------


 

Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Term Commitments and
Revolving Credit Commitments; provided that the unused Term Commitment or
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and any other officer or employee of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
shareholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Any “earn-out” payments payable pursuant to the
Acquisition Agreement shall not be deemed to be Restricted Payments.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

28

--------------------------------------------------------------------------------


 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Increase Effective Date” has the meaning specified in Section
2.14.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.

“Risk Based Capital Ratio” shall mean, for any Regulated Insurance Company, the
ratio (expressed as a percentage), at any time, of the Total Adjusted Capital of
such Regulated Insurance Company to the Company Action Level of such Regulated
Insurance Company.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SAP” means, with respect to any Regulated Insurance Company, the accounting
procedures and practices prescribed or permitted by the Applicable Insurance
Regulatory Authority of the state in which such Regulated Insurance Company is
domiciled.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, any counterparty to a Swap Contract that is a Lender or an
Affiliate of a Lender at the time such Swap Contract is executed, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“SelectCare” shall mean SelectCare of Texas, LLC, a Georgia limited liability
company.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount

 

29

--------------------------------------------------------------------------------


 

of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Specified Equity Contributions” means any cash Investment (which Investment
shall be in Qualified Equity Interests) made by one or more of the Investors to
the Borrower after the Closing Date and on or prior to the date that is 10 days
after the date on which financial statements are required to be delivered
pursuant to Section 6.01(a)(i) for a fiscal year or Section 6.01(b)(i) for a
fiscal quarter, as applicable.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned or otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, in each case, as
may be amended, supplemented, replaced or otherwise modified from time to time
in accordance with this Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark-to-

 

30

--------------------------------------------------------------------------------


 

market value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender), in each case only to the extent representing an obligation of the
obligor thereunder.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means $10,000,000.  The Swing Line Sublimit is part of,
and not in addition to, the Revolving Credit Facility.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function as a borrowing of
funds (including any minority interest transactions that function as a
borrowing) but are not otherwise included in the definition of “Indebtedness” or
as a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, withholdings, assessments or
other like charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Term Borrowing” means a borrowing made under the Term Facility consisting of
simultaneous Term Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Term Lenders pursuant
to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

31

--------------------------------------------------------------------------------

“Term Increase Effective Date” has the meaning specified in Section 2.15(d).

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time, and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time; as such Term Loans may be increased pursuant to Section 2.15.

“Term Facility Increase Effective Date” has the meaning specified in
Section 2.15(d).

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Note” means a promissory note made by the Borrower in favor of a
Term Lender evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit C-1.

“Threshold Amount” means $25,000,000.

“Total Adjusted Capital” shall mean “Total Adjusted Capital” as defined by the
NAIC from time to time and as applied in the context of the Risk Based Capital
Guidelines promulgated by the NAIC (or any term substituted therefor by the
NAIC).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“TPA EBITDA” means, for any period for the TPA Operations, an amount equal to
the TPA Net Income for such period plus the following to the extent deducted in
calculating such TPA Net Income: (a) consolidated interest expense of the TPA
Operations for such period, (b) the provision for Federal, state, local and
foreign income taxes payable by the TPA Operations for such period (net of any
Federal, state, local and foreign income tax credits attributable to the TPA
Operations for such period) and (c) the amount of depreciation and amortization
expense deducted in determining such TPA Net Income.

“TPA Net Income” shall mean, for any period for the TPA Operations, the
consolidated net income of the TPA Operations (excluding non-cash gains and
losses) for such period determined in accordance with GAAP.

“TPA Operations” shall mean CHCS Services, Inc. and its Restricted Subsidiaries
that are Non-Regulated Companies.

“Transactions” shall mean, collectively, (a) the Acquisition, (b) the
Refinancing, (c) the incurrence by the Borrower of Loans and/or L/C Obligations
hereunder on the Closing Date and (d) the payment of fees and expenses in
connection with the foregoing.

 

32

--------------------------------------------------------------------------------


 

“Trust Preferred Securities” shall mean (a) the Floating Rate Junior
Subordinated Deferrable Interest Debentures issued by the Borrower pursuant to
the Indenture dated as of December 4, 2002 (as amended, modified or supplemented
from time to time), between the Borrower and State Street Bank and Trust Company
of Connecticut, National Association, as trustee, and the guaranty executed in
connection therewith, (b) the Floating Rate Junior Subordinated Deferrable
Interest Debentures issued by the Borrower pursuant to the Indenture dated as of
March 27, 2003 (as amended, modified or supplemented from time to time), between
the Borrower and Wells Fargo Bank, National Association, as trustee, and the
guaranty executed in connection therewith, (c) the Fixed/Floating Rate Junior
Subordinated Deferrable Interest Debentures issued by the Borrower pursuant to
the Indenture dated as of May 15, 2003 (as amended, modified or supplemented
from time to time), between the Borrower and U.S. Bank National Association, as
debenture trustee, and the guaranty executed in connection therewith, (d) the
Floating Rate Junior Subordinated Debt Securities issued by the Borrower
pursuant to the Indenture dated as of May 22, 2003 (as amended, modified or
supplemented from time to time), between the Borrower and the Wilmington Trust
Company, as trustee, and the guaranty executed in connection therewith, (e) the
Floating Rate Junior Subordinated Deferrable Interest Debentures issued by the
Borrower pursuant to the Indenture dated as of October 29, 2003 (as amended,
modified or supplemented from time to time), between the Borrower and U.S. Bank
National Association, as debenture trustee, and the guaranty executed in
connection therewith and (f) the Fixed/Floating Rate Junior Subordinated
Deferrable Interest Debentures issued by the Borrower pursuant to the Indenture
dated as of March 22, 2007 (as amended, modified or supplemented from time to
time), between the Borrower and Wilmington Trust Company, as trustee, and the
guaranty executed in connection therewith.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (a) as of the date hereof, each Subsidiary
listed on Schedule 1.01C and (b) each other Subsidiary other than a Regulated
Insurance Company designated by the Borrower as an Unrestricted Subsidiary
pursuant to Section 6.15 subsequent to

 

33

--------------------------------------------------------------------------------


 

the date hereof, in each case unless and until such Subsidiary is designated as
a Restricted Subsidiary in accordance herewith.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person to
the extent all of the Equity Interests in such Subsidiary, other than directors’
or nominees’ qualifying shares, are owned directly or indirectly by such Person.

“WorldNet” means WorldNet Services Corp., a Florida corporation.


1.02         OTHER INTERPRETIVE PROVISIONS.  WITH REFERENCE TO THIS AGREEMENT
AND EACH OTHER LOAN DOCUMENT, UNLESS OTHERWISE SPECIFIED HEREIN OR IN SUCH OTHER
LOAN DOCUMENT:

(A)           THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTER FORMS.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED
TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD “WILL” SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL.”  UNLESS THE
CONTEXT REQUIRES OTHERWISE, (I) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT (INCLUDING ANY ORGANIZATION DOCUMENT) SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN
OR IN ANY OTHER LOAN DOCUMENT), (II) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE
CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS, (III) THE WORDS
“HEREIN,” “HEREOF” AND “HEREUNDER,” AND WORDS OF SIMILAR IMPORT WHEN USED IN ANY
LOAN DOCUMENT, SHALL BE CONSTRUED TO REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY
AND NOT TO ANY PARTICULAR PROVISION THEREOF, (IV) ALL REFERENCES IN A LOAN
DOCUMENT TO ARTICLES, SECTIONS, PRELIMINARY STATEMENTS, EXHIBITS AND SCHEDULES
SHALL BE CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND PRELIMINARY
STATEMENTS, EXHIBITS AND SCHEDULES TO, THE LOAN DOCUMENT IN WHICH SUCH
REFERENCES APPEAR, (V) ANY REFERENCE TO ANY LAW SHALL INCLUDE ALL STATUTORY AND
REGULATORY PROVISIONS CONSOLIDATING, AMENDING, REPLACING OR INTERPRETING SUCH
LAW AND ANY REFERENCE TO ANY LAW OR REGULATION SHALL, UNLESS OTHERWISE
SPECIFIED, REFER TO SUCH LAW OR REGULATION AS AMENDED, MODIFIED OR SUPPLEMENTED
FROM TIME TO TIME, AND (VI) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED
TO HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND
CONTRACT RIGHTS.

 

34

--------------------------------------------------------------------------------


 

(B)           IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING;” THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”

(C)           SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


1.03         ACCOUNTING TERMS.


(A)           GENERALLY.  ALL ACCOUNTING TERMS NOT SPECIFICALLY OR COMPLETELY
DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH, AND ALL FINANCIAL DATA
(INCLUDING FINANCIAL RATIOS AND OTHER FINANCIAL CALCULATIONS) REQUIRED TO BE
SUBMITTED PURSUANT TO THIS AGREEMENT SHALL BE PREPARED IN CONFORMITY WITH, GAAP
OR SAP, AS APPLICABLE, APPLIED ON A CONSISTENT BASIS, AS IN EFFECT FROM TIME TO
TIME, APPLIED IN A MANNER CONSISTENT WITH THAT USED IN PREPARING THE AUDITED
FINANCIAL STATEMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PRESCRIBED HEREIN.


(B)           CHANGES IN GAAP OR SAP.  IF AT ANY TIME ANY CHANGE IN GAAP OR SAP
WOULD AFFECT THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN
ANY LOAN DOCUMENT, AND EITHER THE BORROWER OR THE REQUIRED LENDERS SHALL SO
REQUEST, THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER SHALL NEGOTIATE
IN GOOD FAITH TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT
THEREOF IN LIGHT OF SUCH CHANGE IN GAAP OR SAP (SUBJECT TO THE APPROVAL OF THE
REQUIRED LENDERS); PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR
REQUIREMENT SHALL CONTINUE TO BE COMPUTED IN ACCORDANCE WITH GAAP OR SAP, AS
APPLICABLE, PRIOR TO SUCH CHANGE THEREIN AND (II) THE BORROWER SHALL PROVIDE TO
THE ADMINISTRATIVE AGENT AND THE LENDERS FINANCIAL STATEMENTS AND OTHER
DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS REASONABLY REQUESTED HEREUNDER
SETTING FORTH A RECONCILIATION BETWEEN CALCULATIONS OF SUCH RATIO OR REQUIREMENT
MADE BEFORE AND AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP OR SAP, AS
APPLICABLE.


1.04         ROUNDING.  ANY FINANCIAL RATIOS REQUIRED TO BE MAINTAINED BY THE
BORROWER PURSUANT TO THIS AGREEMENT SHALL BE CALCULATED BY DIVIDING THE
APPROPRIATE COMPONENT BY THE OTHER COMPONENT, CARRYING THE RESULT TO ONE PLACE
MORE THAN THE NUMBER OF PLACES BY WHICH SUCH RATIO IS EXPRESSED HEREIN AND
ROUNDING THE RESULT UP OR DOWN TO THE NEAREST NUMBER (WITH A ROUNDING-UP IF
THERE IS NO NEAREST NUMBER).


1.05         TIMES OF DAY.  UNLESS OTHERWISE SPECIFIED, ALL REFERENCES HEREIN TO
TIMES OF DAY SHALL BE REFERENCES TO EASTERN TIME (DAYLIGHT OR STANDARD, AS
APPLICABLE).


1.06         LETTER OF CREDIT AMOUNTS. UNLESS OTHERWISE SPECIFIED HEREIN, THE
AMOUNT OF A LETTER OF CREDIT AT ANY TIME SHALL BE DEEMED TO BE THE STATED AMOUNT
OF SUCH LETTER OF CREDIT IN EFFECT AT SUCH TIME; PROVIDED, HOWEVER, THAT WITH
RESPECT TO ANY LETTER OF CREDIT THAT, BY ITS TERMS OR THE TERMS OF ANY ISSUER
DOCUMENT RELATED THERETO, PROVIDES FOR ONE OR MORE AUTOMATIC INCREASES IN THE
STATED AMOUNT THEREOF, THE AMOUNT OF SUCH LETTER OF CREDIT SHALL BE DEEMED TO BE
THE MAXIMUM STATED AMOUNT OF SUCH LETTER OF CREDIT AFTER GIVING EFFECT TO ALL
SUCH INCREASES, WHETHER OR NOT SUCH MAXIMUM STATED AMOUNT IS IN EFFECT AT SUCH
TIME.

 

35

--------------------------------------------------------------------------------


 


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01         THE LOANS.


(A)           THE TERM BORROWING.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH TERM LENDER SEVERALLY AGREES TO MAKE A SINGLE LOAN TO THE BORROWER
ON THE CLOSING DATE IN AN AMOUNT NOT TO EXCEED SUCH TERM LENDER’S TERM
COMMITMENT.  THE TERM BORROWING SHALL CONSIST OF TERM LOANS MADE SIMULTANEOUSLY
BY THE TERM LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE PERCENTAGE OF
THE TERM FACILITY.  AMOUNTS BORROWED UNDER THIS SECTION 2.01(A) AND REPAID OR
PREPAID MAY NOT BE REBORROWED.  TERM LOANS MAY BE BASE RATE LOANS OR EURODOLLAR
RATE LOANS, AS FURTHER PROVIDED HEREIN.  THE BORROWER HEREBY AUTHORIZES AND
DIRECTS THE ADMINISTRATIVE AGENT TO DELIVER ON THE CLOSING DATE $257,399,174.16
OF THE TERM BORROWING TO THE ESCROW AGENT UNDER THE ESCROW AGREEMENT THAT IS
PART OF THE ESCROW DOCUMENTS.


(B)           THE REVOLVING CREDIT BORROWINGS.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH REVOLVING CREDIT LENDER SEVERALLY AGREES TO
MAKE LOANS (EACH SUCH LOAN, A “REVOLVING CREDIT LOAN”) TO THE BORROWER FROM TIME
TO TIME, ON ANY BUSINESS DAY DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE
AMOUNT NOT TO EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF SUCH LENDER’S
REVOLVING CREDIT COMMITMENT; PROVIDED, HOWEVER, THAT AFTER GIVING EFFECT TO ANY
REVOLVING CREDIT BORROWING, (I) THE TOTAL REVOLVING CREDIT OUTSTANDINGS SHALL
NOT EXCEED THE REVOLVING CREDIT FACILITY, AND (II) THE AGGREGATE OUTSTANDING
AMOUNT OF THE REVOLVING CREDIT LOANS OF ANY REVOLVING CREDIT LENDER, PLUS SUCH
REVOLVING CREDIT LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE
OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, PLUS SUCH REVOLVING CREDIT LENDER’S
APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWING
LINE LOANS SHALL NOT EXCEED SUCH REVOLVING CREDIT LENDER’S REVOLVING CREDIT
COMMITMENT; PROVIDED FURTHER, THAT THE REVOLVING CREDIT LOANS BORROWED ON THE
CLOSING DATE MAY NOT EXCEED $10,000,000.  WITHIN THE LIMITS OF EACH REVOLVING
CREDIT LENDER’S REVOLVING CREDIT COMMITMENT, AND SUBJECT TO THE OTHER TERMS AND
CONDITIONS HEREOF, THE BORROWER MAY BORROW UNDER THIS SECTION 2.01(B), PREPAY
UNDER SECTION 2.05, AND REBORROW UNDER THIS SECTION 2.01(B).  REVOLVING CREDIT
LOANS MAY BE BASE RATE LOANS OR EURODOLLAR RATE LOANS, AS FURTHER PROVIDED
HEREIN.


2.02         BORROWINGS, CONVERSIONS AND CONTINUATIONS OF LOANS.


(A)           EACH TERM BORROWING, EACH ADDITIONAL TERM FACILITY BORROWING, EACH
REVOLVING CREDIT BORROWING, EACH CONVERSION OF TERM LOANS, ADDITIONAL TERM
FACILITY LOANS OR REVOLVING CREDIT LOANS FROM ONE TYPE TO THE OTHER, AND EACH
CONTINUATION OF EURODOLLAR RATE LOANS SHALL BE MADE UPON THE BORROWER’S
IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY
TELEPHONE.  EACH SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT
LATER THAN 1:00 P.M. (I) THREE BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ANY
BORROWING OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE LOANS OR OF ANY
CONVERSION OF EURODOLLAR RATE LOANS TO BASE RATE LOANS, AND (II) ON THE
REQUESTED DATE OF ANY BORROWING OF BASE RATE LOANS, WHEREUPON THE ADMINISTRATIVE
AGENT SHALL GIVE PROMPT NOTICE TO THE APPROPRIATE LENDERS OF SUCH

 

36

--------------------------------------------------------------------------------


 


REQUEST AND DETERMINE WHETHER THE REQUESTED INTEREST PERIOD (IF NINE OR TWELVE
MONTHS) IS AVAILABLE TO ALL OF THE APPROPRIATE LENDERS.  EACH TELEPHONIC NOTICE
BY THE BORROWER PURSUANT TO THIS SECTION 2.02(A) MUST BE CONFIRMED PROMPTLY BY
DELIVERY TO THE ADMINISTRATIVE AGENT OF A WRITTEN COMMITTED LOAN NOTICE,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER. 
EACH BORROWING OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE LOANS SHALL
BE IN A PRINCIPAL AMOUNT OF $2,500,000 OR A WHOLE MULTIPLE OF $500,000 IN EXCESS
THEREOF.  EXCEPT AS PROVIDED IN SECTIONS 2.03(C) AND 2.04(C), EACH BORROWING OF
OR CONVERSION TO BASE RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A
WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF.  EACH COMMITTED LOAN NOTICE
(WHETHER TELEPHONIC OR WRITTEN) SHALL SPECIFY (I) WHETHER THE BORROWER IS
REQUESTING A TERM BORROWING, AN ADDITIONAL TERM FACILITY BORROWING, A REVOLVING
CREDIT BORROWING, A CONVERSION OF TERM LOANS, ADDITIONAL TERM LOANS OR REVOLVING
CREDIT LOANS FROM ONE TYPE TO THE OTHER, OR A CONTINUATION OF EURODOLLAR RATE
LOANS, (II) THE REQUESTED DATE OF THE BORROWING, CONVERSION OR CONTINUATION, AS
THE CASE MAY BE (WHICH SHALL BE A BUSINESS DAY), (III) THE PRINCIPAL AMOUNT OF
LOANS TO BE BORROWED, CONVERTED OR CONTINUED, (IV) THE TYPE OF LOANS TO BE
BORROWED OR TO WHICH EXISTING TERM LOANS, ADDITIONAL TERM LOANS, OR REVOLVING
CREDIT LOANS ARE TO BE CONVERTED, AND (V) IF APPLICABLE, THE DURATION OF THE
INTEREST PERIOD WITH RESPECT THERETO.  IF THE BORROWER FAILS TO SPECIFY A TYPE
OF LOAN IN A COMMITTED LOAN NOTICE OR IF THE BORROWER FAILS TO GIVE A TIMELY
NOTICE REQUESTING A CONVERSION OR CONTINUATION, THEN THE APPLICABLE TERM LOANS,
ADDITIONAL TERM FACILITY LOANS OR REVOLVING CREDIT LOANS SHALL BE MADE AS, OR
CONVERTED TO, BASE RATE LOANS.  ANY SUCH AUTOMATIC CONVERSION TO BASE RATE LOANS
SHALL BE EFFECTIVE AS OF THE LAST DAY OF THE INTEREST PERIOD THEN IN EFFECT WITH
RESPECT TO THE APPLICABLE EURODOLLAR RATE LOANS.  IF THE BORROWER REQUESTS A
BORROWING OF, CONVERSION TO, OR CONTINUATION OF EURODOLLAR RATE LOANS IN ANY
SUCH COMMITTED LOAN NOTICE, BUT FAILS TO SPECIFY AN INTEREST PERIOD, OR IF THE
BORROWER REQUESTS AN INTEREST PERIOD OF NINE OR TWELVE MONTHS AND SUCH INTEREST
PERIOD IS NOT ACCEPTABLE TO ALL OF THE APPROPRIATE LENDERS, THE BORROWER WILL BE
DEEMED TO HAVE SPECIFIED AN INTEREST PERIOD OF ONE MONTH.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, A SWING LINE LOAN MAY NOT BE CONVERTED TO A
EURODOLLAR RATE LOAN.


(B)           FOLLOWING RECEIPT OF A COMMITTED LOAN NOTICE, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT OF ITS APPLICABLE
PERCENTAGE UNDER THE APPLICABLE FACILITY OF THE APPLICABLE TERM LOANS,
ADDITIONAL TERM FACILITY LOANS OR REVOLVING CREDIT LOANS, AND IF NO TIMELY
NOTICE OF A CONVERSION OR CONTINUATION IS PROVIDED BY THE BORROWER, THE
ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF THE DETAILS OF ANY AUTOMATIC
CONVERSION TO BASE RATE LOANS DESCRIBED IN SECTION 2.02(A).  IN THE CASE OF A
TERM BORROWING, AN ADDITIONAL TERM FACILITY BORROWING OR A REVOLVING CREDIT
BORROWING, EACH APPROPRIATE LENDER SHALL MAKE THE AMOUNT OF ITS LOAN AVAILABLE
TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE ADMINISTRATIVE
AGENT’S OFFICE NOT LATER THAN 2:00 P.M. ON THE BUSINESS DAY SPECIFIED IN THE
APPLICABLE COMMITTED LOAN NOTICE.  UPON SATISFACTION OF THE APPLICABLE
CONDITIONS SET FORTH IN SECTION 4.02 (AND, IF SUCH BORROWING IS THE INITIAL
CREDIT EXTENSION, SECTION 4.01 OR, IF SUCH BORROWING IS AN ADDITIONAL TERM
FACILITY BORROWING, IN THE AMENDMENT OR SUPPLEMENT TO THIS AGREEMENT RELATING TO
SUCH ADDITIONAL TERM FACILITY), THE ADMINISTRATIVE AGENT SHALL MAKE ALL FUNDS SO
RECEIVED AVAILABLE TO THE BORROWER ON THE SAME BUSINESS DAY IN LIKE FUNDS AS
RECEIVED BY THE ADMINISTRATIVE AGENT EITHER BY (I)

 

37

--------------------------------------------------------------------------------


 


CREDITING THE ACCOUNT OF THE BORROWER ON THE BOOKS OF BANK OF AMERICA WITH THE
AMOUNT OF SUCH FUNDS OR (II) WIRE TRANSFER OF SUCH FUNDS, IN EACH CASE IN
ACCORDANCE WITH INSTRUCTIONS PROVIDED TO (AND REASONABLY ACCEPTABLE TO) THE
ADMINISTRATIVE AGENT BY THE BORROWER; PROVIDED, HOWEVER, THAT IF, ON THE DATE A
REVOLVING CREDIT BORROWING IS TO BE MADE, THERE ARE L/C BORROWINGS OUTSTANDING,
THEN THE PROCEEDS OF SUCH REVOLVING CREDIT BORROWING, FIRST, SHALL BE APPLIED TO
THE PAYMENT IN FULL OF ANY SUCH L/C BORROWINGS, AND SECOND, SHALL BE MADE
AVAILABLE TO THE BORROWER AS PROVIDED ABOVE.


(C)           EXCEPT AS OTHERWISE PROVIDED HEREIN, A EURODOLLAR RATE LOAN MAY BE
CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH
EURODOLLAR RATE LOAN.  DURING THE EXISTENCE OF A DEFAULT, NO LOANS MAY BE
REQUESTED AS, CONVERTED TO OR CONTINUED AS EURODOLLAR RATE LOANS WITHOUT THE
CONSENT OF THE REQUIRED LENDERS UNDER THE FACILITY UNDER WHICH SUCH LOANS ARE
OUTSTANDING.


(D)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND
THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD FOR
EURODOLLAR RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE.  AT ANY TIME
THAT BASE RATE LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWER AND THE LENDERS OF ANY CHANGE IN BANK OF AMERICA’S PRIME RATE USED IN
DETERMINING THE BASE RATE PROMPTLY FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH
CHANGE.


(E)           AFTER GIVING EFFECT TO ALL TERM BORROWINGS, ALL CONVERSIONS OF
TERM LOANS FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF TERM LOANS AS
THE SAME TYPE, THERE SHALL NOT BE MORE THAN TEN INTEREST PERIODS IN EFFECT IN
RESPECT OF THE TERM FACILITY.  AFTER GIVING EFFECT TO ALL ADDITIONAL TERM
FACILITY BORROWINGS, ALL CONVERSIONS OF ADDITIONAL TERM LOANS FROM ONE TYPE TO
THE OTHER, AND ALL CONTINUATIONS OF ADDITIONAL TERM LOANS AS THE SAME TYPE,
THERE SHALL NOT BE MORE THAN TEN INTEREST PERIODS IN EFFECT IN RESPECT OF ANY
ADDITIONAL TERM FACILITY. AFTER GIVING EFFECT TO ALL REVOLVING CREDIT
BORROWINGS, ALL CONVERSIONS OF REVOLVING CREDIT LOANS FROM ONE TYPE TO THE
OTHER, AND ALL CONTINUATIONS OF REVOLVING CREDIT LOANS AS THE SAME TYPE, THERE
SHALL NOT BE MORE THAN FIFTEEN INTEREST PERIODS IN EFFECT IN RESPECT OF THE
REVOLVING CREDIT FACILITY.


2.03         LETTERS OF CREDIT.


(A)           THE LETTER OF CREDIT COMMITMENT.

(I)            SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, (A) THE L/C
ISSUER AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE REVOLVING CREDIT LENDERS
SET FORTH IN THIS SECTION 2.03, (1) FROM TIME TO TIME ON ANY BUSINESS DAY DURING
THE PERIOD FROM THE CLOSING DATE UNTIL THE LETTER OF CREDIT EXPIRATION DATE, TO
ISSUE LETTERS OF CREDIT FOR THE ACCOUNT OF THE BORROWER OR ITS RESTRICTED
SUBSIDIARIES, AND TO AMEND OR EXTEND LETTERS OF CREDIT PREVIOUSLY ISSUED BY IT,
IN ACCORDANCE WITH SECTION 2.03(B), AND (2) TO HONOR DRAWINGS UNDER THE LETTERS
OF CREDIT; AND (B) THE REVOLVING CREDIT LENDERS SEVERALLY AGREE TO PARTICIPATE
IN LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF THE BORROWER OR ITS RESTRICTED
SUBSIDIARIES AND ANY DRAWINGS THEREUNDER; PROVIDED THAT AFTER GIVING EFFECT TO
ANY L/C CREDIT EXTENSION WITH RESPECT TO ANY LETTER OF CREDIT, (X) THE TOTAL
REVOLVING CREDIT

 

38

--------------------------------------------------------------------------------


 

OUTSTANDINGS SHALL NOT EXCEED THE REVOLVING CREDIT FACILITY, (Y) THE AGGREGATE
OUTSTANDING AMOUNT OF THE REVOLVING CREDIT LOANS OF ANY REVOLVING CREDIT LENDER,
PLUS SUCH LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE OUTSTANDING
AMOUNT OF ALL L/C OBLIGATIONS, PLUS SUCH LENDER’S APPLICABLE REVOLVING CREDIT
PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWING LINE LOANS SHALL NOT EXCEED
SUCH LENDER’S REVOLVING CREDIT COMMITMENT AND (Z) THE OUTSTANDING AMOUNT OF THE
L/C OBLIGATIONS SHALL NOT EXCEED THE LETTER OF CREDIT SUBLIMIT.  EACH REQUEST BY
THE BORROWER FOR THE ISSUANCE OR AMENDMENT OF A LETTER OF CREDIT SHALL BE DEEMED
TO BE A REPRESENTATION BY THE BORROWER THAT THE L/C CREDIT EXTENSION SO
REQUESTED COMPLIES WITH THE CONDITIONS SET FORTH IN THE PROVISO TO THE PRECEDING
SENTENCE.  WITHIN THE FOREGOING LIMITS, AND SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE BORROWER’S ABILITY TO OBTAIN LETTERS OF CREDIT SHALL BE FULLY
REVOLVING, AND ACCORDINGLY THE BORROWER MAY, DURING THE FOREGOING PERIOD, OBTAIN
LETTERS OF CREDIT TO REPLACE LETTERS OF CREDIT THAT HAVE EXPIRED OR THAT HAVE
BEEN DRAWN UPON AND REIMBURSED.  ALL EXISTING LETTERS OF CREDIT SHALL BE DEEMED
TO HAVE BEEN ISSUED PURSUANT HERETO, AND FROM AND AFTER THE CLOSING DATE SHALL
BE SUBJECT TO AND GOVERNED BY THE TERMS AND CONDITIONS HEREOF.

(II)           THE L/C ISSUER SHALL NOT ISSUE ANY LETTER OF CREDIT IF:

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Lenders have approved such
expiry date; or

(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving Credit
Lenders have approved such expiry date.

(III)          THE L/C ISSUER SHALL NOT BE UNDER ANY OBLIGATION TO ISSUE ANY
LETTER OF CREDIT IF:

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer shall
prohibit the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the L/C Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the L/C Issuer
is not otherwise compensated hereunder) not in effect on the Closing Date, or
shall impose upon the L/C Issuer any unreimbursed loss, cost or expense which
was not applicable on the Closing Date and which the L/C Issuer in good faith
deems material to it;

(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

39

--------------------------------------------------------------------------------


 

(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;

(D)          such Letter of Credit is to be denominated in a currency other than
Dollars;

(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

(F)           a default of any Revolving Credit Lender’s obligations to fund
under Section 2.03(c) exists or any Revolving Credit Lender is at such time a
Defaulting Lender hereunder, unless the L/C Issuer has entered into reasonably
satisfactory arrangements with the Borrower or such Lender to eliminate the L/C
Issuer’s risk with respect to such Lender.

(IV)          THE L/C ISSUER SHALL NOT AMEND ANY LETTER OF CREDIT IF THE L/C
ISSUER WOULD NOT BE PERMITTED AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS
AMENDED FORM UNDER THE TERMS HEREOF.

(V)           THE L/C ISSUER SHALL BE UNDER NO OBLIGATION TO AMEND ANY LETTER OF
CREDIT IF (A) THE L/C ISSUER WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE SUCH
LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF, OR (B) THE
BENEFICIARY OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE PROPOSED AMENDMENT TO
SUCH LETTER OF CREDIT.

(VI)          THE L/C ISSUER SHALL ACT ON BEHALF OF THE REVOLVING CREDIT LENDERS
WITH RESPECT TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED
THEREWITH, AND THE L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES
(A) PROVIDED TO THE ADMINISTRATIVE AGENT IN ARTICLE IX WITH RESPECT TO ANY ACTS
TAKEN OR OMISSIONS SUFFERED BY THE L/C ISSUER IN CONNECTION WITH LETTERS OF
CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED BY IT AND ISSUER DOCUMENTS
PERTAINING TO SUCH LETTERS OF CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE
AGENT” AS USED IN ARTICLE IX INCLUDED THE L/C ISSUER WITH RESPECT TO SUCH ACTS
OR OMISSIONS, AND (B) AS ADDITIONALLY PROVIDED HEREIN WITH RESPECT TO THE L/C
ISSUER.


(B)           PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT;
AUTO-EXTENSION LETTERS OF CREDIT.

(I)            EACH LETTER OF CREDIT SHALL BE ISSUED OR AMENDED, AS THE CASE MAY
BE, UPON THE REQUEST OF THE BORROWER DELIVERED TO THE L/C ISSUER (WITH A COPY TO
THE ADMINISTRATIVE AGENT) IN THE FORM OF A LETTER OF CREDIT APPLICATION,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER. 
SUCH LETTER OF CREDIT APPLICATION MUST BE RECEIVED BY THE L/C ISSUER AND THE
ADMINISTRATIVE AGENT NOT LATER THAN 2:00 P.M. AT LEAST TWO BUSINESS DAYS (OR
SUCH LATER DATE AND TIME AS THE ADMINISTRATIVE AGENT AND THE L/C ISSUER MAY
AGREE IN A PARTICULAR INSTANCE IN THEIR REASONABLE DISCRETION) PRIOR TO THE
PROPOSED ISSUANCE DATE OR DATE OF AMENDMENT, AS THE CASE MAY BE.  IN THE CASE OF
A REQUEST FOR AN

 

40

--------------------------------------------------------------------------------


 

INITIAL ISSUANCE OF A LETTER OF CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL
SPECIFY IN FORM AND DETAIL REASONABLY SATISFACTORY TO THE L/C ISSUER:  (A) THE
PROPOSED ISSUANCE DATE OF THE REQUESTED LETTER OF CREDIT (WHICH SHALL BE A
BUSINESS DAY); (B) THE AMOUNT THEREOF; (C) THE EXPIRY DATE THEREOF; (D) THE NAME
AND ADDRESS OF THE BENEFICIARY THEREOF; (E) THE DOCUMENTS TO BE PRESENTED BY
SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; (F) THE FULL TEXT OF ANY
CERTIFICATE TO BE PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING
THEREUNDER; (G) THE PURPOSE AND NATURE OF THE REQUESTED LETTER OF CREDIT; AND
(H) SUCH OTHER MATTERS AS THE L/C ISSUER MAY REASONABLY REQUIRE.  IN THE CASE OF
A REQUEST FOR AN AMENDMENT OF ANY OUTSTANDING LETTER OF CREDIT, SUCH LETTER OF
CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL REASONABLY SATISFACTORY TO
THE L/C ISSUER (1) THE LETTER OF CREDIT TO BE AMENDED; (2) THE PROPOSED DATE OF
AMENDMENT THEREOF (WHICH SHALL BE A BUSINESS DAY); (3) THE NATURE OF THE
PROPOSED AMENDMENT; AND (4) SUCH OTHER MATTERS AS THE L/C ISSUER MAY REASONABLY
REQUIRE.  ADDITIONALLY, THE BORROWER SHALL FURNISH TO THE L/C ISSUER AND THE
ADMINISTRATIVE AGENT SUCH OTHER DOCUMENTS AND INFORMATION PERTAINING TO SUCH
REQUESTED LETTER OF CREDIT ISSUANCE OR AMENDMENT, INCLUDING ANY ISSUER
DOCUMENTS, AS THE L/C ISSUER OR THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE.

(II)           PROMPTLY AFTER RECEIPT OF ANY LETTER OF CREDIT APPLICATION, THE
L/C ISSUER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN
WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY OF SUCH LETTER OF
CREDIT APPLICATION FROM THE BORROWER AND, IF NOT, THE L/C ISSUER WILL PROVIDE
THE ADMINISTRATIVE AGENT WITH A COPY THEREOF.  UNLESS THE L/C ISSUER HAS
RECEIVED WRITTEN NOTICE FROM ANY REVOLVING CREDIT LENDER, THE ADMINISTRATIVE
AGENT OR ANY LOAN PARTY, AT LEAST ONE BUSINESS DAY PRIOR TO THE REQUESTED DATE
OF ISSUANCE OR AMENDMENT OF THE APPLICABLE LETTER OF CREDIT, THAT ONE OR MORE
APPLICABLE CONDITIONS CONTAINED IN ARTICLE IV SHALL NOT THEN BE SATISFIED, THEN,
SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE L/C ISSUER SHALL, ON THE
REQUESTED DATE, ISSUE A LETTER OF CREDIT FOR THE ACCOUNT OF THE BORROWER (OR THE
APPLICABLE RESTRICTED SUBSIDIARY) OR ENTER INTO THE APPLICABLE AMENDMENT, AS THE
CASE MAY BE, IN EACH CASE IN ACCORDANCE WITH THE L/C ISSUER’S USUAL AND
CUSTOMARY BUSINESS PRACTICES.  IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF
CREDIT, EACH REVOLVING CREDIT LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES TO, PURCHASE FROM THE L/C ISSUER A RISK PARTICIPATION
IN SUCH LETTER OF CREDIT IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH REVOLVING
CREDIT LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE TIMES THE AMOUNT OF SUCH
LETTER OF CREDIT.

(III)          IF THE BORROWER SO REQUESTS IN ANY APPLICABLE LETTER OF CREDIT
APPLICATION, THE L/C ISSUER MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, AGREE TO
ISSUE A LETTER OF CREDIT THAT HAS AUTOMATIC EXTENSION PROVISIONS (EACH, AN
“AUTO-EXTENSION LETTER OF CREDIT”); PROVIDED THAT ANY SUCH AUTO-EXTENSION LETTER
OF CREDIT MUST PERMIT THE L/C ISSUER TO PREVENT ANY SUCH EXTENSION AT LEAST ONCE
IN EACH TWELVE-MONTH PERIOD (COMMENCING WITH THE DATE OF ISSUANCE OF SUCH LETTER
OF CREDIT) BY GIVING PRIOR NOTICE TO THE BENEFICIARY THEREOF NOT LATER THAN A
DAY (THE “NON-EXTENSION NOTICE DATE”) IN EACH SUCH TWELVE-MONTH PERIOD TO BE
AGREED UPON AT THE TIME SUCH LETTER OF CREDIT IS ISSUED.  UNLESS OTHERWISE
DIRECTED BY THE

 

41

--------------------------------------------------------------------------------


 

L/C ISSUER IN ACCORDANCE WITH THE TERMS HEREOF, THE BORROWER SHALL NOT BE
REQUIRED TO MAKE A SPECIFIC REQUEST TO THE L/C ISSUER FOR ANY SUCH EXTENSION. 
ONCE AN AUTO-EXTENSION LETTER OF CREDIT HAS BEEN ISSUED, THE REVOLVING CREDIT
LENDERS SHALL BE DEEMED TO HAVE AUTHORIZED (BUT MAY NOT REQUIRE) THE L/C ISSUER
TO PERMIT THE EXTENSION OF SUCH LETTER OF CREDIT AT ANY TIME TO AN EXPIRY DATE
NOT LATER THAN THE LETTER OF CREDIT EXPIRATION DATE; PROVIDED, HOWEVER, THAT THE
L/C ISSUER SHALL NOT PERMIT ANY SUCH EXTENSION IF (A) THE L/C ISSUER HAS
DETERMINED THAT IT WOULD NOT BE PERMITTED, OR WOULD HAVE NO OBLIGATION AT SUCH
TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS REVISED FORM (AS EXTENDED) UNDER THE
TERMS HEREOF (BY REASON OF THE PROVISIONS OF CLAUSE (II) OR (III) OF SECTION
2.03(A) OR OTHERWISE), OR (B) IT HAS RECEIVED NOTICE (WHICH MAY BE BY TELEPHONE
OR IN WRITING) ON OR BEFORE THE DAY THAT IS SEVEN BUSINESS DAYS BEFORE THE
NON-EXTENSION NOTICE DATE (1) FROM THE ADMINISTRATIVE AGENT THAT THE REQUIRED
REVOLVING LENDERS HAVE ELECTED NOT TO PERMIT SUCH EXTENSION OR (2) FROM THE
ADMINISTRATIVE AGENT, ANY REVOLVING CREDIT LENDER OR THE BORROWER THAT ONE OR
MORE OF THE APPLICABLE CONDITIONS SPECIFIED IN SECTION 4.02 IS NOT THEN
SATISFIED, AND IN EACH SUCH CASE DIRECTING THE L/C ISSUER NOT TO PERMIT SUCH
EXTENSION.

(IV)          PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF CREDIT OR ANY
AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT THERETO OR TO
THE BENEFICIARY THEREOF, THE L/C ISSUER WILL ALSO DELIVER TO THE BORROWER AND
THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF CREDIT OR
AMENDMENT.


(C)           DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.

(I)            THE L/C ISSUER SHALL PROMPTLY NOTIFY THE BORROWER AND THE
ADMINISTRATIVE AGENT OF THE RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT
OF A DRAWING UNDER SUCH LETTER OF CREDIT AND OF ANY PAYMENT BY THE L/C ISSUER OF
SUCH DRAWING.  THE BORROWER SHALL REIMBURSE THE L/C ISSUER THROUGH THE
ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO (X) THE AMOUNT OF EACH SUCH DRAWING
PAID BY THE L/C ISSUER (A) ON THE BUSINESS DAY ON WHICH THE L/C ISSUER NOTIFIES
THE BORROWER IF THE L/C ISSUER NOTIFIES THE BORROWER THEREOF AT OR PRIOR TO
11:00 A.M. ON SUCH BUSINESS DAY OR (B) ON THE BUSINESS DAY IMMEDIATELY FOLLOWING
THE BUSINESS DAY ON WHICH THE L/C ISSUER NOTIFIES THE BORROWER IF THE L/C ISSUER
NOTIFIES THE BORROWER THEREOF AFTER 11:00 A.M. ON SUCH BUSINESS DAY, PLUS (Y) IF
SUCH REIMBURSEMENT IS MADE PURSUANT TO CLAUSE (B) PRECEDING, INTEREST ON SUCH
REIMBURSEMENT FROM THE DATE ON WHICH THE L/C ISSUER NOTIFIES THE BORROWER TO THE
DATE OF SUCH REIMBURSEMENT AT THE INTEREST RATE APPLICABLE TO BASE RATE LOANS. 
IF THE BORROWER FAILS TO SO REIMBURSE THE L/C ISSUER BY SUCH TIME, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH REVOLVING CREDIT LENDER OF SUCH
FAILURE, THE AMOUNT OF THE UNREIMBURSED DRAWING (THE “UNREIMBURSED AMOUNT”), AND
THE AMOUNT OF SUCH REVOLVING CREDIT LENDER’S APPLICABLE REVOLVING CREDIT
PERCENTAGE THEREOF.  IN SUCH EVENT, THE BORROWER SHALL BE DEEMED TO HAVE
REQUESTED A REVOLVING CREDIT BORROWING OF BASE RATE LOANS TO BE DISBURSED ON THE
DATE THE BORROWER WAS REQUIRED, BUT FAILED, TO PAY THE UNREIMBURSED AMOUNT, IN
AN AMOUNT EQUAL TO THE UNREIMBURSED AMOUNT, WITHOUT REGARD TO THE MINIMUM

 

42

--------------------------------------------------------------------------------


 

AND MULTIPLES SPECIFIED IN SECTION 2.02 FOR THE PRINCIPAL AMOUNT OF BASE RATE
LOANS, BUT SUBJECT TO THE AMOUNT OF THE UNUTILIZED PORTION OF THE REVOLVING
CREDIT COMMITMENTS AND THE CONDITIONS SET FORTH IN SECTION 4.02 (OTHER THAN THE
DELIVERY OF A COMMITTED LOAN NOTICE).  ANY NOTICE GIVEN BY THE L/C ISSUER OR THE
ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION 2.03(C)(I) MAY BE GIVEN BY
TELEPHONE IF IMMEDIATELY CONFIRMED IN WRITING; PROVIDED THAT THE LACK OF SUCH AN
IMMEDIATE CONFIRMATION SHALL NOT AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF
SUCH NOTICE.

(II)           EACH REVOLVING CREDIT LENDER SHALL UPON ANY NOTICE PURSUANT TO
SECTION 2.03(C)(I) MAKE FUNDS AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER AT THE ADMINISTRATIVE AGENT’S OFFICE IN AN AMOUNT
EQUAL TO ITS APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE UNREIMBURSED AMOUNT
NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN SUCH NOTICE BY THE
ADMINISTRATIVE AGENT, WHEREUPON, SUBJECT TO THE PROVISIONS OF SECTION
2.03(C)(III), EACH REVOLVING CREDIT LENDER THAT SO MAKES FUNDS AVAILABLE SHALL
BE DEEMED TO HAVE MADE A BASE RATE LOAN TO THE BORROWER IN SUCH AMOUNT.  THE
ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE L/C ISSUER.

(III)          WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT IS NOT FULLY
REFINANCED BY A REVOLVING CREDIT BORROWING OF BASE RATE LOANS BECAUSE THE
CONDITIONS SET FORTH IN SECTION 4.02 CANNOT BE SATISFIED OR FOR ANY OTHER
REASON, THE BORROWER SHALL BE DEEMED TO HAVE INCURRED FROM THE L/C ISSUER AN L/C
BORROWING IN THE AMOUNT OF THE UNREIMBURSED AMOUNT THAT IS NOT SO REFINANCED,
WHICH L/C BORROWING SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST)
AND SHALL BEAR INTEREST AT THE DEFAULT RATE.  IN SUCH EVENT, EACH REVOLVING
CREDIT LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C
ISSUER PURSUANT TO SECTION 2.03(C)(II) SHALL BE DEEMED PAYMENT IN RESPECT OF ITS
PARTICIPATION IN SUCH L/C BORROWING AND SHALL CONSTITUTE AN L/C ADVANCE FROM
SUCH LENDER IN SATISFACTION OF ITS PARTICIPATION OBLIGATION UNDER THIS SECTION
2.03.

(IV)          UNTIL EACH REVOLVING CREDIT LENDER FUNDS ITS REVOLVING CREDIT LOAN
OR L/C ADVANCE PURSUANT TO THIS SECTION 2.03(C) TO REIMBURSE THE L/C ISSUER FOR
ANY AMOUNT DRAWN UNDER ANY LETTER OF CREDIT, INTEREST IN RESPECT OF SUCH
LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF SUCH AMOUNT SHALL BE SOLELY
FOR THE ACCOUNT OF THE L/C ISSUER.

(V)           EACH REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE REVOLVING CREDIT
LOANS OR L/C ADVANCES TO REIMBURSE THE L/C ISSUER FOR AMOUNTS DRAWN UNDER
LETTERS OF CREDIT, AS CONTEMPLATED BY THIS SECTION 2.03(C), SHALL BE ABSOLUTE
AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A)
ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER
MAY HAVE AGAINST THE L/C ISSUER, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER
OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING;
PROVIDED, HOWEVER, THAT EACH REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE
REVOLVING CREDIT LOANS PURSUANT TO THIS SECTION 2.03(C) IS SUBJECT TO THE

 

43

--------------------------------------------------------------------------------


 

CONDITIONS SET FORTH IN SECTION 4.02 (OTHER THAN DELIVERY BY THE BORROWER OF A
COMMITTED LOAN NOTICE ).  NO SUCH MAKING OF AN L/C ADVANCE SHALL RELIEVE OR
OTHERWISE IMPAIR THE OBLIGATION OF THE BORROWER TO REIMBURSE THE L/C ISSUER FOR
THE AMOUNT OF ANY PAYMENT MADE BY THE L/C ISSUER UNDER ANY LETTER OF CREDIT,
TOGETHER WITH INTEREST AS PROVIDED HEREIN.

(VI)          IF ANY REVOLVING CREDIT LENDER FAILS TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER ANY AMOUNT REQUIRED TO BE
PAID BY SUCH LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.03(C)
BY THE TIME SPECIFIED IN SECTION 2.03(C)(II), THE L/C ISSUER SHALL BE ENTITLED
TO RECOVER FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON
DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH
PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE
TO THE L/C ISSUER AT A RATE PER ANNUM EQUAL TO THE GREATER OF THE FEDERAL FUNDS
RATE AND A RATE DETERMINED BY THE L/C ISSUER IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION, PLUS ANY ADMINISTRATIVE, PROCESSING OR SIMILAR
FEES CUSTOMARILY CHARGED BY THE L/C ISSUER IN CONNECTION WITH THE FOREGOING.  IF
SUCH LENDER PAYS SUCH AMOUNT (WITH INTEREST AND FEES AS AFORESAID), THE AMOUNT
SO PAID SHALL CONSTITUTE SUCH LENDER’S REVOLVING CREDIT LOAN INCLUDED IN THE
RELEVANT BORROWING OR L/C ADVANCE IN RESPECT OF THE RELEVANT L/C BORROWING, AS
THE CASE MAY BE.  A CERTIFICATE OF THE L/C ISSUER SUBMITTED TO ANY REVOLVING
CREDIT LENDER (THROUGH THE ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS
OWING UNDER THIS SECTION 2.03(C)(VI) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(D)           REPAYMENT OF PARTICIPATIONS.


(I)            AT ANY TIME AFTER THE L/C ISSUER HAS MADE A PAYMENT UNDER ANY
LETTER OF CREDIT AND HAS RECEIVED FROM ANY REVOLVING CREDIT LENDER SUCH LENDER’S
L/C ADVANCE IN RESPECT OF SUCH PAYMENT IN ACCORDANCE WITH SECTION 2.03(C), IF
THE ADMINISTRATIVE AGENT RECEIVES FOR THE ACCOUNT OF THE L/C ISSUER ANY PAYMENT
IN RESPECT OF THE RELATED UNREIMBURSED AMOUNT OR INTEREST THEREON (WHETHER
DIRECTLY FROM THE BORROWER OR OTHERWISE, INCLUDING PROCEEDS OF CASH COLLATERAL
APPLIED THERETO BY THE ADMINISTRATIVE AGENT), THE ADMINISTRATIVE AGENT WILL
DISTRIBUTE TO SUCH LENDER ITS APPLICABLE REVOLVING CREDIT PERCENTAGE THEREOF IN
THE SAME FUNDS AS THOSE RECEIVED BY THE ADMINISTRATIVE AGENT.

(II)           IF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER PURSUANT TO SECTION 2.03(C)(I) IS REQUIRED TO BE
RETURNED UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.05 (INCLUDING
PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE L/C ISSUER IN ITS REASONABLE
DISCRETION), EACH REVOLVING CREDIT LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE L/C ISSUER ITS APPLICABLE REVOLVING CREDIT PERCENTAGE
THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM THE
DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS RETURNED BY SUCH LENDER, AT A
RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.  THE
OBLIGATIONS OF THE LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE PAYMENT IN FULL
OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.

 

44

--------------------------------------------------------------------------------


 


(E)           OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE BORROWER TO REIMBURSE
THE L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF CREDIT AND TO REPAY EACH
L/C BORROWING SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE
PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ALL
CIRCUMSTANCES, INCLUDING THE FOLLOWING:

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF CREDIT,
THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT;

(II)           THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SETOFF, DEFENSE OR
OTHER RIGHT THAT THE BORROWER OR ANY SUBSIDIARY MAY HAVE AT ANY TIME AGAINST ANY
BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY PERSON FOR WHOM
ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), THE L/C ISSUER OR
ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR ANY AGREEMENT OR INSTRUMENT
RELATING THERETO, OR ANY UNRELATED TRANSACTION;

(III)          ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER
SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY
RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT
REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

(IV)          ANY PAYMENT BY THE L/C ISSUER UNDER SUCH LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY COMPLY WITH THE
TERMS OF SUCH LETTER OF CREDIT, OR ANY PAYMENT MADE BY THE L/C ISSUER UNDER SUCH
LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A TRUSTEE IN BANKRUPTCY,
DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS, LIQUIDATOR,
RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY BENEFICIARY OR ANY
TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN CONNECTION WITH
ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW; OR

(V)           ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE BORROWER OR
ANY OF ITS SUBSIDIARIES.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.


(F)            ROLE OF L/C ISSUER.  EACH REVOLVING CREDIT LENDER AND THE
BORROWER AGREE THAT, IN PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE L/C
ISSUER SHALL NOT HAVE ANY RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY
SIGHT DRAFT, CERTIFICATES AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF
CREDIT) OR TO ASCERTAIN OR INQUIRE AS TO THE

 

45

--------------------------------------------------------------------------------


 


VALIDITY OR ACCURACY OF ANY SUCH DOCUMENT OR THE AUTHORITY OF THE PERSON
EXECUTING OR DELIVERING ANY SUCH DOCUMENT.  NONE OF THE L/C ISSUER, THE
ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES NOR ANY
CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE L/C ISSUER SHALL BE LIABLE TO ANY
REVOLVING CREDIT LENDER FOR (I) ANY ACTION TAKEN OR OMITTED IN CONNECTION
HEREWITH AT THE REQUEST OR WITH THE APPROVAL OF THE REVOLVING CREDIT LENDERS OR
THE REQUIRED REVOLVING LENDERS, AS APPLICABLE; (II) ANY ACTION TAKEN OR OMITTED
IN THE ABSENCE OF BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; OR (III)
THE DUE EXECUTION, EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF ANY DOCUMENT OR
INSTRUMENT RELATED TO ANY LETTER OF CREDIT OR ISSUER DOCUMENT.  THE BORROWER
HEREBY ASSUMES ALL RISKS OF THE ACTS OR OMISSIONS OF ANY BENEFICIARY OR
TRANSFEREE WITH RESPECT TO ITS USE OF ANY LETTER OF CREDIT; PROVIDED, HOWEVER,
THAT THIS ASSUMPTION IS NOT INTENDED TO, AND SHALL NOT, PRECLUDE THE BORROWER’S
PURSUING SUCH RIGHTS AND REMEDIES AS IT MAY HAVE AGAINST THE BENEFICIARY OR
TRANSFEREE AT LAW OR UNDER ANY OTHER AGREEMENT.  NONE OF THE L/C ISSUER, THE
ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES NOR ANY
CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE L/C ISSUER SHALL BE LIABLE OR
RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN CLAUSES (I) THROUGH (V) OF
SECTION 2.03(E); PROVIDED, HOWEVER, THAT ANYTHING IN SUCH CLAUSES TO THE
CONTRARY NOTWITHSTANDING, THE BORROWER MAY HAVE A CLAIM AGAINST THE L/C ISSUER,
AND THE L/C ISSUER MAY BE LIABLE TO THE BORROWER, TO THE EXTENT, BUT ONLY TO THE
EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR EXEMPLARY, DAMAGES
SUFFERED BY THE BORROWER WHICH THE BORROWER PROVES WERE CAUSED BY THE L/C
ISSUER’S BAD FAITH, WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR THE L/C ISSUER’S
WILLFUL FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT
BY THE BENEFICIARY OF A SIGHT DRAFT AND CERTIFICATE(S) STRICTLY COMPLYING WITH
THE TERMS AND CONDITIONS OF A LETTER OF CREDIT.  IN FURTHERANCE AND NOT IN
LIMITATION OF THE FOREGOING, THE L/C ISSUER MAY ACCEPT DOCUMENTS THAT APPEAR ON
THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION,
REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY, AND THE L/C ISSUER
SHALL NOT BE RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT
TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A LETTER OF CREDIT
OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART,
WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON.


(G)           CASH COLLATERAL.  UPON THE REQUEST OF THE ADMINISTRATIVE AGENT,
(I) IF THE L/C ISSUER HAS HONORED ANY FULL OR PARTIAL DRAWING REQUEST UNDER ANY
LETTER OF CREDIT AND SUCH DRAWING HAS RESULTED IN AN L/C BORROWING, OR (II) IF,
AS OF THE LETTER OF CREDIT EXPIRATION DATE, ANY L/C OBLIGATION FOR ANY REASON
REMAINS OUTSTANDING, THE BORROWER SHALL, IN EACH CASE, IMMEDIATELY CASH
COLLATERALIZE THE THEN OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS.  SECTION
8.02(C) SETS FORTH CERTAIN ADDITIONAL REQUIREMENTS TO DELIVER CASH COLLATERAL
HEREUNDER.  FOR PURPOSES OF THIS SECTION 2.03 AND SECTION 8.02(C), “CASH
COLLATERALIZE” MEANS TO PLEDGE AND DEPOSIT WITH OR DELIVER TO THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE LENDERS, AS COLLATERAL FOR THE
OBLIGATIONS, CASH OR DEPOSIT ACCOUNT BALANCES PURSUANT TO DOCUMENTATION IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE L/C
ISSUER (WHICH DOCUMENTS ARE HEREBY CONSENTED TO BY THE LENDERS).  DERIVATIVES OF
SUCH TERM HAVE CORRESPONDING MEANINGS.  THE BORROWER HEREBY GRANTS TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE LENDERS, A
SECURITY INTEREST IN ALL SUCH CASH, DEPOSIT ACCOUNTS AND ALL BALANCES THEREIN
AND ALL PROCEEDS OF THE FOREGOING.  CASH COLLATERAL SHALL BE MAINTAINED IN
BLOCKED, NON-INTEREST BEARING DEPOSIT ACCOUNTS AT BANK OF AMERICA.  IF AT ANY
TIME THE

 

46

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT DETERMINES THAT ANY FUNDS HELD AS CASH COLLATERAL ARE
SUBJECT TO ANY RIGHT OR CLAIM OF ANY PERSON OTHER THAN THE ADMINISTRATIVE AGENT
OR THAT THE TOTAL AMOUNT OF SUCH FUNDS IS LESS THAN THE AGGREGATE OUTSTANDING
AMOUNT OF ALL L/C OBLIGATIONS, THE BORROWER WILL, FORTHWITH UPON DEMAND BY THE
ADMINISTRATIVE AGENT, PAY TO THE ADMINISTRATIVE AGENT, AS ADDITIONAL FUNDS TO BE
DEPOSITED AS CASH COLLATERAL, AN AMOUNT EQUAL TO THE EXCESS OF (X) SUCH
AGGREGATE OUTSTANDING AMOUNT OVER (Y) THE TOTAL AMOUNT OF FUNDS, IF ANY, THEN
HELD AS CASH COLLATERAL THAT THE ADMINISTRATIVE AGENT DETERMINES TO BE FREE AND
CLEAR OF ANY SUCH RIGHT AND CLAIM.  UPON THE DRAWING OF ANY LETTER OF CREDIT FOR
WHICH FUNDS ARE ON DEPOSIT AS CASH COLLATERAL, SUCH FUNDS SHALL BE APPLIED, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAWS, TO REIMBURSE THE L/C ISSUER.


(H)           APPLICABILITY OF ISP.  UNLESS OTHERWISE EXPRESSLY AGREED BY THE
L/C ISSUER AND THE BORROWER WHEN A LETTER OF CREDIT IS ISSUED (INCLUDING ANY
SUCH AGREEMENT APPLICABLE TO AN EXISTING LETTER OF CREDIT), THE RULES OF THE ISP
SHALL APPLY TO EACH STANDBY LETTER OF CREDIT.


(I)            LETTER OF CREDIT FEES.  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING CREDIT LENDER IN
ACCORDANCE WITH ITS APPLICABLE REVOLVING CREDIT PERCENTAGE A LETTER OF CREDIT
FEE (THE “LETTER OF CREDIT FEE”) FOR EACH LETTER OF CREDIT EQUAL TO THE
APPLICABLE RATE FOR LETTERS OF CREDIT AS LISTED IN THE TABLE UNDER THE
DEFINITION OF “APPLICABLE RATE” TIMES THE DAILY AMOUNT AVAILABLE TO BE DRAWN
UNDER SUCH LETTER OF CREDIT.  FOR PURPOSES OF COMPUTING THE DAILY AMOUNT
AVAILABLE TO BE DRAWN UNDER ANY LETTER OF CREDIT, THE AMOUNT OF SUCH LETTER OF
CREDIT SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 1.06.  LETTER OF CREDIT
FEES SHALL BE (I) DUE AND PAYABLE ON THE THIRD BUSINESS DAY AFTER THE END OF
EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO
OCCUR AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT
EXPIRATION DATE AND THEREAFTER ON DEMAND AND (II) COMPUTED ON A QUARTERLY BASIS
IN ARREARS.  IF THERE IS ANY CHANGE IN THE APPLICABLE RATE FOR LETTERS OF CREDIT
DURING ANY QUARTER, THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER EACH LETTER OF
CREDIT SHALL BE COMPUTED AND MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR
EACH PERIOD DURING SUCH QUARTER THAT SUCH APPLICABLE RATE WAS IN EFFECT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, UPON THE REQUEST OF
THE REQUIRED REVOLVING LENDERS, WHILE ANY EVENT OF DEFAULT EXISTS, ALL LETTER OF
CREDIT FEES SHALL ACCRUE AT THE DEFAULT RATE.


(J)            FRONTING FEE AND DOCUMENTARY AND PROCESSING CHARGES PAYABLE TO
L/C ISSUER.  THE BORROWER SHALL PAY DIRECTLY TO THE L/C ISSUER FOR ITS OWN
ACCOUNT A FRONTING FEE AT A RATE SEPARATELY AGREED BETWEEN THE BORROWER AND THE
L/C ISSUER, COMPUTED ON THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER
OF CREDIT ON A QUARTERLY BASIS IN ARREARS.  SUCH FRONTING FEE SHALL BE DUE AND
PAYABLE ON THE TENTH BUSINESS DAY AFTER THE END OF EACH MARCH, JUNE, SEPTEMBER
AND DECEMBER IN RESPECT OF THE MOST RECENTLY-ENDED QUARTERLY PERIOD (OR PORTION
THEREOF, IN THE CASE OF THE FIRST PAYMENT), COMMENCING WITH THE FIRST SUCH DATE
TO OCCUR AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT
EXPIRATION DATE AND THEREAFTER ON DEMAND.  FOR PURPOSES OF COMPUTING THE DAILY
AMOUNT AVAILABLE TO BE DRAWN UNDER ANY LETTER OF CREDIT, THE AMOUNT OF SUCH
LETTER OF CREDIT SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 1.06.  IN
ADDITION, THE BORROWER SHALL PAY DIRECTLY TO THE L/C ISSUER FOR ITS OWN ACCOUNT
THE REASONABLE AND CUSTOMARY

 

47

--------------------------------------------------------------------------------


 


ISSUANCE, PRESENTATION, AMENDMENT AND OTHER PROCESSING FEES, AND OTHER STANDARD
COSTS AND CHARGES, OF THE L/C ISSUER RELATING TO LETTERS OF CREDIT AS FROM TIME
TO TIME IN EFFECT.  SUCH CUSTOMARY FEES AND STANDARD COSTS AND CHARGES ARE DUE
AND PAYABLE TWO BUSINESS DAYS AFTER DEMAND THEREFOR AND ARE NONREFUNDABLE.


(K)           CONFLICT WITH ISSUER DOCUMENTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY ISSUER DOCUMENT, THE TERMS HEREOF
SHALL CONTROL.


(L)            LETTERS OF CREDIT ISSUED FOR RESTRICTED SUBSIDIARIES. 
NOTWITHSTANDING THAT A LETTER OF CREDIT ISSUED OR OUTSTANDING HEREUNDER IS IN
SUPPORT OF ANY OBLIGATIONS OF, OR IS FOR THE ACCOUNT OF, A RESTRICTED
SUBSIDIARY, THE BORROWER SHALL BE OBLIGATED TO REIMBURSE THE L/C ISSUER
HEREUNDER FOR ANY AND ALL DRAWINGS UNDER SUCH LETTER OF CREDIT.  THE BORROWER
HEREBY ACKNOWLEDGES THAT THE ISSUANCE OF LETTERS OF CREDIT FOR THE ACCOUNT OF
ITS RESTRICTED SUBSIDIARIES INURES TO THE BENEFIT OF THE BORROWER, AND THAT THE
BORROWER’S BUSINESS DERIVES SUBSTANTIAL BENEFITS FROM THE BUSINESSES OF SUCH
RESTRICTED SUBSIDIARIES.


2.04         SWING LINE LOANS.


(A)           THE SWING LINE.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, THE SWING LINE LENDER AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE
REVOLVING CREDIT LENDERS SET FORTH IN THIS SECTION 2.04, TO MAKE LOANS (EACH
SUCH LOAN, A “SWING LINE LOAN”) TO THE BORROWER FROM TIME TO TIME ON ANY
BUSINESS DAY DURING THE AVAILABILITY PERIOD IN AN AGGREGATE AMOUNT NOT TO EXCEED
AT ANY TIME OUTSTANDING THE AMOUNT OF THE SWING LINE SUBLIMIT, NOTWITHSTANDING
THE FACT THAT SUCH SWING LINE LOANS, WHEN AGGREGATED WITH THE APPLICABLE
REVOLVING CREDIT PERCENTAGE OF THE OUTSTANDING AMOUNT OF REVOLVING CREDIT LOANS
AND L/C OBLIGATIONS OF THE LENDER ACTING AS SWING LINE LENDER, MAY EXCEED THE
AMOUNT OF SUCH LENDER’S REVOLVING CREDIT COMMITMENT; PROVIDED, HOWEVER, THAT
AFTER GIVING EFFECT TO ANY SWING LINE LOAN, (I) THE TOTAL REVOLVING CREDIT
OUTSTANDINGS SHALL NOT EXCEED THE REVOLVING CREDIT FACILITY AT SUCH TIME, AND
(II) THE AGGREGATE OUTSTANDING AMOUNT OF THE REVOLVING CREDIT LOANS OF ANY
REVOLVING CREDIT LENDER AT SUCH TIME, PLUS SUCH REVOLVING CREDIT LENDER’S
APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL L/C
OBLIGATIONS AT SUCH TIME, PLUS SUCH REVOLVING CREDIT LENDER’S APPLICABLE
REVOLVING CREDIT PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWING LINE LOANS AT
SUCH TIME SHALL NOT EXCEED SUCH LENDER’S REVOLVING CREDIT COMMITMENT, AND
PROVIDED FURTHER THAT THE BORROWER SHALL NOT USE THE PROCEEDS OF ANY SWING LINE
LOAN TO REFINANCE ANY OUTSTANDING SWING LINE LOAN.  WITHIN THE FOREGOING LIMITS,
AND SUBJECT TO THE OTHER TERMS AND CONDITIONS HEREOF, THE BORROWER MAY BORROW
UNDER THIS SECTION 2.04, PREPAY UNDER SECTION 2.05, AND REBORROW UNDER THIS
SECTION 2.04.  EACH SWING LINE LOAN SHALL BEAR INTEREST ONLY AT A RATE BASED ON
THE BASE RATE.  IMMEDIATELY UPON THE MAKING OF A SWING LINE LOAN, EACH REVOLVING
CREDIT LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES TO, PURCHASE FROM THE SWING LINE LENDER A RISK PARTICIPATION IN SUCH
SWING LINE LOAN IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH REVOLVING CREDIT
LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE TIMES THE AMOUNT OF SUCH SWING
LINE LOAN.


(B)           BORROWING PROCEDURES.  EACH SWING LINE BORROWING SHALL BE MADE
UPON THE BORROWER’S IRREVOCABLE NOTICE TO THE SWING LINE LENDER AND THE
ADMINISTRATIVE

 

48

--------------------------------------------------------------------------------


 


AGENT, WHICH MAY BE GIVEN BY TELEPHONE.  EACH SUCH NOTICE MUST BE RECEIVED BY
THE SWING LINE LENDER AND THE ADMINISTRATIVE AGENT NOT LATER THAN 2:00 P.M. ON
THE REQUESTED BORROWING DATE, AND SHALL SPECIFY (I) THE AMOUNT TO BE BORROWED,
WHICH SHALL BE A MINIMUM OF $100,000, AND (II) THE REQUESTED BORROWING DATE,
WHICH SHALL BE A BUSINESS DAY.  EACH SUCH TELEPHONIC NOTICE MUST BE CONFIRMED
PROMPTLY BY DELIVERY TO THE SWING LINE LENDER AND THE ADMINISTRATIVE AGENT OF A
WRITTEN SWING LINE LOAN NOTICE, APPROPRIATELY COMPLETED AND SIGNED BY A
RESPONSIBLE OFFICER OF THE BORROWER.  PROMPTLY AFTER RECEIPT BY THE SWING LINE
LENDER OF ANY TELEPHONIC SWING LINE LOAN NOTICE, THE SWING LINE LENDER WILL
CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING) THAT THE
ADMINISTRATIVE AGENT HAS ALSO RECEIVED SUCH SWING LINE LOAN NOTICE AND, IF NOT,
THE SWING LINE LENDER WILL NOTIFY THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN
WRITING) OF THE CONTENTS THEREOF.  UNLESS THE SWING LINE LENDER HAS RECEIVED
NOTICE (BY TELEPHONE OR IN WRITING) FROM THE ADMINISTRATIVE AGENT (INCLUDING AT
THE REQUEST OF ANY REVOLVING CREDIT LENDER) PRIOR TO 3:00 P.M. ON THE DATE OF
THE PROPOSED SWING LINE BORROWING (A) DIRECTING THE SWING LINE LENDER NOT TO
MAKE SUCH SWING LINE LOAN AS A RESULT OF THE LIMITATIONS SET FORTH IN THE FIRST
PROVISO TO THE FIRST SENTENCE OF SECTION 2.04(A), OR (B) THAT ONE OR MORE OF THE
APPLICABLE CONDITIONS SPECIFIED IN ARTICLE IV IS NOT THEN SATISFIED, THEN,
SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE SWING LINE LENDER WILL, NOT
LATER THAN 4:00 P.M. ON THE BORROWING DATE SPECIFIED IN SUCH SWING LINE LOAN
NOTICE, MAKE THE AMOUNT OF ITS SWING LINE LOAN AVAILABLE TO THE BORROWER AT ITS
OFFICE BY CREDITING THE ACCOUNT OF THE BORROWER ON THE BOOKS OF THE SWING LINE
LENDER IN IMMEDIATELY AVAILABLE FUNDS.


(C)           REFINANCING OF SWING LINE LOANS.

(I)            THE SWING LINE LENDER AT ANY TIME IN ITS SOLE AND ABSOLUTE
DISCRETION MAY REQUEST, ON BEHALF OF THE BORROWER (WHICH HEREBY IRREVOCABLY
AUTHORIZES THE SWING LINE LENDER TO SO REQUEST ON ITS BEHALF), THAT EACH
REVOLVING CREDIT LENDER MAKE A BASE RATE LOAN IN AN AMOUNT EQUAL TO SUCH
LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE AMOUNT OF SWING LINE
LOANS THEN OUTSTANDING.  SUCH REQUEST SHALL BE MADE IN WRITING (WHICH WRITTEN
REQUEST SHALL BE DEEMED TO BE A COMMITTED LOAN NOTICE FOR PURPOSES HEREOF) AND
IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 2.02, WITHOUT REGARD TO THE
MINIMUM AND MULTIPLES SPECIFIED THEREIN FOR THE PRINCIPAL AMOUNT OF BASE RATE
LOANS, BUT SUBJECT TO THE UNUTILIZED PORTION OF THE REVOLVING CREDIT FACILITY
AND THE CONDITIONS SET FORTH IN SECTION 4.02.  THE SWING LINE LENDER SHALL
FURNISH THE BORROWER WITH A COPY OF THE APPLICABLE COMMITTED LOAN NOTICE
PROMPTLY AFTER DELIVERING SUCH NOTICE TO THE ADMINISTRATIVE AGENT.  EACH
REVOLVING CREDIT LENDER SHALL MAKE AN AMOUNT EQUAL TO ITS APPLICABLE REVOLVING
CREDIT PERCENTAGE OF THE AMOUNT SPECIFIED IN SUCH COMMITTED LOAN NOTICE
AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS FOR THE
ACCOUNT OF THE SWING LINE LENDER AT THE ADMINISTRATIVE AGENT’S OFFICE NOT LATER
THAN 1:00 P.M. ON THE DAY SPECIFIED IN SUCH COMMITTED LOAN NOTICE, WHEREUPON,
SUBJECT TO SECTION 2.04(C)(II), EACH REVOLVING CREDIT LENDER THAT SO MAKES FUNDS
AVAILABLE SHALL BE DEEMED TO HAVE MADE A BASE RATE LOAN TO THE BORROWER IN SUCH
AMOUNT.  THE ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE SWING
LINE LENDER.

 

49

--------------------------------------------------------------------------------


 

(II)           IF FOR ANY REASON ANY SWING LINE LOAN CANNOT BE REFINANCED BY
SUCH A REVOLVING CREDIT  BORROWING IN ACCORDANCE WITH SECTION 2.04(C)(I), THE
REQUEST FOR BASE RATE LOANS SUBMITTED BY THE SWING LINE LENDER AS SET FORTH
HEREIN SHALL BE DEEMED TO BE A REQUEST BY THE SWING LINE LENDER THAT EACH OF THE
REVOLVING CREDIT LENDERS FUND ITS RISK PARTICIPATION IN THE RELEVANT SWING LINE
LOAN AND EACH REVOLVING CREDIT LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE SWING LINE LENDER PURSUANT TO SECTION 2.04(C)(I) SHALL BE
DEEMED PAYMENT IN RESPECT OF SUCH PARTICIPATION.

(III)          IF ANY REVOLVING CREDIT LENDER FAILS TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWING LINE LENDER ANY AMOUNT
REQUIRED TO BE PAID BY SUCH LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION 2.04(C) BY THE TIME SPECIFIED IN SECTION 2.04(C)(I), THE SWING LINE
LENDER SHALL BE ENTITLED TO RECOVER FROM SUCH LENDER (ACTING THROUGH THE
ADMINISTRATIVE AGENT), ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE
PERIOD FROM THE DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT
IS IMMEDIATELY AVAILABLE TO THE SWING LINE LENDER AT A RATE PER ANNUM EQUAL TO
THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE SWING LINE
LENDER IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION, PLUS
ANY ADMINISTRATIVE, PROCESSING OR SIMILAR FEES CUSTOMARILY CHARGED BY THE SWING
LINE LENDER IN CONNECTION WITH THE FOREGOING.  IF SUCH LENDER PAYS SUCH AMOUNT
(WITH INTEREST AND FEES AS AFORESAID), THE AMOUNT SO PAID SHALL CONSTITUTE SUCH
LENDER’S LOAN INCLUDED IN THE RELEVANT BORROWING OR FUNDED PARTICIPATION IN THE
RELEVANT SWING LINE LOAN, AS THE CASE MAY BE.  A CERTIFICATE OF THE SWING LINE
LENDER SUBMITTED TO ANY LENDER (THROUGH THE ADMINISTRATIVE AGENT) WITH RESPECT
TO ANY AMOUNTS OWING UNDER THIS CLAUSE (III) SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.

(IV)          EACH REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE REVOLVING CREDIT
LOANS OR TO PURCHASE AND FUND RISK PARTICIPATIONS IN SWING LINE LOANS PURSUANT
TO THIS SECTION 2.04(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY SETOFF, COUNTERCLAIM,
RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE AGAINST THE SWING
LINE LENDER, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER, (B) THE
OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER OCCURRENCE, EVENT OR
CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING; PROVIDED, HOWEVER,
THAT EACH REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE REVOLVING CREDIT LOANS
PURSUANT TO THIS SECTION 2.04(C) IS SUBJECT TO THE CONDITIONS SET FORTH IN
SECTION 4.02.  NO SUCH FUNDING OF RISK PARTICIPATIONS SHALL RELIEVE OR OTHERWISE
IMPAIR THE OBLIGATION OF THE BORROWER TO REPAY SWING LINE LOANS, TOGETHER WITH
INTEREST AS PROVIDED HEREIN.


(D)           REPAYMENT OF PARTICIPATIONS.

(I)            AT ANY TIME AFTER ANY REVOLVING CREDIT LENDER HAS PURCHASED AND
FUNDED A RISK PARTICIPATION IN A SWING LINE LOAN, IF THE SWING LINE LENDER
RECEIVES ANY PAYMENT ON ACCOUNT OF SUCH SWING LINE LOAN, THE SWING LINE LENDER
WILL DISTRIBUTE TO SUCH REVOLVING CREDIT LENDER ITS APPLICABLE REVOLVING

 

50

--------------------------------------------------------------------------------


 

CREDIT PERCENTAGE THEREOF IN THE SAME FUNDS AS THOSE RECEIVED BY THE SWING LINE
LENDER.

(II)           IF ANY PAYMENT RECEIVED BY THE SWING LINE LENDER IN RESPECT OF
PRINCIPAL OR INTEREST ON ANY SWING LINE LOAN IS REQUIRED TO BE RETURNED BY THE
SWING LINE LENDER UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.05
(INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE SWING LINE LENDER IN
ITS DISCRETION), EACH REVOLVING CREDIT LENDER SHALL PAY TO THE SWING LINE LENDER
ITS APPLICABLE REVOLVING CREDIT PERCENTAGE THEREOF ON DEMAND OF THE
ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE
DATE SUCH AMOUNT IS RETURNED, AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS
RATE.  THE ADMINISTRATIVE AGENT WILL MAKE SUCH DEMAND UPON THE REQUEST OF THE
SWING LINE LENDER.  THE OBLIGATIONS OF THE LENDERS UNDER THIS CLAUSE SHALL
SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS
AGREEMENT.


(E)           INTEREST FOR ACCOUNT OF SWING LINE LENDER.  THE SWING LINE LENDER
SHALL BE RESPONSIBLE FOR INVOICING THE BORROWER FOR INTEREST ON THE SWING LINE
LOANS.  UNTIL EACH REVOLVING CREDIT LENDER FUNDS ITS REVOLVING CREDIT LOAN OR
RISK PARTICIPATION PURSUANT TO THIS SECTION 2.04 TO REFINANCE SUCH REVOLVING
CREDIT LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF ANY SWING LINE LOAN,
INTEREST IN RESPECT OF SUCH APPLICABLE REVOLVING CREDIT PERCENTAGE SHALL BE
SOLELY FOR THE ACCOUNT OF THE SWING LINE LENDER.


(F)            PAYMENTS DIRECTLY TO SWING LINE LENDER.  THE BORROWER SHALL MAKE
ALL PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF THE SWING LINE LOANS
DIRECTLY TO THE SWING LINE LENDER.


2.05         PREPAYMENTS.


(A)           OPTIONAL.

(I)            SUBJECT TO THE LAST SENTENCE OF THIS SECTION 2.05(A)(I), THE
BORROWER MAY, UPON NOTICE TO THE ADMINISTRATIVE AGENT, AT ANY TIME OR FROM TIME
TO TIME VOLUNTARILY PREPAY TERM LOANS, ADDITIONAL TERM FACILITY LOANS AND
REVOLVING CREDIT LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY; PROVIDED
THAT (A) SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN
2:00 P.M. (1) THREE BUSINESS DAYS PRIOR TO ANY DATE OF PREPAYMENT OF EURODOLLAR
RATE LOANS AND (2) ON THE DATE OF PREPAYMENT OF BASE RATE LOANS; (B) ANY
PREPAYMENT OF EURODOLLAR RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $2,500,000
OR A WHOLE MULTIPLE OF $500,000 IN EXCESS THEREOF; AND (C) ANY PREPAYMENT OF
BASE RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE
OF $100,000 IN EXCESS THEREOF OR, IN EACH CASE, IF LESS, THE ENTIRE PRINCIPAL
AMOUNT THEREOF THEN OUTSTANDING.  EACH SUCH NOTICE SHALL SPECIFY THE DATE AND
AMOUNT OF SUCH PREPAYMENT, THE RELEVANT FACILITY AND THE TYPE(S) OF LOANS TO BE
PREPAID AND, IF EURODOLLAR RATE LOANS ARE TO BE PREPAID, THE INTEREST PERIOD(S)
OF SUCH LOANS.  THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH LENDER OF ITS
RECEIPT OF EACH SUCH NOTICE, AND OF THE AMOUNT OF SUCH LENDER’S RATABLE PORTION
OF SUCH

 

51

--------------------------------------------------------------------------------


 

PREPAYMENT (BASED ON SUCH LENDER’S APPLICABLE PERCENTAGE IN RESPECT OF THE
RELEVANT FACILITY).  IF SUCH NOTICE IS GIVEN BY THE BORROWER, THE BORROWER SHALL
MAKE SUCH PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE
DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN; PROVIDED THAT ANY SUCH NOTICE MAY
BE CONDITIONED ON THE OCCURRENCE OR NON-OCCURRENCE OF ANY EVENT (BUT SUCH
CONDITIONING SHALL NOT LIMIT THE OBLIGATIONS OF THE BORROWER UNDER SECTION
3.05).  ANY PREPAYMENT OF A EURODOLLAR RATE LOAN SHALL BE ACCOMPANIED BY ALL
ACCRUED INTEREST ON THE AMOUNT PREPAID, TOGETHER WITH ANY ADDITIONAL AMOUNTS
REQUIRED PURSUANT TO SECTION 3.05.  EACH PREPAYMENT OF THE OUTSTANDING TERM
LOANS PURSUANT TO THIS SECTION 2.05(A) SHALL BE APPLIED TO THE PRINCIPAL
REPAYMENT INSTALLMENTS THEREOF AS DIRECTED BY THE BORROWER, AND EACH SUCH
PREPAYMENT SHALL BE PAID TO THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE
APPLICABLE PERCENTAGES IN RESPECT OF EACH OF THE RELEVANT FACILITIES.

(II)           THE BORROWER MAY, UPON NOTICE TO THE SWING LINE LENDER (WITH A
COPY TO THE ADMINISTRATIVE AGENT), AT ANY TIME OR FROM TIME TO TIME, VOLUNTARILY
PREPAY SWING LINE LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY; PROVIDED
THAT (A) SUCH NOTICE MUST BE RECEIVED BY THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT NOT LATER THAN 3:00 P.M. ON THE DATE OF THE PREPAYMENT, AND
(B) ANY SUCH PREPAYMENT SHALL BE IN A MINIMUM PRINCIPAL AMOUNT OF $50,000.  EACH
SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT.  IF SUCH
NOTICE IS GIVEN BY THE BORROWER, THE BORROWER SHALL MAKE SUCH PREPAYMENT AND THE
PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE
SPECIFIED THEREIN.


(B)           MANDATORY.  THE BORROWER SHALL MAKE MANDATORY PREPAYMENTS AS
FOLLOWS:

(I)            IF ON THE LAST DAY OF AN EXCESS CASH FLOW PERIOD A RATING
CONDITION EXISTS, WITHIN TEN BUSINESS DAYS AFTER FINANCIAL STATEMENTS FOR SUCH
EXCESS CASH FLOW PERIOD HAVE BEEN DELIVERED PURSUANT TO SECTION 6.01(A)(I) AND
THE RELATED COMPLIANCE CERTIFICATE HAS BEEN DELIVERED PURSUANT TO SECTION
6.02(B), THE BORROWER SHALL MAKE A MANDATORY PREPAYMENT BY PREPAYING AN
AGGREGATE PRINCIPAL AMOUNT OF LOANS EQUAL TO THE PRODUCT OF THE APPLICABLE
EXCESS CASH FLOW PREPAYMENT PERCENTAGE TIMES EXCESS CASH FLOW FOR SUCH EXCESS
CASH FLOW PERIOD.

(II)           IF THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES DISPOSES OF
ANY PROPERTY, OTHER THAN PURSUANT TO ANY EXCEPTED DISPOSITION, WHICH RESULTS IN
THE REALIZATION BY SUCH PERSON OF NET CASH PROCEEDS IN AN AMOUNT EQUAL TO MORE
THAN $25,000,000 (OR $15,000,000 IF A DEFAULT HAS OCCURRED AND IS CONTINUING)
(WHETHER IN A SINGLE TRANSACTION OR ON AN AGGREGATE BASIS), BUT ONLY IF A RATING
CONDITION EXISTS ON THE DATE SUCH MONETARY THRESHOLD IS MET, THE BORROWER SHALL
MAKE A MANDATORY PREPAYMENT BY PREPAYING AN AGGREGATE PRINCIPAL AMOUNT OF LOANS
EQUAL TO 100% OF SUCH NET CASH PROCEEDS IN EXCESS OF $15,000,000 WITHIN FIVE
BUSINESS DAYS AFTER RECEIPT THEREOF BY SUCH PERSON; PROVIDED, HOWEVER, THAT,
WITH RESPECT TO ANY NET CASH PROCEEDS REALIZED UNDER A DISPOSITION DESCRIBED IN
THIS SECTION 2.05(B)(II), AT THE ELECTION OF THE BORROWER (AS NOTIFIED BY THE

 

52

--------------------------------------------------------------------------------


 

BORROWER TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE DATE OF SUCH
DISPOSITION), AND SO LONG AS NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
THE BORROWER OR SUCH RESTRICTED SUBSIDIARY MAY REINVEST ALL OR ANY PORTION OF
SUCH NET CASH PROCEEDS IN ASSETS USEFUL IN THE BUSINESS OF THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES SO LONG AS (I) WITHIN 12 MONTHS AFTER THE RECEIPT OF
SUCH NET CASH PROCEEDS, THE PURCHASE SHALL HAVE BEEN CONSUMMATED (AS CERTIFIED
BY THE BORROWER IN WRITING TO THE ADMINISTRATIVE AGENT), OR (II) WITHIN 12
MONTHS AFTER THE RECEIPT OF SUCH NET CASH PROCEEDS, THE BORROWER OR SUCH
RESTRICTED SUBSIDIARY SHALL HAVE ENTERED INTO A DEFINITIVE AGREEMENT TO REINVEST
SUCH NET CASH PROCEEDS IN ASSETS USEFUL IN THE BUSINESS OF THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES, AND THE PURCHASE OF SUCH ASSETS SHALL HAVE BEEN
CONSUMMATED WITHIN SIX MONTHS AFTER THE END OF SUCH 12 MONTH PERIOD; AND
PROVIDED FURTHER, HOWEVER, THAT ANY NET CASH PROCEEDS NOT SUBJECT TO SUCH
DEFINITIVE AGREEMENT OR SO REINVESTED SHALL BE APPLIED TO THE PREPAYMENT OF THE
LOANS AS SET FORTH IN THIS SECTION 2.05(B)(II).

(III)          EACH PREPAYMENT OF LOANS PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION 2.05(B) SHALL BE APPLIED, WITHOUT PREMIUM OR PENALTY (EXCEPT FOR
AMOUNTS REQUIRED UNDER SECTION 3.05), FIRST, RATABLY TO THE PRINCIPAL REPAYMENT
INSTALLMENTS WITH RESPECT TO THE TERM FACILITY UNDER SECTION 2.07(A) AND ANY
PRINCIPAL REPAYMENT INSTALLMENTS WITH RESPECT TO EACH ADDITIONAL TERM LOAN
FACILITY (UNLESS THE AMENDMENT OR SUPPLEMENT TO THIS AGREEMENT EXECUTED IN
CONNECTION WITH SUCH ADDITIONAL TERM LOAN FACILITY OTHERWISE PROVIDES), IN
DIRECT ORDER OF MATURITY AND, SECOND, TO THE REVOLVING CREDIT FACILITY IN THE
MANNER SET FORTH IN CLAUSE (V) OF THIS SECTION 2.05(B); PROVIDED THAT EACH TERM
LENDER OR ADDITIONAL TERM FACILITY LENDER MAY REJECT ITS PORTION OF THE
MANDATORY PREPAYMENT WITH RESPECT TO THE TERM FACILITY OR ADDITIONAL TERM
FACILITY, AS APPLICABLE, IN WHICH EVENT THE BORROWER MAY RETAIN THE PORTION OF
THE MANDATORY PREPAYMENT SO REJECTED.

(IV)          WHETHER OR NOT A RATING CONDITION EXISTS, IF FOR ANY REASON THE
TOTAL REVOLVING CREDIT OUTSTANDINGS AT ANY TIME EXCEED THE REVOLVING CREDIT
FACILITY AT SUCH TIME, THE BORROWER SHALL IMMEDIATELY PREPAY REVOLVING CREDIT
LOANS, SWING LINE LOANS AND L/C BORROWINGS AND/OR CASH COLLATERALIZE THE L/C
OBLIGATIONS (OTHER THAN THE L/C BORROWINGS) IN AN AGGREGATE AMOUNT EQUAL TO SUCH
EXCESS.

(V)           PREPAYMENTS OF THE REVOLVING CREDIT FACILITY MADE PURSUANT TO THIS
SECTION 2.05(B), FIRST, SHALL BE APPLIED RATABLY TO THE L/C BORROWINGS AND THE
SWING LINE LOANS, SECOND, SHALL BE APPLIED RATABLY TO THE OUTSTANDING REVOLVING
CREDIT LOANS, AND THIRD, IF THE CASH COLLATERALIZATION OF THE OUTSTANDING AMOUNT
OF THE L/C OBLIGATIONS IS THEN REQUIRED, BUT HAS NOT BEEN EFFECTED, HEREUNDER,
TO SUCH CASH COLLATERALIZATION; AND, IN THE CASE OF PREPAYMENTS OF THE REVOLVING
CREDIT FACILITY REQUIRED PURSUANT TO CLAUSE (I) OR (II) OF THIS SECTION 2.05(B),
THE AMOUNT REMAINING, IF ANY, AFTER THE PREPAYMENT IN FULL OF ALL L/C
BORROWINGS, SWING LINE LOANS AND REVOLVING CREDIT LOANS OUTSTANDING AT SUCH
TIME, MAY BE RETAINED BY THE BORROWER FOR USE IN THE ORDINARY COURSE OF ITS
BUSINESS.  UPON THE DRAWING OF ANY LETTER OF CREDIT THAT HAS BEEN CASH
COLLATERALIZED, THE FUNDS HELD

 

53

--------------------------------------------------------------------------------


 

AS CASH COLLATERAL SHALL BE APPLIED (WITHOUT ANY FURTHER ACTION BY OR NOTICE TO
OR FROM THE BORROWER OR ANY OTHER LOAN PARTY) TO REIMBURSE THE L/C ISSUER OR THE
REVOLVING CREDIT LENDERS, AS APPLICABLE.


2.06         TERMINATION OR REDUCTION OF COMMITMENTS.


(A)           OPTIONAL.  THE BORROWER MAY, UPON NOTICE TO THE ADMINISTRATIVE
AGENT, TERMINATE THE REVOLVING CREDIT FACILITY OR THE SWING LINE SUBLIMIT, OR
FROM TIME TO TIME PERMANENTLY REDUCE THE REVOLVING CREDIT FACILITY OR THE SWING
LINE SUBLIMIT; PROVIDED THAT (I) ANY SUCH NOTICE SHALL BE RECEIVED BY THE
ADMINISTRATIVE AGENT NOT LATER THAN 2:00 P.M. THREE BUSINESS DAYS PRIOR TO THE
DATE OF TERMINATION OR REDUCTION, (II) ANY SUCH PARTIAL REDUCTION SHALL BE IN AN
AGGREGATE AMOUNT OF $5,000,000 OR ANY WHOLE MULTIPLE OF $500,000 IN EXCESS
THEREOF AND (III) THE BORROWER SHALL NOT TERMINATE OR REDUCE (A) THE REVOLVING
CREDIT FACILITY IF, AFTER GIVING EFFECT THERETO AND TO ANY CONCURRENT
PREPAYMENTS HEREUNDER, THE TOTAL REVOLVING CREDIT OUTSTANDINGS WOULD EXCEED THE
REVOLVING CREDIT FACILITY OR (B) THE SWING LINE SUBLIMIT IF, AFTER GIVING EFFECT
THERETO AND TO ANY CONCURRENT PREPAYMENTS HEREUNDER, THE OUTSTANDING AMOUNT OF
SWING LINE LOANS WOULD EXCEED THE SWING LINE SUBLIMIT.


(B)           MANDATORY.

(I)            THE AGGREGATE TERM COMMITMENTS SHALL BE AUTOMATICALLY AND
PERMANENTLY REDUCED TO ZERO ON THE CLOSING DATE AFTER THE TERM BORROWING, AND ON
THE TERM INCREASE EFFECTIVE DATE AFTER A TERM BORROWING PURSUANT TO SECTION
2.15.  UNLESS PROVIDED OTHERWISE IN THE AMENDMENT OR SUPPLEMENT TO THIS
AGREEMENT EXECUTED IN CONNECTION WITH AN ADDITIONAL TERM FACILITY, THE AGGREGATE
ADDITIONAL TERM FACILITY COMMITMENTS OF ALL ADDITIONAL TERM FACILITY LENDERS
UNDER SUCH ADDITIONAL TERM FACILITY SHALL BE AUTOMATICALLY AND PERMANENTLY
REDUCED TO ZERO ON THE ADDITIONAL TERM FACILITY EFFECTIVE DATE AFTER THE
ADDITIONAL TERM FACILITY BORROWING IS MADE ON SUCH DATE.

(II)           IF AFTER GIVING EFFECT TO ANY REDUCTION OR TERMINATION OF
REVOLVING CREDIT COMMITMENTS UNDER THIS SECTION 2.06, THE SWING LINE SUBLIMIT
EXCEEDS THE REVOLVING CREDIT FACILITY AT SUCH TIME, THE SWING LINE SUBLIMIT
SHALL BE AUTOMATICALLY REDUCED BY THE AMOUNT OF SUCH EXCESS.


(C)           APPLICATION OF COMMITMENT REDUCTIONS; PAYMENT OF FEES.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE LENDERS OF ANY TERMINATION OR
REDUCTION OF THE SWING LINE SUBLIMIT OR THE REVOLVING CREDIT COMMITMENT UNDER
THIS SECTION 2.06.  UPON ANY REDUCTION OF THE REVOLVING CREDIT COMMITMENTS, THE
REVOLVING CREDIT COMMITMENT OF EACH REVOLVING CREDIT LENDER SHALL BE REDUCED BY
SUCH LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF SUCH REDUCTION AMOUNT. 
ALL FEES IN RESPECT OF THE REVOLVING CREDIT FACILITY ACCRUED UNTIL THE EFFECTIVE
DATE OF ANY TERMINATION OF THE REVOLVING CREDIT FACILITY SHALL BE PAID ON THE
EFFECTIVE DATE OF SUCH TERMINATION.

 

54

--------------------------------------------------------------------------------


 


2.07         REPAYMENT OF LOANS.


(A)           TERM LOANS.  THE BORROWER SHALL REPAY TO THE TERM LENDERS THE
AGGREGATE PRINCIPAL AMOUNT OF ALL TERM LOANS OUTSTANDING ON THE LAST BUSINESS
DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH
DATE TO OCCUR AFTER THE CLOSING DATE, IN EQUAL INSTALLMENTS IN THE AMOUNT EQUAL
TO 0.25% OF THE INITIAL AMOUNT OF THE TERM LOANS; PROVIDED, HOWEVER, THAT THE
FINAL PRINCIPAL REPAYMENT INSTALLMENT OF THE TERM LOANS SHALL BE REPAID ON THE
MATURITY DATE FOR THE TERM FACILITY AND IN ANY EVENT SHALL BE IN AN AMOUNT EQUAL
TO THE AGGREGATE PRINCIPAL AMOUNT OF ALL TERM LOANS OUTSTANDING ON SUCH DATE.


(B)           ADDITIONAL TERM FACILITY LOANS.  SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT, THE BORROWER SHALL REPAY TO THE APPLICABLE ADDITIONAL TERM FACILITY
LENDERS THE AGGREGATE AMOUNT OF ALL ADDITIONAL TERM LOANS MADE UNDER AN
ADDITIONAL TERM FACILITY AT SUCH TIMES AS MAY BE SET FORTH IN THE AMENDMENT OR
SUPPLEMENT TO THIS AGREEMENT EXECUTED IN CONNECTION WITH SUCH ADDITIONAL TERM
FACILITY.


(C)           REVOLVING CREDIT LOANS.  THE BORROWER SHALL REPAY TO THE REVOLVING
CREDIT LENDERS ON THE MATURITY DATE FOR THE REVOLVING CREDIT FACILITY THE
AGGREGATE PRINCIPAL AMOUNT OF ALL REVOLVING CREDIT LOANS OUTSTANDING ON SUCH
DATE.


(D)           SWING LINE LOANS.  THE BORROWER SHALL REPAY EACH SWING LINE LOAN
ON THE EARLIER TO OCCUR OF (I) THE DATE TEN BUSINESS DAYS AFTER SUCH LOAN IS
MADE AND (II) THE MATURITY DATE FOR THE REVOLVING CREDIT FACILITY.


2.08         INTEREST.


(A)           SUBJECT TO THE PROVISIONS OF SECTION 2.08(B), (I) EACH EURODOLLAR
RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FOR
EACH INTEREST PERIOD AT A RATE PER ANNUM EQUAL TO THE EURODOLLAR RATE FOR SUCH
INTEREST PERIOD PLUS THE APPLICABLE RATE FOR THE EURODOLLAR RATE; (II) EACH BASE
RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM
THE APPLICABLE BORROWING DATE AT A RATE PER ANNUM EQUAL TO THE BASE RATE PLUS
THE APPLICABLE RATE FOR THE BASE RATE; AND (III) EACH SWING LINE LOAN SHALL BEAR
INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE APPLICABLE
BORROWING DATE AT A RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE APPLICABLE
RATE FOR THE BASE RATE.


(B)           (I)  IF ANY AMOUNT OF PRINCIPAL OF ANY LOAN IS NOT PAID WHEN DUE
(WITHOUT REGARD TO ANY APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY
ACCELERATION OR OTHERWISE, THEN UPON THE REQUEST OF THE REQUIRED LENDERS, SUCH
AMOUNT SHALL THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM
AT ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS.

(II)           IF ANY AMOUNT (OTHER THAN PRINCIPAL OF ANY LOAN) PAYABLE BY THE
BORROWER UNDER ANY LOAN DOCUMENT IS NOT PAID WHEN DUE (WITHOUT REGARD TO ANY
APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE, THEN UPON THE REQUEST OF THE REQUIRED LENDERS SUCH AMOUNT SHALL

 

55

--------------------------------------------------------------------------------


 

THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES
EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.

(III)          UPON THE REQUEST OF THE REQUIRED LENDERS, WHILE ANY EVENT OF
DEFAULT EXISTS, THE BORROWER SHALL PAY INTEREST ON THE PRINCIPAL AMOUNT OF ALL
OUTSTANDING OBLIGATIONS HEREUNDER AT A FLUCTUATING INTEREST RATE PER ANNUM AT
ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS.

(IV)          ACCRUED AND UNPAID INTEREST ON PAST DUE AMOUNTS (INCLUDING
INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON DEMAND.


(C)           INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE
WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.


2.09         FEES.  IN ADDITION TO CERTAIN FEES DESCRIBED IN SECTIONS 2.03(I)
AND (J):


(A)           COMMITMENT FEE.  THE BORROWER SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH REVOLVING CREDIT LENDER IN ACCORDANCE WITH ITS
APPLICABLE REVOLVING CREDIT PERCENTAGE, A COMMITMENT FEE EQUAL TO THE APPLICABLE
RATE FOR COMMITMENT FEE RATE TIMES THE ACTUAL DAILY AMOUNT BY WHICH THE
REVOLVING CREDIT FACILITY EXCEEDS THE SUM OF (I) THE OUTSTANDING AMOUNT OF
REVOLVING CREDIT LOANS AND (II) THE OUTSTANDING AMOUNT OF L/C OBLIGATIONS.   THE
COMMITMENT FEE SHALL BE CALCULATED QUARTERLY IN ARREARS, AND IF THERE IS ANY
CHANGE IN THE APPLICABLE RATE DURING ANY QUARTER, THE ACTUAL DAILY AMOUNT SHALL
BE COMPUTED AND MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR EACH PERIOD
DURING SUCH QUARTER THAT SUCH APPLICABLE RATE WAS IN EFFECT, AND SHALL BE
PAYABLE ON THE LATER OF THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER OR TWO BUSINESS DAYS AFTER THE ADMINISTRATIVE AGENT GIVES THE BORROWER
NOTICE OF THE AMOUNT DUE.


(B)           OTHER FEES. THE BORROWER SHALL PAY TO THE ARRANGER AND THE
ADMINISTRATIVE AGENT FOR THEIR OWN RESPECTIVE ACCOUNTS FEES IN THE AMOUNTS AND
AT THE TIMES SPECIFIED IN THE FEE LETTER.  SUCH FEES SHALL BE FULLY EARNED WHEN
PAID AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.

2.10         Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.


(A)           ALL COMPUTATIONS OF INTEREST FOR BASE RATE LOANS WHEN THE BASE
RATE IS DETERMINED BY BANK OF AMERICA’S “PRIME RATE” SHALL BE MADE ON THE BASIS
OF A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY BE, AND ACTUAL DAYS ELAPSED.  ALL
OTHER COMPUTATIONS OF FEES AND INTEREST SHALL BE MADE ON THE BASIS OF A 360-DAY
YEAR AND ACTUAL DAYS ELAPSED (WHICH RESULTS IN MORE FEES OR INTEREST, AS
APPLICABLE, BEING PAID THAN IF COMPUTED ON THE BASIS OF A 365-DAY YEAR). 
INTEREST SHALL ACCRUE ON EACH LOAN FOR THE DAY ON WHICH THE LOAN IS MADE, AND
SHALL NOT ACCRUE ON A LOAN, OR ANY PORTION THEREOF, FOR THE DAY ON WHICH THE
LOAN OR SUCH PORTION IS PAID, PROVIDED THAT ANY LOAN THAT IS REPAID ON THE SAME
DAY ON WHICH IT IS MADE SHALL, SUBJECT TO SECTION 2.12(A), BEAR INTEREST FOR ONE
DAY.  EACH

 

56

--------------------------------------------------------------------------------


 


DETERMINATION BY THE ADMINISTRATIVE AGENT OF AN INTEREST RATE OR FEE HEREUNDER
SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR.


(B)           IF, AS A RESULT OF ANY RESTATEMENT OF OR OTHER ADJUSTMENT TO THE
FINANCIAL STATEMENTS OF THE BORROWER OR FOR ANY OTHER REASON, THE BORROWER OR
THE ADMINISTRATIVE AGENT DETERMINES THAT (I) THE CONSOLIDATED LEVERAGE RATIO AS
CALCULATED BY THE BORROWER AS OF ANY APPLICABLE DATE WAS INACCURATE AND (II) A
PROPER CALCULATION OF THE CONSOLIDATED LEVERAGE RATIO WOULD HAVE RESULTED IN
HIGHER PRICING FOR SUCH PERIOD, THE BORROWER SHALL IMMEDIATELY AND RETROACTIVELY
BE OBLIGATED TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE
APPLICABLE LENDERS, WITHIN FIVE BUSINESS DAYS OF DEMAND BY THE ADMINISTRATIVE
AGENT (OR, AFTER THE OCCURRENCE OF AN ACTUAL OR DEEMED ENTRY OF AN ORDER FOR
RELIEF WITH RESPECT TO THE BORROWER UNDER THE BANKRUPTCY CODE OF THE UNITED
STATES, AUTOMATICALLY AND WITHOUT FURTHER ACTION BY THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER), AN AMOUNT EQUAL TO THE EXCESS OF THE AMOUNT OF
INTEREST AND FEES THAT SHOULD HAVE BEEN PAID FOR SUCH PERIOD OVER THE AMOUNT OF
INTEREST AND FEES ACTUALLY PAID FOR SUCH PERIOD.  THIS PARAGRAPH SHALL NOT LIMIT
THE RIGHTS OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER, AS THE
CASE MAY BE, UNDER SECTION 2.03(C)(III), 2.03(I) OR 2.08(B) OR UNDER ARTICLE
VIII.  THE BORROWER’S OBLIGATIONS UNDER THIS PARAGRAPH SHALL SURVIVE THE
TERMINATION OF THE AGGREGATE COMMITMENTS AND THE REPAYMENT OF ALL OBLIGATIONS
HEREUNDER.


2.11         EVIDENCE OF DEBT.


(A)           THE CREDIT EXTENSIONS MADE BY EACH LENDER SHALL BE EVIDENCED BY
ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER AND BY THE
ADMINISTRATIVE AGENT IN THE ORDINARY COURSE OF BUSINESS.  THE ACCOUNTS OR
RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE CREDIT EXTENSIONS MADE BY
THE LENDERS TO THE BORROWER AND THE INTEREST AND PAYMENTS THEREON.  ANY FAILURE
TO SO RECORD OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR OTHERWISE
AFFECT THE OBLIGATION OF THE BORROWER HEREUNDER TO PAY ANY AMOUNT OWING WITH
RESPECT TO THE OBLIGATIONS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS
AND RECORDS MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF THE
ADMINISTRATIVE AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE
ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.  UPON THE
REQUEST OF ANY LENDER MADE THROUGH THE ADMINISTRATIVE AGENT, THE BORROWER SHALL
EXECUTE AND DELIVER TO SUCH LENDER (THROUGH THE ADMINISTRATIVE AGENT) A NOTE,
WHICH SHALL EVIDENCE SUCH LENDER’S LOANS IN ADDITION TO SUCH ACCOUNTS OR
RECORDS.  EACH LENDER MAY ATTACH SCHEDULES TO ITS NOTE AND ENDORSE THEREON THE
DATE, TYPE (IF APPLICABLE), AMOUNT AND MATURITY OF ITS LOANS AND PAYMENTS WITH
RESPECT THERETO.


(B)           IN ADDITION TO THE ACCOUNTS AND RECORDS REFERRED TO IN SECTION
2.11(A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING THE PURCHASES AND SALES
BY SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE LOANS.  IN
THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY THE
ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN RESPECT OF
SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL
IN THE ABSENCE OF MANIFEST ERROR.

 

57

--------------------------------------------------------------------------------


 


2.12         PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK.


(A)           GENERAL.  ALL PAYMENTS TO BE MADE BY THE BORROWER SHALL BE MADE
WITHOUT CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM, DEFENSE, RECOUPMENT OR
SETOFF.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL PAYMENTS BY THE
BORROWER HEREUNDER SHALL BE MADE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
THE RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE ADMINISTRATIVE
AGENT’S OFFICE IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN
3:00 P.M. ON THE DATE SPECIFIED HEREIN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY
DISTRIBUTE TO EACH LENDER ITS APPLICABLE PERCENTAGE IN RESPECT OF THE RELEVANT
FACILITY (OR OTHER APPLICABLE SHARE AS PROVIDED HEREIN) OF SUCH PAYMENT IN LIKE
FUNDS AS RECEIVED BY WIRE TRANSFER TO SUCH LENDER’S LENDING OFFICE.  ALL
PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT AFTER 3:00 P.M. SHALL BE DEEMED
RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY AND ANY APPLICABLE INTEREST OR FEE
SHALL CONTINUE TO ACCRUE.  IF ANY PAYMENT TO BE MADE BY THE BORROWER SHALL
BECOME DUE ON A DAY OTHER THAN A BUSINESS DAY, PAYMENT SHALL BE MADE ON THE NEXT
FOLLOWING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL BE REFLECTED ON
COMPUTING INTEREST OR FEES, AS THE CASE MAY BE.


(B)           (I)  FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR
TO THE PROPOSED DATE OF ANY BORROWING OF EURODOLLAR RATE LOANS (OR, IN THE CASE
OF ANY BORROWING OF BASE RATE LOANS, PRIOR TO 2:00 P.M. ON THE DATE OF SUCH
BORROWING) THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
SUCH LENDER’S SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH
SECTION 2.02 (OR, IN THE CASE OF A BORROWING OF BASE RATE LOANS, THAT SUCH
LENDER HAS MADE SUCH SHARE AVAILABLE IN ACCORDANCE WITH AND AT THE TIME REQUIRED
BY SECTION 2.02) AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE
AGENT, THEN THE APPLICABLE LENDER HEREBY AGREES TO PAY TO THE ADMINISTRATIVE
AGENT FORTHWITH ON DEMAND, AND THE BORROWER AGREES TO PAY UPON TWO BUSINESS
DAYS’ NOTICE, TO THE EXTENT NOT MADE AVAILABLE BY THE APPLICABLE LENDER WITHIN
TWO BUSINESS DAYS AFTER THE DATE OF THE APPLICABLE BORROWING, SUCH CORRESPONDING
AMOUNT IN IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM
AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (A) IN THE CASE OF
A PAYMENT TO BE MADE BY SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS RATE AND A
RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION, PLUS ANY ADMINISTRATIVE, PROCESSING OR SIMILAR
FEES CUSTOMARILY CHARGED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
FOREGOING, AND (B) IN THE CASE OF A PAYMENT TO BE MADE BY THE BORROWER, THE
INTEREST RATE APPLICABLE TO BASE RATE LOANS.  IF THE BORROWER AND SUCH LENDER
SHALL PAY SUCH INTEREST TO THE ADMINISTRATIVE AGENT FOR THE SAME OR AN
OVERLAPPING PERIOD, THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT TO THE
BORROWER THE AMOUNT OF SUCH INTEREST PAID BY THE BORROWER FOR SUCH PERIOD.  IF
SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE BORROWING TO THE ADMINISTRATIVE
AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN
SUCH BORROWING.  ANY

 

58

--------------------------------------------------------------------------------


 


PAYMENT BY THE BORROWER SHALL BE WITHOUT PREJUDICE TO ANY CLAIM THE BORROWER MAY
HAVE AGAINST A LENDER THAT SHALL HAVE FAILED TO MAKE SUCH PAYMENT TO THE
ADMINISTRATIVE AGENT.

(II)           PAYMENTS BY BORROWER; PRESUMPTIONS BY ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWER
PRIOR TO THE TIME AT WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE LENDERS OR THE L/C ISSUER HEREUNDER THAT THE BORROWER WILL
NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS
MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON
SUCH ASSUMPTION, DISTRIBUTE TO THE APPROPRIATE LENDERS OR THE L/C ISSUER, AS THE
CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE BORROWER HAS NOT IN FACT
MADE SUCH PAYMENT, THEN EACH OF THE APPROPRIATE LENDERS OR THE L/C ISSUER, AS
THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH
ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR THE L/C ISSUER, IN
IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS RATE
AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(C)           FAILURE TO SATISFY CONDITIONS PRECEDENT.  IF ANY LENDER MAKES
AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO BE MADE BY SUCH
LENDER AS PROVIDED IN THE FOREGOING PROVISIONS OF THIS ARTICLE II, AND SUCH
FUNDS ARE NOT MADE AVAILABLE TO THE BORROWER BY THE ADMINISTRATIVE AGENT BECAUSE
THE CONDITIONS TO THE APPLICABLE CREDIT EXTENSION SET FORTH IN ARTICLE IV ARE
NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS HEREOF, THE ADMINISTRATIVE
AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM SUCH LENDER) TO
SUCH LENDER, WITHOUT INTEREST.


(D)           OBLIGATIONS OF LENDERS SEVERAL.  THE OBLIGATIONS OF THE LENDERS
HEREUNDER TO MAKE TERM LOANS, ADDITIONAL TERM FACILITY LOANS AND REVOLVING
CREDIT LOANS, TO FUND PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE LOANS
AND TO MAKE PAYMENTS PURSUANT TO SECTION 10.04(C) ARE SEVERAL AND NOT JOINT. 
THE FAILURE OF ANY LENDER TO MAKE ANY LOAN, TO FUND ANY SUCH PARTICIPATION OR TO
MAKE ANY PAYMENT UNDER SECTION 10.04(C) ON ANY DATE REQUIRED HEREUNDER SHALL NOT
RELIEVE ANY OTHER LENDER OF ITS CORRESPONDING OBLIGATION TO DO SO ON SUCH DATE,
AND NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO SO
MAKE ITS LOAN, TO PURCHASE ITS PARTICIPATION OR TO MAKE ITS PAYMENT UNDER
SECTION 10.04(C).


(E)           FUNDING SOURCE.  NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY
LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO
CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.

 

59

--------------------------------------------------------------------------------


 


(F)            INSUFFICIENT FUNDS.  IF AT ANY TIME INSUFFICIENT FUNDS ARE
RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS
OF PRINCIPAL, L/C BORROWINGS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS
SHALL BE APPLIED (I) FIRST, TOWARD PAYMENT OF INTEREST AND FEES THEN DUE
HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARD
PAYMENT OF PRINCIPAL AND L/C BORROWINGS THEN DUE HEREUNDER, RATABLY AMONG THE
PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND L/C
BORROWINGS THEN DUE TO SUCH PARTIES.


2.13         SHARING OF PAYMENTS BY LENDERS.  IF ANY LENDER SHALL, BY EXERCISING
ANY RIGHT OF SETOFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF
(A) OBLIGATIONS IN RESPECT OF ANY OF THE FACILITIES DUE AND PAYABLE TO SUCH
LENDER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AT SUCH TIME IN EXCESS OF
ITS RATABLE SHARE (ACCORDING TO THE PROPORTION OF (I) THE AMOUNT OF SUCH
OBLIGATIONS DUE AND PAYABLE TO SUCH LENDER AT SUCH TIME TO (II) THE AGGREGATE
AMOUNT OF THE OBLIGATIONS IN RESPECT OF THE FACILITIES DUE AND PAYABLE TO ALL
LENDERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AT SUCH TIME) OF PAYMENTS
ON ACCOUNT OF THE OBLIGATIONS IN RESPECT OF THE FACILITIES DUE AND PAYABLE TO
ALL LENDERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AT SUCH TIME OBTAINED
BY ALL THE LENDERS AT SUCH TIME OR (B) OBLIGATIONS IN RESPECT OF ANY OF THE
FACILITIES OWING (BUT NOT DUE AND PAYABLE) TO SUCH LENDER HEREUNDER AND UNDER
THE OTHER LOAN DOCUMENTS AT SUCH TIME IN EXCESS OF ITS RATABLE SHARE (ACCORDING
TO THE PROPORTION OF (I) THE AMOUNT OF SUCH OBLIGATIONS OWING (BUT NOT DUE AND
PAYABLE) TO SUCH LENDER AT SUCH TIME TO (II) THE AGGREGATE AMOUNT OF THE
OBLIGATIONS IN RESPECT OF THE FACILITIES OWING (BUT NOT DUE AND PAYABLE) TO ALL
LENDERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AT SUCH TIME) OF PAYMENT ON
ACCOUNT OF THE OBLIGATIONS IN RESPECT OF THE FACILITIES OWING (BUT NOT DUE AND
PAYABLE) TO ALL LENDERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AT SUCH
TIME OBTAINED BY ALL OF THE LENDERS AT SUCH TIME THEN THE LENDER RECEIVING SUCH
GREATER PROPORTION SHALL (A) NOTIFY THE ADMINISTRATIVE AGENT OF SUCH FACT, AND
(B) PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS AND
SUBPARTICIPATIONS IN L/C OBLIGATIONS AND SWING LINE LOANS OF THE OTHER LENDERS,
OR MAKE SUCH OTHER ADJUSTMENTS AS SHALL BE EQUITABLE, SO THAT THE BENEFIT OF ALL
SUCH PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE
AGGREGATE AMOUNT OF OBLIGATIONS IN RESPECT OF THE FACILITIES THEN DUE AND
PAYABLE TO THE LENDERS OR OWING (BUT NOT DUE AND PAYABLE) TO THE LENDERS, AS THE
CASE MAY BE, PROVIDED THAT:

(I)            IF ANY SUCH PARTICIPATIONS OR SUBPARTICIPATIONS ARE PURCHASED AND
ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST; AND

(II)           THE PROVISIONS OF THIS SECTION SHALL NOT BE CONSTRUED TO APPLY TO
(A) ANY PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE
EXPRESS TERMS OF THIS AGREEMENT OR (B) ANY PAYMENT OBTAINED BY A LENDER AS
CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS
LOANS OR SUBPARTICIPATIONS IN L/C OBLIGATIONS OR SWING LINE LOANS TO ANY
ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY SUBSIDIARY THEREOF
(AS TO WHICH THE PROVISIONS OF THIS SECTION SHALL APPLY).

 

60

--------------------------------------------------------------------------------


 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.


2.14         INCREASE IN REVOLVING CREDIT FACILITY.


(A)           REQUEST FOR INCREASE.  PROVIDED THAT THE BORROWER IS IN PRO FORMA
COMPLIANCE, UPON NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY NOTIFY
THE REVOLVING CREDIT LENDERS), THE BORROWER MAY FROM TIME TO TIME DURING THE
AVAILABILITY PERIOD, REQUEST AN INCREASE IN THE REVOLVING CREDIT FACILITY;
PROVIDED THAT (I) ANY SUCH REQUEST SHALL BE IN A MINIMUM AMOUNT OF $5,000,000,
(II) THE BORROWER MAY MAKE A MAXIMUM OF TEN SUCH REQUESTS, AND (III) THE
AGGREGATE AMOUNT OF (A) ALL INCREASES OF THE REVOLVING CREDIT FACILITY UNDER
THIS SECTION 2.14 AND OF THE TERM FACILITY UNDER SECTION 2.15 AND (B) THE
ADDITIONAL TERM FACILITIES UNDER SECTION 2.16 SHALL NOT EXCEED $100,000,000. AT
THE TIME OF GIVING SUCH NOTICE, THE BORROWER (IN CONSULTATION WITH THE
ADMINISTRATIVE AGENT) SHALL SPECIFY THE TIME PERIOD WITHIN WHICH EACH REVOLVING
CREDIT LENDER IS REQUESTED TO RESPOND (WHICH SHALL IN NO EVENT BE LESS THAN TEN
BUSINESS DAYS FROM THE DATE OF DELIVERY OF SUCH NOTICE TO THE REVOLVING CREDIT
LENDERS) AS TO WHETHER IT ELECTS TO PARTICIPATE IN THE REQUESTED INCREASE.


(B)           LENDER ELECTIONS TO INCREASE.  EACH REVOLVING CREDIT LENDER SHALL
NOTIFY THE ADMINISTRATIVE AGENT WITHIN SUCH TIME PERIOD WHETHER OR NOT IT AGREES
TO INCREASE ITS REVOLVING CREDIT COMMITMENT AND, IF SO, WHETHER BY AN AMOUNT
EQUAL TO, GREATER THAN, OR LESS THAN ITS APPLICABLE REVOLVING CREDIT PERCENTAGE
OF SUCH REQUESTED INCREASE.  ANY REVOLVING CREDIT LENDER NOT RESPONDING WITHIN
SUCH TIME PERIOD SHALL BE DEEMED TO HAVE DECLINED TO INCREASE ITS REVOLVING
CREDIT COMMITMENT.


(C)           NOTIFICATION BY ADMINISTRATIVE AGENT; ADDITIONAL REVOLVING CREDIT
LENDERS.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND EACH REVOLVING
CREDIT LENDER OF THE REVOLVING CREDIT LENDERS’ RESPONSES TO EACH REQUEST MADE
HEREUNDER.  TO ACHIEVE THE FULL AMOUNT OF A REQUESTED INCREASE, AND SUBJECT TO
THE APPROVAL OF THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE SWING LINE
LENDER (WHICH APPROVALS SHALL NOT BE UNREASONABLY WITHHELD), THE BORROWER MAY
ALSO INVITE ADDITIONAL ELIGIBLE ASSIGNEES TO BECOME REVOLVING CREDIT LENDERS
PURSUANT TO A JOINDER AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT.


(D)           EFFECTIVE DATE AND ALLOCATIONS.  IF THE REVOLVING CREDIT FACILITY
IS INCREASED IN ACCORDANCE WITH THIS SECTION, THE ADMINISTRATIVE AGENT AND THE
BORROWER SHALL DETERMINE THE EFFECTIVE DATE (THE “REVOLVING CREDIT INCREASE
EFFECTIVE DATE”) AND THE FINAL ALLOCATION OF SUCH INCREASE.  THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND THE REVOLVING CREDIT LENDERS OF THE
FINAL ALLOCATION OF SUCH INCREASE AND THE REVOLVING CREDIT INCREASE EFFECTIVE
DATE.


(E)           CONDITIONS TO EFFECTIVENESS OF INCREASE.  AS A CONDITION PRECEDENT
TO SUCH INCREASE, THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT A
CERTIFICATE DATED AS OF

 

61

--------------------------------------------------------------------------------


 


THE REVOLVING CREDIT INCREASE EFFECTIVE DATE (IN SUFFICIENT COPIES FOR EACH
REVOLVING CREDIT LENDER) SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER (I)
CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED BY THE BORROWER APPROVING OR
CONSENTING TO SUCH INCREASE, AND (II) CERTIFYING THAT, BEFORE AND AFTER GIVING
EFFECT TO SUCH INCREASE, (A) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
ARTICLE V AND THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE REVOLVING CREDIT INCREASE EFFECTIVE DATE (PROVIDED
THAT ANY SUCH REPRESENTATION OR WARRANTY THAT IS QUALIFIED AS TO “MATERIALITY”,
“MATERIAL ADVERSE EFFECT” OR SIMILAR LANGUAGE SHALL BE TRUE AND CORRECT IN ALL
RESPECTS), EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY ARE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE (PROVIDED THAT ANY SUCH
REPRESENTATION OR WARRANTY THAT IS QUALIFIED AS TO “MATERIALITY”, “MATERIAL
ADVERSE EFFECT” OR SIMILAR LANGUAGE SHALL BE TRUE AND CORRECT IN ALL RESPECTS AS
OF SUCH EARLIER DATE), AND EXCEPT THAT FOR PURPOSES OF THIS SECTION 2.14, THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTIONS 5.05(A), (B), (C) AND (D)
SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS FURNISHED PURSUANT TO
SECTIONS 6.01(A)(I), (A)(II), (B)(I) AND (B)(II), RESPECTIVELY, AND (B) NO
DEFAULT EXISTS.  THE BORROWER SHALL PREPAY ANY OUTSTANDING REVOLVING CREDIT
LOANS (AND PAY ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SECTION 3.05) TO THE
EXTENT NECESSARY TO KEEP THE OUTSTANDING REVOLVING CREDIT LOANS RATABLE WITH ANY
REVISED APPLICABLE REVOLVING CREDIT PERCENTAGES ARISING FROM ANY NONRATABLE
INCREASE IN THE REVOLVING CREDIT COMMITMENTS UNDER THIS SECTION, SUCH PREPAYMENT
TO BE MADE ON SUCH DATE AS THE ADMINISTRATIVE AGENT MAY REASONABLY DETERMINE
AFTER CONSULTATION WITH THE BORROWER, WITH A VIEW TO MINIMIZING ANY ADDITIONAL
AMOUNTS PAYABLE PURSUANT TO SECTION 3.05.


(F)            ADJUSTMENT OF INTEREST RATE.              IF A RATING CONDITION
EXISTS ON A REVOLVING CREDIT INCREASE EFFECTIVE DATE AND IF THE AGREED UPON
INTEREST RATE MARGIN (WHICH, FOR SUCH PURPOSES ONLY, SHALL BE DEEMED TO INCLUDE
20% OF ALL UPFRONT OR SIMILAR FEES OR ORIGINAL ISSUE DISCOUNT PAYABLE TO ALL
REVOLVING CREDIT LENDERS PARTICIPATING IN SUCH INCREASE IN THE REVOLVING CREDIT
FACILITY, AS REASONABLY DETERMINED BY THE ADMINISTRATIVE AGENT AFTER
CONSULTATION WITH THE BORROWER) APPLICABLE TO ANY INCREASE IN THE REVOLVING
CREDIT FACILITY EXCEEDS THE APPLICABLE RATE (WHICH, FOR SUCH PURPOSES ONLY,
SHALL BE DEEMED TO INCLUDE 20% OF ALL UPFRONT OR SIMILAR FEES OR ORIGINAL ISSUE
DISCOUNT PAYABLE TO ALL REVOLVING CREDIT LENDERS ON THE CLOSING DATE, WHICH
SHALL BE ALLOCATED TO THE REVOLVING CREDIT FACILITY ON A PRO-RATA BASIS)
RELATING TO THE REVOLVING CREDIT FACILITY BY MORE THAN 0.50%, THE APPLICABLE
RATE (WHICH, FOR SUCH PURPOSES ONLY, SHALL BE DEEMED TO INCLUDE 20% OF ALL
UPFRONT OR SIMILAR FEES OR ORIGINAL ISSUE DISCOUNT PAYABLE TO ALL REVOLVING
CREDIT LENDERS ON THE CLOSING DATE, WHICH SHALL BE ALLOCATED TO THE REVOLVING
CREDIT FACILITY ON A PRO-RATA BASIS) RELATING TO THE REVOLVING CREDIT FACILITY
SHALL BE INCREASED TO THE APPLICABLE INTEREST RATE MARGIN (WHICH, FOR SUCH
PURPOSES ONLY, SHALL BE DEEMED TO INCLUDE 20% OF ALL UPFRONT OR SIMILAR FEES OR
ORIGINAL ISSUE DISCOUNT PAYABLE TO ALL REVOLVING CREDIT LENDERS PARTICIPATING IN
SUCH INCREASE IN THE REVOLVING CREDIT FACILITY, AS REASONABLY DETERMINED BY THE
ADMINISTRATIVE AGENT AFTER CONSULTATION WITH THE BORROWER) FOR SUCH INCREASE IN
THE REVOLVING CREDIT FACILITY MINUS 0.50%.


(G)           CONFLICTING PROVISIONS.  THIS SECTION SHALL SUPERSEDE ANY
PROVISIONS IN SECTION 2.13 OR 10.01 TO THE CONTRARY.

 

62

--------------------------------------------------------------------------------


2.15         INCREASE IN TERM FACILITY.


(A)           REQUEST FOR INCREASE.  PROVIDED THAT THE BORROWER IS IN PRO FORMA
COMPLIANCE, UPON NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY NOTIFY
THE TERM  LENDERS), THE BORROWER MAY FROM TIME TO TIME BEFORE THE MATURITY DATE
WITH RESPECT TO THE TERM FACILITY, REQUEST AN INCREASE IN THE TERM FACILITY;
PROVIDED THAT (I) ANY SUCH REQUEST FOR AN INCREASE SHALL BE IN A MINIMUM AMOUNT
OF $5,000,000, (II) THE BORROWER MAY MAKE A MAXIMUM OF TEN SUCH REQUESTS, AND
(III) THE AGGREGATE AMOUNT OF (A) ALL INCREASES OF THE REVOLVING CREDIT FACILITY
UNDER SECTION 2.14 AND OF THE TERM FACILITY UNDER THIS SECTION 2.15 AND (B) THE
ADDITIONAL TERM FACILITIES UNDER SECTION 2.16 SHALL NOT EXCEED $100,000,000.  AT
THE TIME OF SENDING SUCH NOTICE, THE BORROWER (IN CONSULTATION WITH THE
ADMINISTRATIVE AGENT) SHALL SPECIFY THE TIME PERIOD WITHIN WHICH EACH
TERM LENDER IS REQUESTED TO RESPOND (WHICH SHALL IN NO EVENT BE LESS THAN TEN
BUSINESS DAYS FROM THE DATE OF DELIVERY OF SUCH NOTICE TO THE TERM LENDERS) AS
TO WHETHER IT ELECTS TO PARTICIPATE IN THE REQUESTED INCREASE.


(B)           LENDER ELECTIONS TO INCREASE.  EACH TERM LENDER SHALL NOTIFY THE
ADMINISTRATIVE AGENT WITHIN SUCH TIME PERIOD WHETHER OR NOT IT AGREES TO
INCREASE ITS TERM  COMMITMENT AND, IF SO, WHETHER BY AN AMOUNT EQUAL TO, GREATER
THAN, OR LESS THAN ITS RATABLE PORTION (BASED ON SUCH TERM LENDER’S APPLICABLE
PERCENTAGE IN RESPECT OF THE TERM FACILITY) OF SUCH REQUESTED INCREASE.  ANY
TERM LENDER NOT RESPONDING WITHIN SUCH TIME PERIOD SHALL BE DEEMED TO HAVE
DECLINED TO INCREASE ITS TERM COMMITMENT.


(C)           NOTIFICATION BY ADMINISTRATIVE AGENT; ADDITIONAL TERM LENDERS. 
THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND EACH TERM LENDER OF THE
TERM LENDERS’ RESPONSES TO EACH REQUEST MADE HEREUNDER.  TO ACHIEVE THE FULL
AMOUNT OF A REQUESTED INCREASE, AND SUBJECT TO THE APPROVAL OF THE
ADMINISTRATIVE AGENT (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD), THE
BORROWER MAY ALSO INVITE ADDITIONAL ELIGIBLE ASSIGNEES TO BECOME TERM LENDERS
PURSUANT TO A JOINDER AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT.


(D)           EFFECTIVE DATE AND ALLOCATIONS.  IF THE TERM FACILITY IS INCREASED
IN ACCORDANCE WITH THIS SECTION, THE ADMINISTRATIVE AGENT AND THE BORROWER SHALL
DETERMINE THE EFFECTIVE DATE (THE “TERM INCREASE EFFECTIVE DATE”) AND THE FINAL
ALLOCATION OF SUCH INCREASE.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE
BORROWER AND THE TERM LENDERS OF THE FINAL ALLOCATION OF SUCH INCREASE AND THE
TERM INCREASE EFFECTIVE DATE.  AS OF THE TERM INCREASE EFFECTIVE DATE, THE
AMORTIZATION SCHEDULE FOR THE TERM LOANS SET FORTH IN SECTION 2.07(A) SHALL BE
AMENDED TO INCREASE THE THEN-REMAINING UNPAID INSTALLMENTS OF PRINCIPAL BY AN
AGGREGATE AMOUNT EQUAL TO THE ADDITIONAL TERM LOANS BEING MADE ON SUCH DATE,
SUCH AGGREGATE AMOUNT TO BE APPLIED TO INCREASE SUCH INSTALLMENTS RATABLY IN
ACCORDANCE WITH THE AMOUNTS IN EFFECT IMMEDIATELY PRIOR TO THE TERM INCREASE
EFFECTIVE DATE.  SUCH AMENDMENT MAY BE SIGNED BY THE ADMINISTRATIVE AGENT ON
BEHALF OF THE TERM LENDERS.


(E)           CONDITIONS TO EFFECTIVENESS OF INCREASE.  AS A CONDITION PRECEDENT
TO SUCH INCREASE, THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT A
CERTIFICATE DATED AS OF THE TERM INCREASE EFFECTIVE DATE (IN SUFFICIENT COPIES
FOR EACH TERM LENDER) SIGNED BY A

 

63

--------------------------------------------------------------------------------


 


RESPONSIBLE OFFICER OF THE BORROWER (I) CERTIFYING AND ATTACHING THE RESOLUTIONS
ADOPTED BY THE BORROWER APPROVING OR CONSENTING TO SUCH INCREASE, AND
(II) CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE, (A) THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE V AND THE OTHER LOAN
DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
TERM INCREASE EFFECTIVE DATE (PROVIDED THAT ANY SUCH REPRESENTATION OR WARRANTY
THAT IS QUALIFIED AS TO “MATERIALITY”, “MATERIAL ADVERSE EFFECT” OR SIMILAR
LANGUAGE SHALL BE TRUE AND CORRECT IN ALL RESPECTS), EXCEPT TO THE EXTENT THAT
SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN
WHICH CASE THEY ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER
DATE (PROVIDED THAT ANY SUCH REPRESENTATION OR WARRANTY THAT IS QUALIFIED AS TO
“MATERIALITY”, “MATERIAL ADVERSE EFFECT” OR SIMILAR LANGUAGE SHALL BE TRUE AND
CORRECT IN ALL RESPECTS AS OF SUCH EARLIER DATE), AND EXCEPT THAT FOR PURPOSES
OF THIS SECTION 2.15, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTIONS
5.05(A), (B), (C) AND (D) SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS
FURNISHED PURSUANT TO SECTIONS 6.01(A)(I), (A)(II), (B)(I) AND (B)(II),
RESPECTIVELY, AND (B) NO DEFAULT EXISTS.  THE ADDITIONAL TERM LOANS SHALL BE
MADE BY THE TERM LENDERS PARTICIPATING THEREIN PURSUANT TO THE PROCEDURES SET
FORTH IN SECTION 2.02 AND OTHERWISE UPON THE TERMS AND CONDITIONS SET FORTH
HEREIN.


(F)            ADJUSTMENT OF INTEREST RATE.              IF A RATING CONDITION
EXISTS ON AN TERM INCREASE EFFECTIVE DATE AND IF THE AGREED UPON INTEREST RATE
MARGIN (WHICH, FOR SUCH PURPOSES ONLY, SHALL BE DEEMED TO INCLUDE 20% OF ALL
UPFRONT OR SIMILAR FEES OR ORIGINAL ISSUE DISCOUNT PAYABLE TO ALL TERM LENDERS
PARTICIPATING IN SUCH INCREASE IN THE TERM FACILITY, AS REASONABLY DETERMINED BY
THE ADMINISTRATIVE AGENT AFTER CONSULTATION WITH THE BORROWER) APPLICABLE TO ANY
INCREASE IN THE TERM FACILITY EXCEEDS THE APPLICABLE RATE (WHICH, FOR SUCH
PURPOSES ONLY, SHALL BE DEEMED TO INCLUDE 20% OF ALL UPFRONT OR SIMILAR FEES OR
ORIGINAL ISSUE DISCOUNT PAYABLE TO ALL TERM LENDERS ON THE CLOSING DATE, WHICH
SHALL BE ALLOCATED TO THE TERM FACILITY ON A PRO-RATA BASIS) RELATING TO THE
TERM FACILITY BY MORE THAN 0.50%, THE APPLICABLE RATE (WHICH, FOR SUCH PURPOSES
ONLY, SHALL BE DEEMED TO INCLUDE 20% OF ALL UPFRONT OR SIMILAR FEES OR ORIGINAL
ISSUE DISCOUNT PAYABLE TO ALL TERM LENDERS ON THE CLOSING DATE, WHICH SHALL BE
ALLOCATED TO THE TERM FACILITY ON A PRO-RATA BASIS) RELATING TO THE TERM
FACILITY SHALL BE INCREASED TO THE APPLICABLE INTEREST RATE MARGIN (WHICH, FOR
SUCH PURPOSES ONLY, SHALL BE DEEMED TO INCLUDE 20% OF ALL UPFRONT OR SIMILAR
FEES OR ORIGINAL ISSUE DISCOUNT PAYABLE TO ALL TERM LENDERS PARTICIPATING IN
SUCH INCREASE IN THE TERM FACILITY, AS REASONABLY DETERMINED BY THE
ADMINISTRATIVE AGENT AFTER CONSULTATION WITH THE BORROWER) FOR SUCH INCREASE IN
THE TERM FACILITY MINUS 0.50%.


(G)           CONFLICTING PROVISIONS.  THIS SECTION SHALL SUPERSEDE ANY
PROVISIONS IN SECTION 2.13 OR 10.01 TO THE CONTRARY.

2.16         Additional Term Facility.


(A)           REQUEST FOR ADDITIONAL TERM FACILITY.  PROVIDED THAT THE BORROWER
IS IN PRO FORMA COMPLIANCE, UPON NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL
PROMPTLY NOTIFY THE LENDERS), THE BORROWER MAY FROM TIME TO TIME BEFORE THE
MATURITY DATE WITH RESPECT TO THE TERM FACILITY, REQUEST ONE OR MORE ADDITIONAL
TERM LOAN FACILITIES UNDER THIS AGREEMENT (EACH AN “ADDITIONAL TERM FACILITY”);
PROVIDED THAT (I) ANY SUCH ADDITIONAL TERM FACILITY SHALL BE IN A MINIMUM AMOUNT
OF $5,000,000, (II) THE BORROWER MAY MAKE

 

64

--------------------------------------------------------------------------------


 


A MAXIMUM OF TEN SUCH REQUESTS, AND (III) THE AGGREGATE AMOUNT OF ALL INCREASES
OF THE REVOLVING CREDIT FACILITY UNDER SECTION 2.14 AND THE OF TERM FACILITY
UNDER SECTION 2.15 AND OF THE ADDITIONAL TERM FACILITIES UNDER THIS SECTION 2.16
SHALL NOT EXCEED $100,000,000.  AT THE TIME OF GIVING SUCH NOTICE, THE BORROWER
(IN CONSULTATION WITH THE ADMINISTRATIVE AGENT) SHALL SPECIFY THE TIME PERIOD
WITHIN WHICH EACH LENDER IS REQUESTED TO RESPOND (WHICH SHALL IN NO EVENT BE
LESS THAN TEN BUSINESS DAYS FROM THE DATE OF DELIVERY OF SUCH NOTICE TO THE
LENDERS) AS TO WHETHER IT ELECTS TO PARTICIPATE IN THE REQUESTED ADDITIONAL TERM
FACILITY.


(B)           LENDER ELECTIONS.  EACH LENDER SHALL NOTIFY THE ADMINISTRATIVE
AGENT WITHIN SUCH TIME PERIOD WHETHER OR NOT IT AGREES TO PARTICIPATE IN THE
REQUESTED ADDITIONAL TERM FACILITY AND, IF SO, THE AMOUNT OF SUCH
PARTICIPATION.  ANY LENDER NOT RESPONDING WITHIN SUCH TIME PERIOD SHALL BE
DEEMED TO HAVE DECLINED TO PARTICIPATE IN SUCH ADDITIONAL TERM FACILITY.


(C)           NOTIFICATION BY ADMINISTRATIVE AGENT; ADDITIONAL TERM LENDERS. 
THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND EACH LENDER OF THE
LENDERS’ RESPONSES TO EACH REQUEST MADE HEREUNDER.  TO ACHIEVE THE FULL AMOUNT
OF A REQUESTED ADDITIONAL TERM FACILITY, AND SUBJECT TO THE APPROVAL OF THE
ADMINISTRATIVE AGENT (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD), THE
BORROWER MAY ALSO INVITE ADDITIONAL ELIGIBLE ASSIGNEES TO PARTICIPATE IN AN
ADDITIONAL TERM FACILITY.


(D)           EFFECTIVE DATE AND ALLOCATIONS.  IF AN ADDITIONAL TERM FACILITY IS
PROVIDED IN ACCORDANCE WITH THIS SECTION, THE ADMINISTRATIVE AGENT AND THE
BORROWER SHALL DETERMINE THE EFFECTIVE DATE (THE “ADDITIONAL TERM FACILITY
EFFECTIVE DATE”) AND THE FINAL ALLOCATION OF SUCH ADDITIONAL TERM FACILITY.  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND THE LENDERS
PARTICIPATING IN SUCH ADDITIONAL TERM FACILITY (THE “ADDITIONAL TERM FACILITY
LENDERS”) OF THE FINAL ALLOCATION OF SUCH ADDITIONAL TERM FACILITY AND THE
TERM INCREASE EFFECTIVE DATE.


(E)           TERMS OF ADDITIONAL TERM FACILITIES. EACH ADDITIONAL TERM FACILITY
SHALL HAVE SUCH TERMS AND CONDITIONS AS ARE NOT INCONSISTENT HEREWITH AND AS ARE
SET FORTH IN AN AMENDMENT OR SUPPLEMENT TO THIS AGREEMENT ENTERED INTO AMONG THE
BORROWER, THE GUARANTORS, THE PLEDGORS, THE ADDITIONAL TERM FACILITY LENDERS
THAT HAVE AGREED TO PARTICIPATE IN SUCH ADDITIONAL TERM FACILITY AND THE
ADMINISTRATIVE AGENT (BUT NOT ANY OF THE OTHER LENDERS); PROVIDED, HOWEVER, THAT
(A) EACH ADDITIONAL TERM FACILITY SHALL RANK PARI PASSU IN RIGHT OF PAYMENT AND
OF SECURITY WITH THE OTHER FACILITIES, (B) LOANS MADE UNDER AN ADDITIONAL TERM
FACILITY SHALL NOT MATURE EARLIER THAN THE MATURITY DATE WITH RESPECT TO THE
TERM FACILITY AND SHALL HAVE A WEIGHTED AVERAGE LIFE TO MATURITY NO SHORTER THAN
THE WEIGHTED AVERAGE LIFE TO MATURITY OF THE TERM FACILITY, (C) EACH ADDITIONAL
TERM FACILITY SHALL BE TREATED SUBSTANTIALLY THE SAME AS (AND IN ANY EVENT, NO
MORE FAVORABLY THAN) THE TERM FACILITY (IN EACH CASE, INCLUDING WITH RESPECT TO
MANDATORY AND VOLUNTARY PREPAYMENTS) AND (D) EACH ADDITIONAL TERM FACILITY WILL
ACCRUE INTEREST AT RATES DETERMINED BY THE BORROWER, THE APPLICABLE ADDITIONAL
TERM FACILITY LENDERS AND THE ADMINISTRATIVE AGENT, WHICH RATES MAY BE HIGHER OR
LOWER THAN THE RATES APPLICABLE TO THE TERM LOANS; PROVIDED THAT (I) IF A RATING
CONDITION EXISTS ON AN APPLICABLE ADDITIONAL TERM FACILITY EFFECTIVE DATE AND IF
THE AGREED UPON INTEREST RATE MARGIN (WHICH, FOR SUCH

 

65

--------------------------------------------------------------------------------


 


PURPOSES ONLY, SHALL BE DEEMED TO INCLUDE 20% OF ALL UPFRONT OR SIMILAR FEES OR
ORIGINAL ISSUE DISCOUNT PAYABLE TO ALL APPLICABLE ADDITIONAL TERM FACILITY
LENDERS, AS REASONABLY DETERMINED BY THE ADMINISTRATIVE AGENT AFTER CONSULTATION
WITH THE BORROWER) APPLICABLE TO ANY ADDITIONAL TERM FACILITY EXCEEDS THE
APPLICABLE RATE (WHICH, FOR SUCH PURPOSES ONLY, SHALL BE DEEMED TO INCLUDE 20%
OF ALL UPFRONT OR SIMILAR FEES OR ORIGINAL ISSUE DISCOUNT PAYABLE TO ALL TERM
LENDERS ON THE CLOSING DATE, WHICH SHALL BE ALLOCATED TO THE TERM FACILITY ON A
PRO-RATA BASIS) RELATING TO THE TERM FACILITY BY MORE THAN 0.50%, THE APPLICABLE
RATE (WHICH, FOR SUCH PURPOSES ONLY, SHALL BE DEEMED TO INCLUDE 20% OF ALL
UPFRONT OR SIMILAR FEES OR ORIGINAL ISSUE DISCOUNT PAYABLE TO ALL TERM LENDERS
ON THE CLOSING DATE, WHICH SHALL BE ALLOCATED TO THE TERM FACILITY ON A PRO-RATA
BASIS) RELATING TO THE TERM FACILITY SHALL BE INCREASED TO THE APPLICABLE
INTEREST RATE MARGIN (WHICH, FOR SUCH PURPOSES ONLY, SHALL BE DEEMED TO INCLUDE
20% OF ALL UPFRONT OR SIMILAR FEES OR ORIGINAL ISSUE DISCOUNT PAYABLE TO ALL
APPLICABLE ADDITIONAL TERM FACILITY LENDERS, AS REASONABLY DETERMINED BY THE
ADMINISTRATIVE AGENT AFTER CONSULTATION WITH THE BORROWER) FOR SUCH ADDITIONAL
TERM FACILITY MINUS 0.50%.


(F)            CONFLICTING PROVISIONS.  THIS SECTION SHALL SUPERSEDE ANY
PROVISIONS IN SECTION 2.13 OR 10.01 TO THE CONTRARY.


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01         TAXES.


(A)           PAYMENTS FREE OF TAXES.  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF THE BORROWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL
BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES, PROVIDED THAT IF THE BORROWER SHALL BE
REQUIRED BY APPLICABLE LAW TO DEDUCT ANY INDEMNIFIED TAXES (INCLUDING ANY OTHER
TAXES) FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE
AGENT, ANY LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, RECEIVES AN AMOUNT
EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II)
THE BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III) THE BORROWER SHALL TIMELY PAY
THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE
WITH APPLICABLE LAW.


(B)           PAYMENT OF OTHER TAXES BY THE BORROWER.  WITHOUT LIMITING THE
PROVISIONS OF SUBSECTION (A) ABOVE, THE BORROWER SHALL TIMELY PAY ANY OTHER
TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)           INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE L/C ISSUER, WITHIN TEN BUSINESS DAYS
AFTER DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER
TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY THE ADMINISTRATIVE
AGENT, SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, AND ANY PENALTIES,
INTEREST AND REASONABLE EXPENSES ARISING

 

66

--------------------------------------------------------------------------------


 


THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR
OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENTAL AUTHORITY.  A REASONABLY DETAILED CERTIFICATE AS TO THE AMOUNT OF
SUCH PAYMENT OR LIABILITY DELIVERED TO THE BORROWER BY A LENDER OR THE L/C
ISSUER (WITH A COPY TO THE ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT
ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE L/C ISSUER, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


(D)           EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY,
THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)           STATUS OF LENDERS.  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH
JURISDICTION IS A PARTY, OR OTHERWISE, WITH RESPECT TO PAYMENTS HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY
COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT
SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF
WITHHOLDING.  IN ADDITION, ANY LENDER, IF REQUESTED BY THE BORROWER OR THE
ADMINISTRATIVE AGENT, SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE
AGENT AS WILL ENABLE THE BORROWER OR THE ADMINISTRATIVE AGENT TO DETERMINE
WHETHER OR NOT SUCH LENDER IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION
REPORTING REQUIREMENTS.

Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon
obsolescence or the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i)            duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (3) a
“controlled

 

67

--------------------------------------------------------------------------------


 

foreign corporation” described in section 881(c)(3)(C) of the Code and (B) duly
completed copies of  Internal Revenue Service Form W-8BEN, or

(iv)          any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.


(F)            TREATMENT OF CERTAIN REFUNDS.  IF THE BORROWER REASONABLY
BELIEVES THAT ANY INDEMNIFIED TAXES OR OTHER TAXES (AS THE CASE MAY BE), AS TO
WHICH THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER HAS BEEN
INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO WHICH THE BORROWER HAS PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 3.01, WERE NOT CORRECTLY OR LEGALLY
ASSERTED, THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER (AS THE CASE
MAY BE) WILL USE COMMERCIALLY REASONABLE EFFORTS TO COOPERATE WITH THE BORROWER
TO OBTAIN A REFUND OF SUCH INDEMNIFIED TAXES OR OTHER TAXES (AS THE CASE MAY BE)
AT THE SOLE EXPENSE OF THE BORROWER AND SO LONG AS THE ADMINISTRATIVE AGENT,
SUCH LENDER OR THE L/C ISSUER (AS THE CASE MAY BE) WOULD NOT BE ADVERSELY
AFFECTED BY SUCH COOPERATION. IF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C
ISSUER DETERMINES THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS
TO WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO WHICH THE
BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT SHALL PAY TO
THE BORROWER AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY
PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS SECTION
WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
REASONABLE OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR
THE L/C ISSUER, AS THE CASE MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY
INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH
REFUND), PROVIDED THAT THE BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE
AGENT, SUCH LENDER OR THE L/C ISSUER, AGREES TO REPAY THE AMOUNT PAID OVER TO
THE BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE
RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE
L/C ISSUER IF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IS
REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS SUBSECTION
SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING
TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.


3.02         ILLEGALITY.  IF ANY LENDER DETERMINES THAT ANY LAW HAS MADE IT
UNLAWFUL, OR THAT ANY GOVERNMENTAL AUTHORITY HAS ASSERTED THAT IT IS UNLAWFUL,
FOR ANY LENDER OR ITS APPLICABLE LENDING OFFICE TO MAKE, MAINTAIN OR FUND
EURODOLLAR RATE LOANS, OR TO DETERMINE OR CHARGE INTEREST RATES BASED UPON THE
EURODOLLAR RATE, OR ANY GOVERNMENTAL AUTHORITY HAS IMPOSED MATERIAL RESTRICTIONS
ON THE AUTHORITY OF SUCH LENDER TO PURCHASE OR SELL, OR TO TAKE DEPOSITS OF,
DOLLARS IN THE LONDON INTERBANK MARKET, THEN, ON NOTICE THEREOF BY SUCH LENDER
TO THE BORROWER THROUGH THE ADMINISTRATIVE AGENT, ANY OBLIGATION OF SUCH LENDER
TO MAKE OR CONTINUE EURODOLLAR RATE LOANS OR TO CONVERT BASE RATE LOANS TO
EURODOLLAR RATE LOANS SHALL BE SUSPENDED UNTIL SUCH LENDER NOTIFIES THE
ADMINISTRATIVE AGENT AND THE BORROWER THAT THE CIRCUMSTANCES GIVING RISE TO SUCH
DETERMINATION NO LONGER EXIST.  UPON RECEIPT OF SUCH NOTICE, THE BORROWER SHALL,
UPON

 

68

--------------------------------------------------------------------------------


 


DEMAND FROM SUCH LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), EITHER PREPAY
OR CONVERT ALL SUCH EURODOLLAR RATE LOANS OF SUCH LENDER TO BASE RATE LOANS,
EITHER ON THE LAST DAY OF THE INTEREST PERIOD THEREFOR, IF SUCH LENDER MAY
LAWFULLY CONTINUE TO MAINTAIN SUCH EURODOLLAR RATE LOANS TO SUCH DAY, OR
IMMEDIATELY, IF SUCH LENDER MAY NOT LAWFULLY CONTINUE TO MAINTAIN SUCH
EURODOLLAR RATE LOANS.  UPON ANY SUCH PREPAYMENT OR CONVERSION, THE BORROWER
SHALL ALSO PAY ACCRUED INTEREST ON THE AMOUNT SO PREPAID OR CONVERTED.


3.03         INABILITY TO DETERMINE RATES.  IF THE REQUIRED LENDERS DETERMINE
THAT FOR ANY REASON IN CONNECTION WITH ANY REQUEST FOR A EURODOLLAR RATE LOAN OR
A CONVERSION TO OR CONTINUATION THEREOF THAT (A) DOLLAR DEPOSITS ARE NOT BEING
OFFERED TO BANKS IN THE LONDON INTERBANK EURODOLLAR MARKET FOR THE APPLICABLE
AMOUNT AND INTEREST PERIOD OF SUCH EURODOLLAR RATE LOAN, (B) ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR DETERMINING THE EURODOLLAR RATE FOR ANY
REQUESTED INTEREST PERIOD WITH RESPECT TO A PROPOSED EURODOLLAR RATE LOAN, OR
(C) THE EURODOLLAR RATE FOR ANY REQUESTED INTEREST PERIOD WITH RESPECT TO A
PROPOSED EURODOLLAR RATE LOAN DOES NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO
SUCH LENDERS OF FUNDING SUCH LOAN, THE ADMINISTRATIVE AGENT WILL PROMPTLY SO
NOTIFY THE BORROWER AND EACH LENDER.  THEREAFTER, THE OBLIGATION OF THE LENDERS
TO MAKE OR MAINTAIN EURODOLLAR RATE LOANS SHALL BE SUSPENDED UNTIL THE
ADMINISTRATIVE AGENT (UPON THE INSTRUCTION OF THE REQUIRED LENDERS) REVOKES SUCH
NOTICE.  UPON RECEIPT OF SUCH NOTICE, THE BORROWER MAY REVOKE ANY PENDING
REQUEST FOR A BORROWING OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE
LOANS OR, FAILING THAT, WILL BE DEEMED TO HAVE CONVERTED SUCH REQUEST INTO A
REQUEST FOR A BORROWING OF BASE RATE LOANS IN THE AMOUNT SPECIFIED THEREIN.


3.04         INCREASED COSTS.


(A)           INCREASED COSTS GENERALLY.  IF ANY CHANGE IN LAW SHALL:

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement that is reflected in the Eurodollar
Rate) or the L/C Issuer;

(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax); or

(iii)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its

 

69

--------------------------------------------------------------------------------


 

obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) by an amount deemed in good faith by such Lender or the L/C Issuer to be
material, then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, pursuant to Section
3.04(c), such additional amount or amounts as will compensate such Lender or the
L/C Issuer, as the case may be, for such additional costs incurred or reduction
suffered.  Notwithstanding the foregoing provisions of this Section 3.04(a), the
obligations of the Borrower in respect of Indemnified Taxes and Other Taxes
shall be governed by Section 3.01.


(B)           CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE L/C ISSUER DETERMINES
IN GOOD FAITH THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR THE L/C ISSUER OR
ANY LENDING OFFICE OF SUCH LENDER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING
COMPANY, IF ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF
REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR THE L/C ISSUER’S CAPITAL OR ON
THE CAPITAL OF SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF ANY, AS A
CONSEQUENCE OF THIS AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE
BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS
OF CREDIT ISSUED BY THE L/C ISSUER, TO A LEVEL MATERIALLY BELOW THAT WHICH SUCH
LENDER OR THE L/C ISSUER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY
COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH
LENDER’S OR THE L/C ISSUER’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE
L/C ISSUER’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME
TO TIME THE BORROWER WILL PAY TO SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY
BE, PURSUANT TO SECTION 3.04(C), SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL
COMPENSATE SUCH LENDER OR THE L/C ISSUER OR SUCH LENDER’S OR THE L/C ISSUER’S
HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


(C)           CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER OR THE
L/C ISSUER SETTING FORTH IN REASONABLE DETAIL A CALCULATION OF THE AMOUNT OR
AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR THE L/C ISSUER OR ITS HOLDING
COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN SUBSECTION (A) OR (B) OF THIS
SECTION AND DELIVERED TO THE BORROWER SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.  THE BORROWER SHALL PAY SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY
BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN TEN BUSINESS DAYS
AFTER RECEIPT THEREOF.


(D)           DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER OR
THE L/C ISSUER TO DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE L/C ISSUER’S

 

70

--------------------------------------------------------------------------------


 


RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT THE BORROWER SHALL NOT BE
REQUIRED TO COMPENSATE A LENDER OR THE L/C ISSUER PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION FOR ANY INCREASED COSTS INCURRED OR REDUCTIONS
SUFFERED MORE THAN SIX MONTHS PRIOR TO THE DATE THAT SUCH LENDER OR THE L/C
ISSUER, AS THE CASE MAY BE, NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING
RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE L/C
ISSUER’S INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN
LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE
SIX-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF).


(E)           RESERVES ON EURODOLLAR RATE LOANS.  THE BORROWER SHALL PAY TO EACH
LENDER, AS LONG AS SUCH LENDER SHALL BE REQUIRED TO MAINTAIN RESERVES WITH
RESPECT TO LIABILITIES OR ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS
OR DEPOSITS (CURRENTLY KNOWN AS “EUROCURRENCY LIABILITIES”), ADDITIONAL INTEREST
ON THE UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR RATE LOAN EQUAL TO THE ACTUAL
COSTS OF SUCH RESERVES ALLOCATED TO SUCH LOAN BY SUCH LENDER (AS DETERMINED BY
SUCH LENDER IN GOOD FAITH), WHICH SHALL BE DUE AND PAYABLE ON EACH DATE ON WHICH
INTEREST IS PAYABLE ON SUCH LOAN, PROVIDED THE BORROWER SHALL HAVE RECEIVED AT
LEAST TEN BUSINESS DAYS’ PRIOR NOTICE (WITH A COPY TO THE ADMINISTRATIVE AGENT)
OF SUCH ADDITIONAL INTEREST FROM SUCH LENDER, WHICH NOTICE SHALL INCLUDE IN
REASONABLE DETAIL THE CALCULATION THEREOF.  IF A LENDER FAILS TO GIVE NOTICE TEN
BUSINESS DAYS PRIOR TO THE RELEVANT INTEREST PAYMENT DATE, SUCH ADDITIONAL
INTEREST SHALL BE DUE AND PAYABLE TEN BUSINESS DAYS FROM RECEIPT OF SUCH NOTICE.


3.05         COMPENSATION FOR LOSSES.  UPON DEMAND OF ANY LENDER (WITH A COPY TO
THE ADMINISTRATIVE AGENT) FROM TIME TO TIME, THE BORROWER SHALL  WITHIN TEN
BUSINESS DAYS COMPENSATE SUCH LENDER FOR AND HOLD SUCH LENDER HARMLESS FROM ANY
REASONABLY DOCUMENTED LOSS, COST OR EXPENSE INCURRED BY IT AS A RESULT OF:

(A)           ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN
OTHER THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST
PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF
ACCELERATION, OR OTHERWISE);

(B)           ANY FAILURE BY THE BORROWER (FOR A REASON OTHER THAN THE FAILURE
OF SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT ANY LOAN
OTHER THAN A BASE RATE LOAN ON THE DATE OR IN THE AMOUNT NOTIFIED BY THE
BORROWER; OR

(C)           ANY ASSIGNMENT OF A EURODOLLAR RATE LOAN ON A DAY OTHER THAN THE
LAST DAY OF THE INTEREST PERIOD THEREFOR AS A RESULT OF A REQUEST BY THE
BORROWER PURSUANT TO SECTION 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrower shall also pay any
reasonable and customary administrative fees charged by such Lender in
connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.


3.06         MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.

 

71

--------------------------------------------------------------------------------


 


(A)           DESIGNATION OF A DIFFERENT LENDING OFFICE.  IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 3.04, OR THE BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 3.01, OR IF ANY LENDER GIVES A NOTICE PURSUANT TO
SECTION 3.02, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A
DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN
ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR
AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT
(I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 3.01 OR 3.04,
AS THE CASE MAY BE, IN THE FUTURE, OR ELIMINATE THE NEED FOR THE NOTICE PURSUANT
TO SECTION 3.02, AS APPLICABLE, AND (II) IN EACH CASE, WOULD NOT SUBJECT SUCH
LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE
DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWER HEREBY AGREES TO PAY ALL
REASONABLE AND REASONABLY DOCUMENTED COSTS AND EXPENSES INCURRED BY ANY LENDER
IN CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


(B)           REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04, OR IF THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 3.01, THE BORROWER MAY REPLACE SUCH LENDER IN ACCORDANCE WITH SECTION
10.13.


3.07         SURVIVAL.  ALL OF THE BORROWER’S OBLIGATIONS UNDER THIS ARTICLE III
SHALL SURVIVE TERMINATION OF THE AGGREGATE COMMITMENTS AND REPAYMENT OF ALL
OTHER OBLIGATIONS HEREUNDER.


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01         CONDITIONS OF INITIAL CREDIT EXTENSION.  THE OBLIGATION OF THE L/C
ISSUER AND EACH LENDER TO MAKE ITS INITIAL CREDIT EXTENSION HEREUNDER IS SUBJECT
TO SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:

(A)           THE ADMINISTRATIVE AGENT’S RECEIPT OF THE FOLLOWING, EACH OF WHICH
SHALL BE ORIGINALS OR TELECOPIES (FOLLOWED PROMPTLY BY ORIGINALS) UNLESS
OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE OFFICER OF THE
SIGNING LOAN PARTY, EACH DATED THE CLOSING DATE (OR, IN THE CASE OF CERTIFICATES
OF GOVERNMENTAL OFFICIALS, A RECENT DATE BEFORE THE CLOSING DATE) AND EACH IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND EACH
OF THE LENDERS:

(I)            EXECUTED COUNTERPARTS OF THIS AGREEMENT AND THE GUARANTY,
SUFFICIENT IN NUMBER FOR DISTRIBUTION TO THE ADMINISTRATIVE AGENT, EACH LENDER
AND THE BORROWER;

(II)           A NOTE EXECUTED BY THE BORROWER IN FAVOR OF EACH LENDER
REQUESTING A NOTE;

(III)          A PLEDGE AGREEMENT, IN SUBSTANTIALLY THE FORM OF EXHIBIT G
(TOGETHER WITH EACH OTHER PLEDGE AGREEMENT AND PLEDGE AGREEMENT SUPPLEMENT
DELIVERED PURSUANT TO SECTION 6.12, THE “PLEDGE AGREEMENT”), DULY EXECUTED BY
THE BORROWER AND EACH ISSUER OF EQUITY INTERESTS SUBJECT THERETO, TOGETHER WITH:

 

72

--------------------------------------------------------------------------------


 

(A)          if a Rating Condition then exists, certificates representing the
certificated Collateral referred to therein accompanied by undated stock powers
executed in blank, and

(B)           if a Rating Condition then exists, evidence of the completion of
all other actions, recordings and filings of or with respect to the Pledge
Agreement that the Administrative Agent may deem necessary or desirable in order
to perfect the Liens created thereby;

(IV)          SUCH CERTIFICATES OF RESOLUTIONS OR OTHER ACTION, INCUMBENCY
CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE OFFICERS OF EACH LOAN
PARTY (OR THE BORROWER ON BEHALF OF EACH LOAN PARTY) AS THE ADMINISTRATIVE AGENT
MAY REASONABLY REQUIRE EVIDENCING THE IDENTITY, AUTHORITY AND CAPACITY OF EACH
RESPONSIBLE OFFICER THEREOF AUTHORIZED TO ACT AS A RESPONSIBLE OFFICER IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH SUCH LOAN
PARTY IS A PARTY OR IS TO BE A PARTY;

(V)           SUCH DOCUMENTS AND CERTIFICATIONS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUIRE TO EVIDENCE THAT EACH LOAN PARTY IS DULY ORGANIZED OR FORMED,
AND THAT EACH LOAN PARTY IS VALIDLY EXISTING, IN GOOD STANDING AND QUALIFIED TO
ENGAGE IN BUSINESS IN EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION
OF PROPERTIES OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT
TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;

(VI)          A FAVORABLE OPINION OF DECHERT LLP, COUNSEL TO THE LOAN PARTIES,
ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH LENDER, AS TO THE MATTERS SET
FORTH IN EXHIBIT H AND SUCH OTHER MATTERS CONCERNING THE LOAN PARTIES AND THE
LOAN DOCUMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST;

(VII)         [INTENTIONALLY OMITTED];

(VIII)        A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER
CERTIFYING (A) THAT THE CONDITIONS SPECIFIED IN SECTIONS 4.02(A) AND (B) HAVE
BEEN SATISFIED, (B) THAT THERE HAS BEEN NO EVENT OR CIRCUMSTANCE SINCE
DECEMBER 31, 2006 THAT HAS HAD OR WOULD BE REASONABLY EXPECTED TO HAVE, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, (C) A CALCULATION
OF THE CONSOLIDATED LEVERAGE RATIO AS OF THE CLOSING DATE AND AFTER GIVING PRO
FORMA EFFECT TO THE TRANSACTIONS, WHICH CONSOLIDATED LEVERAGE RATIO SHALL NOT BE
GREATER THAN 3.25:1.00 AND (D) THAT THE ACQUISITION AGREEMENT IS IN FULL FORCE
AND EFFECT AND THAT NO MATERIAL DEFAULT OR EVENT OF DEFAULT EXISTS THEREUNDER;

(IX)           (I) AT LEAST 20 BUSINESS DAYS PRIOR TO THE CLOSING DATE, THE
AUDITED FINANCIAL STATEMENTS OF THE BORROWER AND THE AUDITED BALANCE SHEETS OF
THE ACQUIRED BUSINESS FOR THE FISCAL YEARS ENDED DECEMBER 31, 2004, DECEMBER 31,
2005 AND DECEMBER 31, 2006, AND THE AUDITED CONSOLIDATED STATEMENTS OF INCOME OR
OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH FISCAL YEARS OF THE

 

73

--------------------------------------------------------------------------------


 

ACQUIRED BUSINESS, INCLUDING THE NOTES THERETO AND (II) AT LEAST FIVE BUSINESS
DAYS PRIOR TO THE CLOSING DATE, UNAUDITED FINANCIAL STATEMENTS FOR ANY INTERIM
PERIOD OR PERIODS OF THE BORROWER AND THE ACQUIRED BUSINESS ENDED AT LEAST 45
DAYS PRIOR TO THE CLOSING DATE, AS WELL AS THE PRO FORMA FINANCIAL STATEMENTS OF
THE BORROWER DESCRIBED IN SECTION 5.05(F);

(X)            A CERTIFICATE ATTESTING TO THE SOLVENCY OF EACH OF THE BORROWER
AND THE BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, BEFORE AND AFTER GIVING
EFFECT TO THE TRANSACTIONS, EXECUTED BY THE CHIEF FINANCIAL OFFICER OF THE
BORROWER;

(XI)           COPIES OF THE ACQUISITION AGREEMENT, INCLUDING THE ESCROW
DOCUMENTS, DULY EXECUTED BY THE PARTIES THERETO, TOGETHER WITH ALL AGREEMENTS,
INSTRUMENTS AND OTHER DOCUMENTS DELIVERED IN CONNECTION THEREWITH AS THE
ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST;

(XII)          A DULY COMPLETED COMPLIANCE CERTIFICATE AS OF MARCH 31, 2007,
GIVING PRO FORMA EFFECT TO THE TRANSACTIONS, EXECUTED BY THE CHIEF FINANCIAL
OFFICER OF THE BORROWER; AND

(XIII)         SUCH OTHER ASSURANCES, CERTIFICATES, DOCUMENTS, CONSENTS OR
OPINIONS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE.

(B)           (I) ALL FEES REQUIRED TO BE PAID TO THE ADMINISTRATIVE AGENT AND
THE ARRANGER ON OR BEFORE THE CLOSING DATE SHALL HAVE BEEN PAID AND (II) ALL
FEES REQUIRED TO BE PAID TO THE LENDERS ON OR BEFORE THE CLOSING DATE SHALL HAVE
BEEN PAID.

(C)           UNLESS WAIVED BY THE ADMINISTRATIVE AGENT, THE BORROWER SHALL HAVE
PAID ALL REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL TO THE
ADMINISTRATIVE AGENT (DIRECTLY TO SUCH COUNSEL IF REQUESTED BY THE
ADMINISTRATIVE AGENT) TO THE EXTENT INVOICED IN REASONABLE DETAIL PRIOR TO OR ON
THE CLOSING DATE, PLUS SUCH ADDITIONAL AMOUNTS OF SUCH FEES, CHARGES AND
DISBURSEMENTS AS SHALL CONSTITUTE ITS REASONABLE ESTIMATE OF SUCH FEES, CHARGES
AND DISBURSEMENTS INCURRED OR TO BE INCURRED BY IT THROUGH THE CLOSING
PROCEEDINGS (PROVIDED THAT SUCH ESTIMATE SHALL NOT THEREAFTER PRECLUDE A FINAL
SETTLING OF ACCOUNTS BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT).

(D)           QUALIFIED EQUITY INTERESTS SHALL HAVE BEEN ISSUED BY THE BORROWER
AND THE PROCEEDS THEREOF, TOGETHER WITH THE PROCEEDS FROM THE BORROWINGS MADE ON
THE CLOSING DATE PURSUANT TO THE TERM FACILITY AND THE REVOLVING CREDIT
FACILITY, SHALL BE SUFFICIENT TO CONSUMMATE THE ACQUISITION AND THE REFINANCING
AND TO PAY RELATED FEES, COMMISSIONS AND EXPENSES, AND THE PROCEEDS OF THE
ISSUANCE OF SUCH QUALIFYING EQUITY INTERESTS SHALL HAVE BEEN DELIVERED TO THE
ESCROW AGENT UNDER THE ESCROW AGREEMENT THAT IS PART OF THE ESCROW DOCUMENTS.

(E)           [INTENTIONALLY OMITTED].

(F)            [INTENTIONALLY OMITTED].

 

74

--------------------------------------------------------------------------------


 

(G)           AFTER GIVING EFFECT TO THE TRANSACTIONS TO BE EFFECTED ON THE
CLOSING DATE, THERE SHALL NOT EXIST ANY MATERIAL DEFAULT OR EVENT OF DEFAULT
UNDER ANY OTHER MATERIAL INDEBTEDNESS OF THE BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES TO REMAIN OUTSTANDING AFTER THE CONSUMMATION OF SUCH TRANSACTIONS.

(H)           THE REFINANCING OF THE INDEBTEDNESS AND OBLIGATIONS UNDER THE
AGREEMENTS DESCRIBED IN CLAUSES (A) AND (B) OF THE DEFINITION OF EXISTING CREDIT
AGREEMENTS SHALL HAVE BEEN CONSUMMATED, ALL COMMITMENTS RELATING THERETO SHALL
HAVE BEEN TERMINATED, AND ALL LIENS OR SECURITY INTERESTS (OTHER THAN ANY LIENS
OR SECURITY INTERESTS PERMITTED UNDER THE LOAN DOCUMENTS) RELATED THERETO SHALL
HAVE BEEN TERMINATED OR RELEASED, IN EACH CASE ON TERMS REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.

(I)            [INTENTIONALLY OMITTED].

(J)            THE BORROWER SHALL HAVE USED COMMERCIALLY REASONABLE EFFORTS TO
OBTAIN A CORPORATE RATING BY S&P.

(K)           THE CLOSING DATE SHALL HAVE OCCURRED ON OR BEFORE FEBRUARY 10,
2008.

Notwithstanding the foregoing, the conditions provided in Section 4.01(a)(iii)
shall be deemed satisfied if such conditions are not satisfied on the Closing
Date after commercially reasonable effort by the Borrower, provided that such
conditions shall be satisfied within 15 Business Days after the Closing Date;
and provided, further, that such conditions shall be deemed to be conditions to
Credit Extensions under Section 4.02 to the extent that they are not satisfied
within 15 Business Days after the Closing Date. Without limiting the generality
of the provisions of the last paragraph of Section 9.03, for purposes of
determining compliance with the conditions specified in this Section 4.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


4.02         CONDITIONS TO ALL CREDIT EXTENSIONS.  THE OBLIGATION OF EACH LENDER
TO HONOR ANY REQUEST FOR CREDIT EXTENSION (OTHER THAN A COMMITTED LOAN NOTICE
REQUESTING ONLY A CONVERSION OF LOANS TO THE OTHER TYPE, OR A CONTINUATION OF
EURODOLLAR RATE LOANS) IS SUBJECT TO THE FOLLOWING CONDITIONS PRECEDENT:


(A)           THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER CONTAINED IN
ARTICLE V OR ANY OTHER LOAN DOCUMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE OF SUCH CREDIT EXTENSION (PROVIDED THAT ANY SUCH
REPRESENTATION AND WARRANTY THAT IS QUALIFIED AS TO “MATERIALITY”, “MATERIAL
ADVERSE EFFECT” OR SIMILAR LANGUAGE SHALL BE TRUE AND CORRECT IN ALL RESPECTS),
EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER
TO AN EARLIER DATE, IN WHICH CASE THEY SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH EARLIER DATE (PROVIDED THAT ANY SUCH REPRESENTATION AND
WARRANTY THAT IS QUALIFIED AS TO “MATERIALITY”, “MATERIAL ADVERSE EFFECT” OR
SIMILAR LANGUAGE SHALL BE TRUE AND CORRECT IN ALL RESPECTS AS OF SUCH EARLIER
DATE), AND EXCEPT THAT FOR PURPOSES OF THIS SECTION 4.02, THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN

 

75

--------------------------------------------------------------------------------


 


SECTIONS 5.05(A), (B), (C) AND (D) SHALL BE DEEMED TO REFER TO THE MOST RECENT
STATEMENTS FURNISHED PURSUANT TO SECTIONS 6.01(A)(I), (A)(II), (B)(I) AND
(B)(II), RESPECTIVELY, AND EXCEPT THAT, TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES RELATE TO THE ACQUIRED BUSINESS AND ARE GIVEN AT ANY TIME OR WITH
RESPECT TO ANY PERIOD PRIOR TO THE INITIAL CREDIT EXTENSION HEREUNDER, SUCH
REPRESENTATIONS AND WARRANTIES SHALL BE LIMITED TO THOSE SET FORTH IN
SECTION 5.01 (EXCLUDING CLAUSE (C) THEREOF), THE MATTERS SET FORTH BEFORE THE
FIRST COMMA IN SECTION 5.02, SECTION 5.04, SECTION 5.14, SECTION 5.18 AND
SECTION 5.19.


(B)           NO DEFAULT SHALL EXIST, OR WOULD EXIST AFTER SUCH PROPOSED CREDIT
EXTENSION AND THE APPLICATION OF THE PROCEEDS THEREOF.


(C)           THE ADMINISTRATIVE AGENT AND, IF APPLICABLE, THE L/C ISSUER OR THE
SWING LINE LENDER SHALL HAVE RECEIVED A REQUEST FOR CREDIT EXTENSION IN
ACCORDANCE WITH THE REQUIREMENTS HEREOF.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied or waived on and as of the date of the applicable Credit Extension.


ARTICLE V
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:


5.01         EXISTENCE, QUALIFICATION AND POWER.  EACH OF THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES (A) IS DULY ORGANIZED OR FORMED, VALIDLY EXISTING AND,
AS APPLICABLE, IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION OR ORGANIZATION, (B) HAS ALL REQUISITE, CORPORATE OR OTHER
ORGANIZATIONAL POWER AND AUTHORITY AND ALL REQUISITE GOVERNMENTAL LICENSES,
AUTHORIZATIONS, CONSENTS AND APPROVALS TO (I) OWN OR LEASE ITS ASSETS AND CARRY
ON ITS BUSINESS AND (II) EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THE
LOAN DOCUMENTS TO WHICH IT IS A PARTY AND CONSUMMATE THE TRANSACTIONS TO WHICH
IT IS A PARTY, AND (C) IS DULY QUALIFIED AND IS LICENSED AND, AS APPLICABLE, IN
GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE OR
OPERATION OF PROPERTIES OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH
QUALIFICATION OR LICENSE; EXCEPT IN EACH CASE REFERRED TO IN CLAUSE (B)(I) OR
(C), TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


5.02         AUTHORIZATION; NO CONTRAVENTION.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH LOAN PARTY OF EACH LOAN DOCUMENT TO WHICH IT IS A PARTY HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER ORGANIZATIONAL ACTION,
AND DO NOT AND WILL NOT (A) CONTRAVENE THE TERMS OF ANY OF SUCH PERSON’S
ORGANIZATION DOCUMENTS; (B) CONFLICT WITH OR RESULT IN ANY BREACH OR
CONTRAVENTION OF, OR THE CREATION OF ANY LIEN UNDER, OR REQUIRE ANY PAYMENT TO
BE MADE UNDER (I) ANY CONTRACTUAL OBLIGATION TO WHICH SUCH PERSON IS A PARTY OR
AFFECTING SUCH PERSON OR THE PROPERTIES OF SUCH PERSON OR (II) ANY ORDER,
INJUNCTION, WRIT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR ANY ARBITRAL AWARD
TO WHICH SUCH PERSON OR ITS PROPERTY IS SUBJECT; OR (C) VIOLATE ANY LAW, EXCEPT,
IN EACH CASE REFERRED TO IN CLAUSES (B) AND (C), TO THE EXTENT THAT SUCH
CONFLICT,

 

76

--------------------------------------------------------------------------------


 


BREACH, LIEN, PAYMENT OR VIOLATION COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


5.03         GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS.  NO APPROVAL, CONSENT,
EXEMPTION, AUTHORIZATION, OR OTHER ACTION BY, OR NOTICE TO, OR FILING WITH, ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS NECESSARY OR REQUIRED IN
CONNECTION WITH (A) THE EXECUTION, DELIVERY OR PERFORMANCE BY, OR ENFORCEMENT
AGAINST, ANY LOAN PARTY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH IT
IS A PARTY, FOR THE CONSUMMATION OF THE TRANSACTIONS OR FOR THE CREDIT
EXTENSIONS UNDER THIS AGREEMENT, (B) THE GRANT BY ANY LOAN PARTY OF THE LIENS
GRANTED BY IT PURSUANT TO THE COLLATERAL DOCUMENTS, (C) THE PERFECTION OR
MAINTENANCE OF THE LIENS CREATED UNDER THE COLLATERAL DOCUMENTS (INCLUDING THE
FIRST PRIORITY NATURE THEREOF) OR (D) THE EXERCISE BY THE ADMINISTRATIVE AGENT
OR ANY LENDER OF ITS RIGHTS UNDER THE LOAN DOCUMENTS OR THE REMEDIES IN RESPECT
OF THE COLLATERAL PURSUANT TO THE COLLATERAL DOCUMENTS, WHICH HAVE NOT BEEN OR
WILL NOT BE DULY AND TIMELY OBTAINED, TAKEN, GIVEN OR MADE AND ARE OR WILL BE IN
FULL FORCE AND EFFECT, OR THE FAILURE OF WHICH TO OBTAIN, TAKE, GIVE, MAKE OR BE
IN FULL FORCE AND EFFECT COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  ALL APPLICABLE WAITING PERIODS IN CONNECTION WITH THE
TRANSACTIONS HAVE EXPIRED WITHOUT ANY ACTION HAVING BEEN TAKEN BY ANY
GOVERNMENTAL AUTHORITY RESTRAINING, PREVENTING OR IMPOSING MATERIALLY ADVERSE
CONDITIONS UPON THE TRANSACTIONS OR THE RIGHTS OF ANY LOAN PARTY FREELY TO
TRANSFER OR OTHERWISE DISPOSE OF, OR TO CREATE ANY LIEN ON, ANY PROPERTIES NOW
OWNED OR HEREAFTER ACQUIRED BY ANY OF THEM.


5.04         BINDING EFFECT; SENIORITY.  THIS AGREEMENT HAS BEEN, AND EACH OTHER
LOAN DOCUMENT, WHEN DELIVERED HEREUNDER, WILL HAVE BEEN, DULY EXECUTED AND
DELIVERED BY EACH LOAN PARTY THAT IS PARTY THERETO.  THIS AGREEMENT CONSTITUTES,
AND EACH OTHER LOAN DOCUMENT WHEN SO DELIVERED WILL CONSTITUTE, A LEGAL, VALID
AND BINDING OBLIGATION OF SUCH LOAN PARTY, ENFORCEABLE AGAINST EACH LOAN PARTY
THAT IS PARTY THERETO IN ACCORDANCE WITH ITS TERMS.  THE OBLIGATIONS ARE NOT
SUBORDINATED IN RIGHT OF PAYMENT UNDER ANY CONTRACTUAL OBLIGATION TO ANY OTHER
INDEBTEDNESS OF ANY LOAN PARTY.


5.05         FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT.


(A)           THE AUDITED FINANCIAL STATEMENTS (I) WERE PREPARED IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS
OTHERWISE EXPRESSLY NOTED THEREIN; AND (II) FAIRLY PRESENT IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE
DATES THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE PERIODS COVERED THEREBY IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIODS COVERED
THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN.


(B)           THE ANNUAL STATEMENT OF EACH REGULATED INSURANCE COMPANY FOR THE
ANNUAL PERIOD ENDED MOST RECENTLY PRIOR TO THE CLOSING DATE, HERETOFORE FILED
WITH THE APPLICABLE INSURANCE REGULATORY AUTHORITY AND DELIVERED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS, WAS PREPARED IN ACCORDANCE WITH SAP AND
FAIRLY PRESENTS IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION OF SUCH PERSON
AT THE DATE THEREOF AND THE RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY
IN ACCORDANCE WITH SAP.


(C)           THE UNAUDITED CONSOLIDATED AND CONSOLIDATING BALANCE SHEET OF THE
BORROWER AND ITS SUBSIDIARIES AS OF THE LAST DAY  OF THE FISCAL QUARTER ENDED
MOST RECENTLY

 

77

--------------------------------------------------------------------------------


 


PRIOR TO THE CLOSING DATE, AND THE RELATED CONSOLIDATED AND CONSOLIDATING
STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR THE
FISCAL QUARTER ENDED ON THAT DATE, (I) WERE PREPARED IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY (SUBJECT TO NORMAL
YEAR-END ADJUSTMENTS), EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN, AND (II)
FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION OF THE BORROWER
AND ITS SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR
THE PERIOD COVERED THEREBY, SUBJECT, IN THE CASE OF CLAUSES (I) AND (II), TO THE
ABSENCE OF FOOTNOTES AND TO NORMAL YEAR-END AUDIT ADJUSTMENTS.


(D)           THE QUARTERLY STATEMENT OF EACH REGULATED INSURANCE COMPANY FOR
THE QUARTERLY PERIOD ENDED MOST RECENTLY PRIOR TO THE CLOSING DATE, HERETOFORE
FILED WITH THE APPLICABLE INSURANCE REGULATORY AUTHORITY AND DELIVERED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS, WAS PREPARED IN ACCORDANCE WITH SAP AND
FAIRLY PRESENTS IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION OF SUCH PERSON
AT THE DATE THEREOF AND THE RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY
IN ACCORDANCE WITH SAP.


(E)           (I) AS OF THE CLOSING DATE, SINCE DECEMBER 31, 2006, THERE HAS
BEEN NO EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, THAT HAS
HAD OR WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND (II)
AS OF ANY TIME AFTER THE CLOSING DATE, SINCE DECEMBER 31, 2006, THERE HAS BEEN
NO EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, THAT HAS HAD
OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(F)            THE CONSOLIDATED PRO FORMA BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES AS OF MARCH 31, 2007, AND THE RELATED CONSOLIDATED AND
CONSOLIDATING PRO FORMA STATEMENTS OF INCOME AND CASH FLOWS OF THE BORROWER AND
ITS SUBSIDIARIES FOR THE FISCAL QUARTER THEN ENDED, HERETOFORE DELIVERED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS, FAIRLY PRESENT THE CONSOLIDATED PRO FORMA
FINANCIAL CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AS AT SUCH DATE AND THE
CONSOLIDATED AND CONSOLIDATING PRO FORMA RESULTS OF OPERATIONS OF THE BORROWER
AND ITS SUBSIDIARIES FOR THE PERIOD ENDED ON SUCH DATE, IN EACH CASE GIVING
EFFECT TO THE TRANSACTIONS, ALL IN ACCORDANCE WITH GAAP (SUBJECT TO NORMAL
YEAR-END ADJUSTMENTS).


(G)           THE CONSOLIDATED FORECASTED BALANCE SHEET, AND THE RELATED
CONSOLIDATED AND CONSOLIDATING FORECASTED STATEMENTS OF INCOME AND CASH FLOWS OF
THE BORROWER AND ITS SUBSIDIARIES DATED JUNE 2007, HERETOFORE DELIVERED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS, WERE PREPARED IN GOOD FAITH ON THE BASIS
OF THE ASSUMPTIONS STATED THEREIN, WHICH ASSUMPTIONS WERE REASONABLE IN LIGHT OF
THE CONDITIONS EXISTING AT THE TIME OF DELIVERY OF SUCH FORECASTS, AND
REPRESENTED, AT THE TIME OF DELIVERY, THE BORROWER’S REASONABLE BEST ESTIMATE OF
THEIR FUTURE FINANCIAL CONDITION AND PERFORMANCE.


5.06         LITIGATION.  THERE ARE NO ACTIONS, SUITS, PROCEEDINGS, CLAIMS OR
DISPUTES PENDING OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED, AT LAW, IN
EQUITY, IN ARBITRATION OR BEFORE ANY GOVERNMENTAL AUTHORITY, BY OR AGAINST THE
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES OR AGAINST ANY OF THEIR
PROPERTIES OR REVENUES THAT (A) EXCEPT AS SPECIFICALLY SET FORTH ON SCHEDULE
5.06(A), PURPORT TO AFFECT OR PERTAIN TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT, THE ACQUISITION AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS, OR
(B) EXCEPT AS SPECIFICALLY DISCLOSED IN

 

78

--------------------------------------------------------------------------------


 


SCHEDULE 5.06(B), EITHER INDIVIDUALLY OR IN THE AGGREGATE, IN EACH CASE, IF
DETERMINED ADVERSELY, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, AND THERE HAS BEEN NO MATERIALLY ADVERSE CHANGE IN THE STATUS, OR
FINANCIAL EFFECT ON THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES, OF THE
MATTERS DISCLOSED IN SCHEDULE 5.06(B).


5.07         NO DEFAULT.  NEITHER THE BORROWER NOR ANY OF ITS RESTRICTED
SUBSIDIARIES IS IN DEFAULT UNDER OR WITH RESPECT TO ANY CONTRACTUAL OBLIGATION
THAT COULD, EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.  NO DEFAULT HAS OCCURRED AND IS CONTINUING AND
NO EVENT OF DEFAULT WOULD RESULT FROM THE CONSUMMATION OF THE TRANSACTIONS.


5.08         OWNERSHIP OF PROPERTY; LIENS.


(A)           EACH OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES HAS GOOD
RECORD AND MARKETABLE TITLE IN FEE SIMPLE TO, OR VALID LEASEHOLD INTERESTS IN,
ALL REAL PROPERTY USED IN THE ORDINARY CONDUCT OF ITS BUSINESS, EXCEPT FOR SUCH
DEFECTS IN TITLE AS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(B)           SCHEDULE 5.08(B) SETS FORTH A COMPLETE AND ACCURATE LIST OF ALL
LIENS ON THE PROPERTY OR ASSETS OF THE BORROWER AND EACH OF ITS RESTRICTED
SUBSIDIARIES AS OF THE DATE HEREOF, IN EACH CASE SECURING INDEBTEDNESS EXCEEDING
$5,000,000 IN AGGREGATE PRINCIPAL AMOUNT, SHOWING THE LIENHOLDER THEREOF, THE
PRINCIPAL AMOUNT OF THE OBLIGATIONS SECURED THEREBY AND THE PROPERTY OR ASSETS
OF THE BORROWER OR SUCH RESTRICTED SUBSIDIARY SUBJECT THERETO.  THE PROPERTY OF
EACH OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES IS SUBJECT TO NO LIENS,
OTHER THAN LIENS SET FORTH ON SCHEDULE 5.08(B), AND AS OTHERWISE PERMITTED BY
SECTION 7.01.


5.09         ENVIRONMENTAL COMPLIANCE.


(A)           EACH OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES CONDUCTS IN
THE ORDINARY COURSE OF BUSINESS A REVIEW OF THE EFFECT OF EXISTING ENVIRONMENTAL
LAWS AND CLAIMS ALLEGING POTENTIAL LIABILITY OR RESPONSIBILITY FOR VIOLATION OF
ANY ENVIRONMENTAL LAW ON ITS BUSINESSES, OPERATIONS AND PROPERTIES, AND AS A
RESULT THEREOF THE BORROWER HAS REASONABLY CONCLUDED THAT, EXCEPT AS
SPECIFICALLY DISCLOSED IN SCHEDULE 5.09, SUCH ENVIRONMENTAL LAWS AND CLAIMS
COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


(B)           EXCEPT AS OTHERWISE SET FORTH ON SCHEDULE 5.09, NEITHER THE
BORROWER NOR ANY OF ITS RESTRICTED SUBSIDIARIES IS UNDERTAKING, EITHER
INDIVIDUALLY OR TOGETHER WITH OTHER POTENTIALLY RESPONSIBLE PARTIES, ANY
MATERIAL PENDING, UNRESOLVED INVESTIGATION OR ASSESSMENT OR REMEDIAL OR RESPONSE
ACTION RELATING TO ANY ACTUAL OR THREATENED RELEASE, DISCHARGE OR DISPOSAL OF
HAZARDOUS MATERIALS AT ANY SITE, LOCATION OR OPERATION, EITHER VOLUNTARILY OR
PURSUANT TO THE ORDER OF ANY GOVERNMENTAL AUTHORITY OR THE REQUIREMENTS OF ANY
ENVIRONMENTAL LAW; AND ALL HAZARDOUS MATERIALS GENERATED, USED, TREATED, HANDLED
OR STORED AT, OR TRANSPORTED TO OR FROM, ANY PROPERTY CURRENTLY OR FORMERLY
OWNED OR

 

79

--------------------------------------------------------------------------------


 


OPERATED BY THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES HAVE BEEN
DISPOSED OF IN A MANNER THAT COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


5.10         INSURANCE.  THE PROPERTIES OF THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES ARE INSURED WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE
COMPANIES NOT AFFILIATES OF THE BORROWER, IN SUCH AMOUNTS (AFTER GIVING EFFECT
TO ANY SELF-INSURANCE COMPATIBLE WITH THE FOLLOWING STANDARDS), WITH SUCH
DEDUCTIBLES AND COVERING SUCH RISKS AS ARE CUSTOMARILY CARRIED BY COMPANIES
ENGAGED IN SIMILAR BUSINESSES AND OWNING SIMILAR PROPERTIES IN LOCALITIES WHERE
THE BORROWER OR THE APPLICABLE RESTRICTED SUBSIDIARY OPERATES.


5.11         TAXES.  THE BORROWER AND ITS RESTRICTED SUBSIDIARIES HAVE FILED ALL
MATERIAL FEDERAL, STATE AND OTHER TAX RETURNS AND REPORTS REQUIRED TO BE FILED,
AND HAVE PAID ALL MATERIAL FEDERAL, STATE AND OTHER TAXES SHOWN THEREON, LEVIED
OR IMPOSED UPON THEM OR THEIR PROPERTIES, INCOME OR ASSETS, EXCEPT THOSE WHICH
ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED AND FOR WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED IN ACCORDANCE WITH
GAAP OR THOSE THE FAILURE TO PAY COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  THERE IS NO PROPOSED TAX ASSESSMENT AGAINST THE
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES THAT COULD, IF MADE, REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


5.12         ERISA COMPLIANCE.


(A)           EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR STATE LAWS. 
EXCEPT AS SET FORTH ON SCHEDULE 5.12, EACH PLAN THAT IS INTENDED TO QUALIFY
UNDER SECTION 401(A) OF THE CODE HAS RECEIVED A FAVORABLE DETERMINATION LETTER
FROM THE IRS OR AN APPLICATION FOR SUCH A LETTER IS CURRENTLY BEING PROCESSED BY
THE IRS WITH RESPECT THERETO AND, TO THE BEST KNOWLEDGE OF THE BORROWER, NOTHING
HAS OCCURRED WHICH WOULD PREVENT, OR CAUSE THE LOSS OF, SUCH QUALIFICATION.  THE
BORROWER AND EACH ERISA AFFILIATE HAVE MADE ALL REQUIRED CONTRIBUTIONS TO EACH
PENSION PLAN SUBJECT TO SECTION 412 OF THE CODE, AND NO APPLICATION FOR A
FUNDING WAIVER OR AN EXTENSION OF ANY AMORTIZATION PERIOD PURSUANT TO SECTION
412 OF THE CODE HAS BEEN MADE WITH RESPECT TO ANY PENSION PLAN.


(B)           THERE ARE NO PENDING OR, TO THE KNOWLEDGE OF THE BORROWER,
THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL AUTHORITY,
WITH RESPECT TO ANY PLAN THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  THERE HAS BEEN NO PROHIBITED TRANSACTION OR VIOLATION OF THE
FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO ANY PLAN THAT HAS RESULTED OR
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(C)           (I) NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR; (II) NO PENSION PLAN HAS ANY UNFUNDED PENSION LIABILITY; (III) TO THE
KNOWLEDGE OF THE BORROWER, NO EVENT HAS OCCURRED WHICH, WITH THE GIVING OF
NOTICE UNDER SECTION 4219 OF ERISA, COULD REASONABLY BE EXPECTED TO RESULT IN
ANY LIABILITY UNDER SECTION 4201 OR 4243 OF ERISA WITH RESPECT TO A
MULTIEMPLOYER PLAN; AND (IV) NEITHER THE BORROWER NOR ANY ERISA AFFILIATE HAS
ENGAGED IN A TRANSACTION THAT COULD BE SUBJECT TO SECTION 4069 OR 4212(C) OF
ERISA.

 

80

--------------------------------------------------------------------------------


 


5.13         SUBSIDIARIES; LOAN PARTIES.  AS OF THE CLOSING DATE, THE BORROWER
HAS NO SUBSIDIARIES OTHER THAN THOSE SPECIFICALLY DISCLOSED IN PART (A) OF
SCHEDULE 5.13, AND ALL OF THE OUTSTANDING EQUITY INTERESTS IN SUCH SUBSIDIARIES
HAVE BEEN VALIDLY ISSUED, ARE FULLY PAID AND NON-ASSESSABLE AND ARE OWNED BY THE
PERSONS IN THE AMOUNTS SPECIFIED ON PART (A) OF SCHEDULE 5.13 FREE AND CLEAR OF
ALL LIENS EXCEPT THOSE CREATED UNDER THE COLLATERAL DOCUMENTS.    SET FORTH ON
PART (B) OF SCHEDULE 5.13 IS A COMPLETE AND ACCURATE LIST OF ALL LOAN PARTIES,
SHOWING AS OF THE CLOSING DATE (AS TO EACH LOAN PARTY) THE JURISDICTION OF ITS
INCORPORATION, THE EXACT LEGAL NAME OF EACH LOAN PARTY, THE ADDRESS OF ITS
PRINCIPAL PLACE OF BUSINESS AND ITS U.S. TAXPAYER IDENTIFICATION NUMBER OR, IN
THE CASE OF ANY NON-U.S. LOAN PARTY THAT DOES NOT HAVE A U.S. TAXPAYER
IDENTIFICATION NUMBER, ITS UNIQUE IDENTIFICATION NUMBER ISSUED TO IT BY THE
JURISDICTION OF ITS INCORPORATION.


5.14         MARGIN REGULATIONS; INVESTMENT COMPANY ACT.


(A)           THE BORROWER IS NOT ENGAGED AND WILL NOT ENGAGE, PRINCIPALLY OR AS
ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF PURCHASING OR CARRYING
MARGIN STOCK (WITHIN THE MEANING OF REGULATION U ISSUED BY THE FRB), OR
EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK. 
FOLLOWING THE APPLICATION OF THE PROCEEDS OF EACH BORROWING OR DRAWING UNDER
EACH LETTER OF CREDIT, NOT MORE THAN 25% OF THE VALUE OF THE ASSETS (EITHER OF
THE BORROWER ONLY OR OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES ON A
CONSOLIDATED BASIS) SUBJECT TO THE PROVISIONS OF SECTION 7.01 OR SECTION 7.05 OR
SUBJECT TO ANY RESTRICTION CONTAINED IN ANY AGREEMENT OR INSTRUMENT BETWEEN THE
BORROWER AND ANY LENDER OR ANY AFFILIATE OF ANY LENDER RELATING TO INDEBTEDNESS
AND WITHIN THE SCOPE OF SECTION 8.01(E) WILL BE MARGIN STOCK.


(B)           NONE OF THE BORROWER, ANY PERSON CONTROLLING THE BORROWER, OR ANY
RESTRICTED SUBSIDIARY IS OR IS REQUIRED TO BE REGISTERED AS AN “INVESTMENT
COMPANY” UNDER THE INVESTMENT COMPANY ACT OF 1940.


5.15         DISCLOSURE.  NO REPORT, FINANCIAL STATEMENT, CERTIFICATE OR OTHER
INFORMATION FURNISHED IN WRITING BY OR ON BEHALF OF ANY LOAN PARTY TO THE
ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY AND THE NEGOTIATION OF THIS AGREEMENT OR DELIVERED HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT (IN EACH CASE AS MODIFIED OR SUPPLEMENTED BY
OTHER INFORMATION SO FURNISHED) CONTAINS ANY MATERIAL MISSTATEMENT OF FACT OR
OMITS TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING;
PROVIDED THAT, WITH RESPECT TO PROJECTED FINANCIAL INFORMATION, THE BORROWER
REPRESENTS ONLY THAT SUCH INFORMATION WAS PREPARED IN GOOD FAITH BASED UPON
ESTIMATES AND ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME AND ACTUAL
FINANCIAL CONDITIONS OR RESULTS MAY MATERIALLY DIFFER FROM PROJECTED FINANCIAL
CONDITIONS OR RESULTS.


5.16         COMPLIANCE WITH LAWS.  THE BORROWER AND EACH OF ITS RESTRICTED
SUBSIDIARIES IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF
ALL LAWS AND ALL ORDERS, WRITS, INJUNCTIONS AND DECREES APPLICABLE TO IT OR TO
ITS PROPERTIES, EXCEPT IN SUCH INSTANCES IN WHICH (A) SUCH REQUIREMENT OF LAW OR
ORDER, WRIT, INJUNCTION OR DECREE IS BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED OR (B) THE FAILURE TO COMPLY
THEREWITH, EITHER

 

81

--------------------------------------------------------------------------------


 


INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


5.17         INTELLECTUAL PROPERTY; LICENSES, ETC.  THE BORROWER AND EACH OF ITS
RESTRICTED SUBSIDIARIES OWNS, OR POSSESSES THE RIGHT TO USE, ALL OF THE
TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS, PATENTS, PATENT RIGHTS,
FRANCHISES, LICENSES AND OTHER INTELLECTUAL PROPERTY RIGHTS (COLLECTIVELY,
“INTELLECTUAL PROPERTY”) THAT ARE REASONABLY NECESSARY FOR THE OPERATION OF ITS
BUSINESSES EXCEPT AS, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND, TO THE KNOWLEDGE
OF THE BORROWER, SUCH INTELLECTUAL PROPERTY RIGHTS DO NOT CONFLICT WITH THE
RIGHTS OF ANY OTHER PERSON THAT IN ANY RESPECT, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


5.18         SOLVENCY.  THE BORROWER IS, AND THE BORROWER AND ITS SUBSIDIARIES,
TAKEN TOGETHER, ARE, SOLVENT.


5.19         SECURITY INTERESTS.  AT ALL TIMES THAT A RATING CONDITION EXISTS,
THE COLLATERAL DOCUMENTS CREATE, AS SECURITY FOR THE OBLIGATIONS, VALID AND
ENFORCEABLE PERFECTED SECURITY INTERESTS IN AND LIENS ON ALL OF THE COLLATERAL
SUBJECT THERETO TO THE EXTENT SUCH LIENS CAN BE PERFECTED BY THE FILING OF A
FINANCING STATEMENT OR THE DELIVERY OF SECURITIES, SUPERIOR TO AND PRIOR TO THE
RIGHTS OF ALL THIRD PERSONS AND SUBJECT TO NO OTHER LIENS OTHER THAN LIENS
PERMITTED PURSUANT TO SECTION 7.01, IN FAVOR OF THE ADMINISTRATIVE AGENT.  AT
ALL TIMES ON OR AFTER THE CLOSING DATE, THE LOAN PARTIES HAVE GOOD AND
MARKETABLE TITLE TO ALL COLLATERAL FREE AND CLEAR OF ALL LIENS (EXCEPT AS
CREATED PURSUANT TO THE COLLATERAL DOCUMENTS AND EXCEPT AS PERMITTED PURSUANT TO
SECTION 7.01).


5.20         INSURANCE LICENSES.  EACH REGULATED INSURANCE COMPANY HAS OBTAINED
AND MAINTAINS IN FULL FORCE AND EFFECT ALL LICENSES AND PERMITS FROM ALL
APPLICABLE INSURANCE REGULATORY AUTHORITIES NECESSARY TO OPERATE IN THE
JURISDICTIONS IN WHICH SUCH REGULATED INSURANCE COMPANY OPERATES, IN EACH CASE
OTHER THAN SUCH LICENSES AND PERMITS THE FAILURE TO OBTAIN OR MAINTAIN,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


5.21         LABOR MATTERS.  THERE ARE NO COLLECTIVE BARGAINING AGREEMENTS OR
MULTIEMPLOYER PLANS COVERING THE EMPLOYEES OF THE BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES AS OF THE CLOSING DATE AND NEITHER THE BORROWER NOR ANY
OF ITS RESTRICTED SUBSIDIARIES HAS SUFFERED ANY STRIKES, WALKOUTS, WORK
STOPPAGES OR OTHER MATERIAL LABOR DIFFICULTY WITHIN THE LAST FIVE YEARS.


ARTICLE VI
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03, 6.11, 6.12, 6.15, 6.16 and
6.17) cause each of its Restricted Subsidiaries to:

 

82

--------------------------------------------------------------------------------


 


6.01         FINANCIAL STATEMENTS.  DELIVER TO THE ADMINISTRATIVE AGENT (FOR
DISTRIBUTION TO THE LENDERS), IN FORM AND DETAIL REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS:

(A)           ANNUAL FINANCIAL STATEMENTS.

(I)            AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS AFTER THE
CLOSE OF EACH FISCAL YEAR OF THE BORROWER, (X) THE CONSOLIDATED BALANCE SHEET OF
THE BORROWER AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME, OF SHAREHOLDERS’ EQUITY AND OF CASH
FLOWS FOR SUCH FISCAL YEAR AND (Y) IF A RATING CONDITION EXISTS ON THE LAST DAY
OF SUCH FISCAL YEAR, THE CONSOLIDATING BALANCE SHEET OF THE BORROWER AND EACH OF
ITS SUBSIDIARIES AS AT THE END OF THE FISCAL YEAR AND THE RELATED CONSOLIDATING
STATEMENTS OF INCOME, OF SHAREHOLDERS’ EQUITY AND OF CASH FLOWS FOR SUCH FISCAL
YEAR (PREPARED IN A MANNER THAT ENABLES THE ADMINISTRATIVE AGENT AND THE LENDERS
TO DETERMINE THE COMPLIANCE OR NONCOMPLIANCE BY THE BORROWER AND THE RESTRICTED
SUBSIDIARIES WITH THE COVENANTS AND OTHER OBLIGATIONS BINDING ON SUCH PERSONS
UNDER THE LOAN DOCUMENTS), IN EACH CASE PREPARED IN ACCORDANCE WITH GAAP AND
SETTING FORTH COMPARATIVE FIGURES FOR THE PRECEDING FISCAL YEAR, AND, IN THE
CASE OF SUCH CONSOLIDATED STATEMENTS, EXAMINED BY INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING WHOSE OPINION SHALL NOT BE QUALIFIED
AS TO THE SCOPE OF AUDIT OR AS TO THE STATUS OF THE BORROWER AS A GOING CONCERN.

(II)           WITHIN FIVE BUSINESS DAYS AFTER FILING WITH THE APPLICABLE
INSURANCE REGULATORY AUTHORITY, BUT IN ANY EVENT WITHIN 90 DAYS AFTER THE CLOSE
OF EACH FISCAL YEAR OF EACH REGULATED INSURANCE COMPANY, THE ANNUAL STATEMENT
(PREPARED IN ACCORDANCE WITH SAP) FOR SUCH FISCAL YEAR OF SUCH REGULATED
INSURANCE COMPANY, AS FILED WITH THE APPLICABLE INSURANCE REGULATORY AUTHORITY
IN COMPLIANCE WITH THE REQUIREMENTS THEREOF (OR A REPORT CONTAINING EQUIVALENT
INFORMATION FOR ANY REGULATED INSURANCE COMPANY NOT SO REQUIRED TO FILE THE
FOREGOING WITH THE APPLICABLE INSURANCE REGULATORY AUTHORITY), TOGETHER WITH THE
NOTARIZED STATEMENT SIGNED BY THE RESPONSIBLE OFFICERS OF SUCH REGULATED
INSURANCE COMPANY, AS FILED ON PAGE 1 OF SUCH ANNUAL STATEMENT, THE “JURAT”
PAGE, STATING THAT SUCH ANNUAL STATEMENT PRESENTS FAIRLY IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF SUCH REGULATED
INSURANCE COMPANY IN ACCORDANCE WITH SAP.

(III)          IN THE EVENT ANY REGULATED INSURANCE COMPANY IS REQUIRED TO
OBTAIN OR OTHERWISE ELECTS TO OBTAIN AN AUDIT OF ITS STATUTORY FINANCIAL
STATEMENTS (PREPARED IN ACCORDANCE WITH SAP), AS SOON AS AVAILABLE, THE AUDIT
REPORT AND OPINION OF THE FIRM OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS THAT
CONDUCTED SUCH AUDIT.

(IV)          WITHIN FIVE BUSINESS DAYS AFTER FILING WITH THE APPLICABLE
INSURANCE REGULATORY AUTHORITY, BUT IN ANY EVENT WITHIN 100 DAYS AFTER THE CLOSE
OF EACH FISCAL YEAR OF THE BORROWER, A COPY OF THE “STATEMENT OF ACTUARIAL
OPINION” AND “MANAGEMENT DISCUSSION AND ANALYSIS” FOR EACH REGULATED

 

83

--------------------------------------------------------------------------------


 

INSURANCE COMPANY FOR SUCH FISCAL YEAR AND AS FILED WITH THE APPLICABLE
INSURANCE REGULATORY AUTHORITY IN COMPLIANCE WITH THE REQUIREMENTS THEREOF (OR A
REPORT CONTAINING EQUIVALENT INFORMATION FOR ANY REGULATED INSURANCE COMPANY NOT
SO REQUIRED TO FILE THE FOREGOING WITH THE APPLICABLE INSURANCE REGULATORY
AUTHORITY).

(B)           QUARTERLY FINANCIAL STATEMENTS.

(I)            AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 45 DAYS AFTER THE
CLOSE OF EACH OF THE FIRST THREE QUARTERLY ACCOUNTING PERIODS IN EACH FISCAL
YEAR OF THE BORROWER, (X) THE CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES AT THE END OF SUCH FISCAL QUARTER AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME, OF SHAREHOLDERS’ EQUITY AND OF CASH FLOWS FOR SUCH
QUARTERLY PERIOD AND FOR THE ELAPSED PORTION OF THE FISCAL YEAR ENDED WITH THE
LAST DAY OF SUCH QUARTERLY PERIOD AND (Y) IF A RATING CONDITION EXISTS ON THE
LAST DAY OF SUCH FISCAL QUARTER, THE CONSOLIDATING BALANCE SHEET OF THE BORROWER
AND EACH OF ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL QUARTER AND THE
RELATED CONSOLIDATING STATEMENTS OF INCOME, OF SHAREHOLDERS’ EQUITY AND OF CASH
FLOWS FOR SUCH QUARTERLY PERIOD AND FOR THE ELAPSED PORTION OF THE FISCAL YEAR
ENDED WITH THE LAST DAY OF SUCH QUARTERLY PERIOD (PREPARED IN A MANNER THAT
ENABLES THE ADMINISTRATIVE AGENT AND THE LENDERS TO DETERMINE THE COMPLIANCE OR
NONCOMPLIANCE BY THE BORROWER AND THE RESTRICTED SUBSIDIARIES WITH THE COVENANTS
AND OTHER OBLIGATIONS BINDING ON SUCH PERSONS UNDER THE LOAN DOCUMENTS), IN EACH
CASE SETTING FORTH COMPARATIVE FIGURES FOR THE RELATED PERIODS IN THE PRIOR
FISCAL YEAR, AND ALL OF WHICH SHALL BE PREPARED IN ACCORDANCE WITH GAAP AND
CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE BORROWER, AS THE CASE MAY BE,
SUBJECT TO CHANGES RESULTING FROM NORMAL YEAR-END AUDIT ADJUSTMENTS.

(II)           WITHIN FIVE BUSINESS DAYS AFTER FILING WITH THE APPLICABLE
INSURANCE REGULATORY AUTHORITY, BUT IN ANY EVENT WITHIN 55 DAYS AFTER THE CLOSE
OF EACH OF THE FIRST THREE QUARTERLY ACCOUNTING PERIODS IN EACH FISCAL YEAR OF
EACH REGULATED INSURANCE COMPANY, THE QUARTERLY STATEMENT (PREPARED IN
ACCORDANCE WITH SAP) FOR SUCH FISCAL PERIOD OF SUCH REGULATED INSURANCE COMPANY,
AS FILED WITH THE APPLICABLE INSURANCE REGULATORY AUTHORITY, TOGETHER WITH THE
NOTARIZED STATEMENT SIGNED BY THE RESPONSIBLE OFFICERS OF SUCH REGULATED
INSURANCE COMPANY, AS FILED ON PAGE 1 OF SUCH QUARTERLY STATEMENT, THE “JURAT”
PAGE, STATING THAT SUCH FINANCIAL STATEMENT FAIRLY PRESENTS IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION OF SUCH REGULATED INSURANCE COMPANY AT THE DATE
THEREOF AND ITS RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY IN
ACCORDANCE WITH SAP.

(C)           BUSINESS PLAN AND BUDGET.  AS SOON AS AVAILABLE, BUT IN ANY EVENT
NO MORE THAN 45 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, AN
ANNUAL BUSINESS PLAN AND BUDGET OF THE BORROWER AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS, INCLUDING FORECASTS PREPARED BY MANAGEMENT OF THE BORROWER,
IN FORM SATISFACTORY TO THE ADMINISTRATIVE AGENT, OF CONSOLIDATED BALANCE SHEETS
AND STATEMENTS OF INCOME OR OPERATIONS AND CASH FLOWS OF THE BORROWER AND ITS
SUBSIDIARIES ON A QUARTERLY BASIS FOR THE IMMEDIATELY FOLLOWING FISCAL YEAR.

 

84

--------------------------------------------------------------------------------


 

As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a)(i) or (b)(i) above, but the foregoing shall
not be in derogation of the obligation of the Borrower to furnish the
information and materials described in Sections 6.01(a) and (b) above at the
times specified therein.


6.02         CERTIFICATES; OTHER INFORMATION.  DELIVER TO THE ADMINISTRATIVE
AGENT (FOR DISTRIBUTION TO EACH LENDER), IN FORM AND DETAIL REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS:

(A)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 6.01(A)(I), A CERTIFICATE OF ITS INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS CERTIFYING SUCH FINANCIAL STATEMENTS AND STATING THAT IN
MAKING THE EXAMINATION NECESSARY THEREFOR NO KNOWLEDGE WAS OBTAINED OF ANY
DEFAULT UNDER THE FINANCIAL COVENANTS SET FORTH HEREIN OR, IF ANY SUCH DEFAULT
SHALL EXIST, STATING THE NATURE AND STATUS OF SUCH EVENT;

(B)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTIONS 6.01(A)(I) AND (B)(I), (I) A DULY COMPLETED COMPLIANCE
CERTIFICATE (WITH RESPECT TO THE COMPLIANCE CERTIFICATE DELIVERED CONCURRENTLY
WITH THE FINANCIAL STATEMENTS FOR THE FISCAL QUARTER ENDING SEPTEMBER 30, 2007,
GIVING PRO FORMA EFFECT TO THE CONSUMMATION OF THE ACQUISITION IN THE EVENT THE
ACQUISITION HAS NOT BEEN CONSUMMATED ON OR BEFORE SEPTEMBER 30, 2007), SIGNED BY
THE CHIEF FINANCIAL OFFICER OR OTHER RESPONSIBLE OFFICER OF THE BORROWER, AND
(II) A COPY OF MANAGEMENT’S DISCUSSION AND ANALYSIS WITH RESPECT TO THE
CONSOLIDATED PORTIONS OF SUCH FINANCIAL STATEMENTS;

(C)           PROMPTLY AFTER ANY REASONABLE REQUEST BY THE ADMINISTRATIVE AGENT
OR ANY LENDER, COPIES OF ANY MANAGEMENT LETTERS OR WRITTEN RECOMMENDATIONS
SUBMITTED TO THE BOARD OF DIRECTORS (OR THE AUDIT COMMITTEE OF THE BOARD OF
DIRECTORS) OF THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES BY INDEPENDENT
ACCOUNTANTS IN CONNECTION WITH THE ACCOUNTS OR BOOKS OF THE BORROWER OR ANY OF
ITS RESTRICTED SUBSIDIARIES, OR ANY AUDIT OF ANY OF THEM;

(D)           PROMPTLY AFTER THE SAME ARE AVAILABLE, COPIES OF EACH ANNUAL
REPORT, PROXY OR FINANCIAL STATEMENT OR OTHER REPORT OR COMMUNICATION SENT TO
THE SHAREHOLDERS OF THE BORROWER, AND COPIES OF ALL ANNUAL, REGULAR, PERIODIC
AND SPECIAL REPORTS AND REGISTRATION STATEMENTS WHICH THE BORROWER MAY FILE OR
BE REQUIRED TO FILE WITH THE SEC UNDER SECTION 13 OR 15(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, OR WITH ANY NATIONAL SECURITIES EXCHANGE, AND IN ANY CASE
NOT OTHERWISE REQUIRED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT
HERETO; AND

(E)           PROMPTLY, SUCH ADDITIONAL INFORMATION REGARDING THE BUSINESS,
FINANCIAL, LEGAL OR CORPORATE AFFAIRS OF THE BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES, OR COMPLIANCE WITH THE TERMS OF THE LOAN DOCUMENTS, AS THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.

Documents required to be delivered pursuant to Section 6.01 or Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date

 

85

--------------------------------------------------------------------------------


 

(i) on which the Borrower posts such documents, or provides a link thereto on
the Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that:  (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent upon
its request until a written request to cease delivering paper copies is given by
the Administrative Agent and (ii) the Borrower shall notify the Administrative
Agent (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(b) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”  Notwithstanding the foregoing, the Borrower shall be under
no obligation to mark any Borrower Materials “PUBLIC”.


6.03         NOTICES.  PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT (WHICH SHALL
PROMPTLY NOTIFY THE LENDERS):

(A)           OF THE OCCURRENCE OF ANY DEFAULT;

 

86

--------------------------------------------------------------------------------


 

(B)           OF ANY MATTER THAT HAS RESULTED OR WOULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, INCLUDING ANY OF THE FOLLOWING MATTERS IF
SUCH MATTER HAS RESULTED OR WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT:  (I) ANY DEFAULT UNDER, A CONTRACTUAL OBLIGATION OF THE BORROWER
OR ANY RESTRICTED SUBSIDIARY, (II) ANY DISPUTE, LITIGATION, INVESTIGATION,
PROCEEDING OR SUSPENSION BETWEEN THE BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES AND ANY GOVERNMENTAL AUTHORITY OR (III) THE COMMENCEMENT OF, OR ANY
MATERIAL ADVERSE DEVELOPMENT IN, ANY LITIGATION OR PROCEEDING AFFECTING THE
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES, INCLUDING PURSUANT TO ANY
APPLICABLE ENVIRONMENTAL LAWS;

(C)           OF THE OCCURRENCE OF ANY ERISA EVENT THAT HAS RESULTED OR COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

(D)           OF ANY MATERIAL CHANGE IN ACCOUNTING POLICIES OR FINANCIAL
REPORTING PRACTICES BY THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES,
INCLUDING ANY DETERMINATION BY THE BORROWER REFERRED TO IN SECTION 2.10(B);

(E)           OF THE OCCURRENCE OF ANY DISPOSITION OF PROPERTY OR ASSETS FOR
WHICH THE BORROWER IS REQUIRED TO MAKE A MANDATORY PREPAYMENT PURSUANT TO
SECTION 2.05(B)(II);

(F)            OF ANY ANNOUNCEMENT BY S&P OF ANY CHANGE OR POSSIBLE CHANGE IN A
BORROWER’S CORPORATE RATING; AND

(g)           of the consummation of the Acquisition.

Each notice pursuant to this Section 6.03 (other than Section 6.03(e), (f) or
(g)) shall be accompanied by a statement of a Responsible Officer of the
Borrower setting forth details of the occurrence referred to therein and stating
what action the Borrower has taken and proposes to take with respect thereto. 
Each notice pursuant to Section 6.03(a) shall describe with particularity any
and all provisions of this Agreement and any other Loan Document that have been
breached.


6.04         PAYMENT OF OBLIGATIONS.  PAY, DISCHARGE OR OTHERWISE SATISFY, AT OR
BEFORE MATURITY OR BEFORE THEY BECOME DELINQUENT, ALL OF ITS OBLIGATIONS AND
LIABILITIES, INCLUDING (A) ALL TAX LIABILITIES; (B) ALL LAWFUL CLAIMS WHICH, IF
UNPAID, WOULD BY LAW BECOME A LIEN UPON ITS PROPERTY (OTHER THAN A LIEN
PERMITTED HEREUNDER); AND (C) ALL INDEBTEDNESS, BUT SUBJECT TO ANY SUBORDINATION
PROVISIONS CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING SUCH
INDEBTEDNESS, EXCEPT, IN EACH SUCH CASE, (I) WHERE THE AMOUNT OR VALIDITY
THEREOF IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED AND ADEQUATE RESERVES IN ACCORDANCE WITH GAAP ARE BEING MAINTAINED BY
THE BORROWER OR SUCH RESTRICTED SUBSIDIARY OR (II) TO THE EXTENT THAT FAILURE TO
PAY OR DISCHARGE SUCH OBLIGATIONS AND LIABILITIES COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  ON OR BEFORE THE FIFTH BUSINESS DAY
AFTER THE CONSUMMATION OF THE ACQUISITION, EFFECT THE REFINANCING OF THE
INDEBTEDNESS AND OBLIGATIONS DESCRIBED IN CLAUSE (C) OF THE DEFINITION OF
EXISTING AGREEMENTS, THE TERMINATION OF ALL COMMITMENTS RELATING THERETO, AND
THE RELEASE AND TERMINATION OF ALL LIENS AND SECURITY INTERESTS RELATED THERETO
(OTHER THAN ANY LIENS OR SECURITY INTERESTS PERMITTED UNDER THE LOAN DOCUMENTS),
IN EACH CASE ON TERMS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

87

--------------------------------------------------------------------------------


 


6.05         PRESERVATION OF EXISTENCE, ETC.  (A) PRESERVE AND MAINTAIN IN FULL
FORCE AND EFFECT ITS LEGAL EXISTENCE AND GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION EXCEPT IN A TRANSACTION PERMITTED BY SECTION
7.04 OR 7.05; PROVIDED, HOWEVER, THAT THE BORROWER AND ANY OF ITS RESTRICTED
SUBSIDIARIES MAY CONSUMMATE ANY MERGER OR CONSOLIDATION PERMITTED UNDER
SECTION 7.04; (B) TAKE ALL REASONABLE ACTION TO MAINTAIN ALL RIGHTS, PRIVILEGES,
PERMITS, LICENSES AND FRANCHISES NECESSARY IN THE NORMAL CONDUCT OF ITS
BUSINESS, EXCEPT TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND (C) RENEW AND USE ALL REASONABLE
EFFORTS TO PRESERVE ALL OF ITS INTELLECTUAL PROPERTY, THE NON-PRESERVATION OF
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


6.06         MAINTENANCE OF PROPERTIES.  MAINTAIN ALL OF ITS MATERIAL PROPERTIES
AND EQUIPMENT NECESSARY IN THE OPERATION OF ITS BUSINESS IN GOOD WORKING ORDER
AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED, EXCEPT WHERE THE FAILURE TO DO
SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


6.07         MAINTENANCE OF INSURANCE.  MAINTAIN WITH FINANCIALLY SOUND AND
REPUTABLE INSURANCE COMPANIES NOT AFFILIATES OF THE BORROWER, INSURANCE WITH
RESPECT TO ITS PROPERTIES AND BUSINESS AGAINST LOSS OR DAMAGE OF THE KINDS
CUSTOMARILY INSURED AGAINST BY PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS,
OF SUCH TYPES AND IN SUCH AMOUNTS (AFTER GIVING EFFECT TO ANY SELF-INSURANCE
COMPATIBLE WITH THE FOLLOWING STANDARDS) AS ARE CUSTOMARILY CARRIED UNDER
SIMILAR CIRCUMSTANCES BY SUCH OTHER PERSONS.


6.08         COMPLIANCE WITH LAWS.  COMPLY IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF ALL LAWS AND ALL ORDERS, WRITS, INJUNCTIONS AND DECREES
APPLICABLE TO IT OR TO ITS BUSINESS OR PROPERTY, EXCEPT IN SUCH INSTANCES IN
WHICH (A) SUCH REQUIREMENT OF LAW OR ORDER, WRIT, INJUNCTION OR DECREE IS BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED OR (B)
THE FAILURE TO COMPLY THEREWITH COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


6.09         BOOKS AND RECORDS.  (A) MAINTAIN PROPER BOOKS OF RECORD AND
ACCOUNT, IN WHICH FULL, TRUE AND CORRECT ENTRIES IN CONFORMITY WITH GAAP OR SAP
IN ALL MATERIAL RESPECTS, AS APPLICABLE, CONSISTENTLY APPLIED SHALL BE MADE OF
ALL FINANCIAL TRANSACTIONS AND MATTERS INVOLVING THE ASSETS AND BUSINESS OF THE
BORROWER OR SUCH RESTRICTED SUBSIDIARY, AS THE CASE MAY BE; AND (B) MAINTAIN
SUCH BOOKS OF RECORD AND ACCOUNT IN MATERIAL CONFORMITY WITH ALL APPLICABLE
MATERIAL REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY HAVING REGULATORY
JURISDICTION OVER THE BORROWER OR SUCH RESTRICTED SUBSIDIARY, AS THE CASE MAY
BE.


6.10         INSPECTION RIGHTS.  PERMIT REPRESENTATIVES AND INDEPENDENT
CONTRACTORS OF THE ADMINISTRATIVE AGENT AND EACH LENDER TO VISIT AND INSPECT ANY
OF ITS MATERIAL PROPERTIES, TO EXAMINE ITS CORPORATE, FINANCIAL AND OPERATING
RECORDS, AND MAKE COPIES THEREOF OR ABSTRACTS THEREFROM, AND TO DISCUSS ITS
AFFAIRS, FINANCES AND ACCOUNTS WITH ITS DIRECTORS, OFFICERS, AND INDEPENDENT
PUBLIC ACCOUNTANTS (AND THE BORROWER SHALL BE AFFORDED THE OPPORTUNITY TO
PARTICIPATE IN ANY DISCUSSIONS WITH SUCH INDEPENDENT PUBLIC ACCOUNTANTS), ALL AT
THE EXPENSE OF THE BORROWER AND AT SUCH REASONABLE TIMES DURING NORMAL BUSINESS
HOURS BUT NO MORE THAN ONE TIME DURING EACH CALENDAR YEAR, UPON REASONABLE
ADVANCE NOTICE TO THE BORROWER (SUBJECT TO REASONABLE REQUESTS OF
CONFIDENTIALITY, INCLUDING REQUIREMENTS IMPOSED BY LAW AND CONTRACT); PROVIDED,
HOWEVER, THAT WHEN AN EVENT OF DEFAULT EXISTS THE ADMINISTRATIVE AGENT OR ANY
LENDER

 

88

--------------------------------------------------------------------------------


 


(OR ANY OF THEIR RESPECTIVE REPRESENTATIVES OR INDEPENDENT CONTRACTORS) MAY DO
ANY OF THE FOREGOING AT THE EXPENSE OF THE BORROWER AT ANY TIME DURING NORMAL
BUSINESS HOURS, WITHOUT ADVANCE NOTICE AND AS OFTEN AS DESIRED.


6.11         USE OF PROCEEDS.


(A)           USE THE PROCEEDS OF  THE TERM FACILITY TO FUND, IN PART, THE
ACQUISITION AND THE REFINANCING AND TO PAY THE FEES AND EXPENSES RELATED
THERETO;


(B)           USE THE PROCEEDS OF THE REVOLVING CREDIT LOANS (IN AN AMOUNT UP TO
$10,000,000) TO FUND, IN PART, THE ACQUISITION AND THE REFINANCING; AND


(C)           USE THE PROCEEDS OF THE REVOLVING CREDIT FACILITY FOR PERMITTED
CAPITAL EXPENDITURES AND ACQUISITIONS PERMITTED HEREUNDER, TO MAKE “EARN-OUT”
PAYMENTS PAYABLE PURSUANT TO THE ACQUISITION AGREEMENT, TO PROVIDE FOR THE
ONGOING WORKING CAPITAL REQUIREMENTS OF THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES AND FOR GENERAL CORPORATE PURPOSES.


6.12         COVENANT TO GUARANTEE OBLIGATIONS AND GIVE SECURITY.


(A)           UPON THE FORMATION OR ACQUISITION OF ANY NEW DIRECT OR INDIRECT
RESTRICTED SUBSIDIARY BY THE BORROWER, THE BORROWER SHALL, AT THE BORROWER’S
EXPENSE:

(I)            WITHIN 20 DAYS AFTER SUCH FORMATION OR ACQUISITION, CAUSE SUCH
RESTRICTED SUBSIDIARY (IF IT QUALIFIES TO BE A GUARANTOR) TO DULY EXECUTE AND
DELIVER TO THE ADMINISTRATIVE AGENT A JOINDER TO THE GUARANTY, IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, GUARANTEEING THE
OBLIGATIONS,

(II)           WITHIN 20 DAYS AFTER SUCH FORMATION OR ACQUISITION, CAUSE EACH
DIRECT OWNER OF THE EQUITY INTERESTS OF SUCH RESTRICTED SUBSIDIARY (IF IT HAS
NOT ALREADY DONE SO AND IF SUCH EQUITY INTEREST QUALIFIES TO BE COLLATERAL) TO
DULY EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT A SUPPLEMENT OR JOINDER TO
THE PLEDGE AGREEMENT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, COVERING SUCH EQUITY INTERESTS; AND

(III)          WITHIN 30 DAYS AFTER SUCH FORMATION OR ACQUISITION, DELIVER TO
THE ADMINISTRATIVE AGENT, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS
REASONABLE DISCRETION, A FAVORABLE OPINION, ADDRESSED TO THE ADMINISTRATIVE
AGENT AND THE OTHER SECURED PARTIES, OF COUNSEL FOR THE BORROWER OR SUCH OTHER
PLEDGOR REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AS TO SUCH MATTERS AS
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.

(b)           In the event any Subsidiary that is an Excluded Subsidiary ceases
to be an Excluded Subsidiary, the Borrower shall promptly give the
Administrative Agent notice thereof and, within 20 days thereafter and at its
expense, shall cause such Subsidiary to become a Guarantor by executing and
delivering to the Administrative Agent a joinder to the Guaranty pursuant to
Section 4.16 of the Guaranty, together with such other

 

89

--------------------------------------------------------------------------------


 

documents, instruments, evidences and opinions in connection therewith as the
Administrative Agent may reasonably request.

(c)           In the event that the Equity Interests of any Subsidiary that are
excluded from the definition of Collateral cease to be so excluded, the Borrower
shall promptly give the Administrative Agent notice thereof, and within 20 days
thereafter and at its expense, shall cause such Equity Interests to become part
of the Collateral by the execution and delivery by the appropriate Persons of a
supplement to the Pledge Agreement pursuant to Section 7.22 of the Pledge
Agreement, together with such other documents, instruments, evidences and
opinions in connection therewith as the Administrative Agent may reasonably
request.


(D)           AT ANY TIME UPON REQUEST OF THE ADMINISTRATIVE AGENT, PROMPTLY
EXECUTE AND DELIVER ANY AND ALL FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE ALL
SUCH OTHER ACTION AS THE ADMINISTRATIVE AGENT MAY REASONABLY DEEM NECESSARY OR
DESIRABLE IN OBTAINING THE FULL BENEFITS OF, OR (AS APPLICABLE) IN PERFECTING
AND PRESERVING THE LIENS OF, THE GUARANTY AND THE PLEDGE AGREEMENT.


6.13         COMPLIANCE WITH ENVIRONMENTAL LAWS.  COMPLY, AND CAUSE ALL LESSEES
AND OTHER PERSONS OPERATING OR OCCUPYING ITS PROPERTIES TO COMPLY, IN ALL
MATERIAL RESPECTS, WITH ALL APPLICABLE ENVIRONMENTAL LAWS AND ENVIRONMENTAL
PERMITS; OBTAIN AND RENEW ALL ENVIRONMENTAL PERMITS NECESSARY FOR ITS OPERATIONS
AND PROPERTIES; AND CONDUCT ANY INVESTIGATION, STUDY, SAMPLING AND TESTING, AND
UNDERTAKE ANY CLEANUP, REMOVAL, REMEDIAL OR OTHER ACTION NECESSARY TO REMOVE AND
CLEAN UP ALL HAZARDOUS MATERIALS FROM ANY OF ITS PROPERTIES, TO THE EXTENT
REQUIRED BY AND IN ACCORDANCE WITH THE REQUIREMENTS OF ALL ENVIRONMENTAL LAWS;
PROVIDED, HOWEVER, THAT NEITHER THE BORROWER NOR ANY OF ITS RESTRICTED
SUBSIDIARIES SHALL BE REQUIRED TO UNDERTAKE ANY SUCH CLEANUP, REMOVAL, REMEDIAL
OR OTHER ACTION TO THE EXTENT THAT ITS OBLIGATION TO DO SO IS BEING CONTESTED IN
GOOD FAITH AND BY PROPER PROCEEDINGS AND APPROPRIATE RESERVES ARE BEING
MAINTAINED WITH RESPECT TO SUCH CIRCUMSTANCES IN ACCORDANCE WITH GAAP.


6.14         FURTHER ASSURANCES.  PROMPTLY UPON REQUEST BY THE ADMINISTRATIVE
AGENT, OR ANY LENDER THROUGH THE ADMINISTRATIVE AGENT, (A) CORRECT ANY MATERIAL
DEFECT OR ERROR THAT MAY BE DISCOVERED IN ANY LOAN DOCUMENT OR IN THE EXECUTION,
ACKNOWLEDGMENT, FILING OR RECORDATION THEREOF, AND (B) DO, EXECUTE, ACKNOWLEDGE,
DELIVER, RECORD, RE-RECORD, FILE, RE-FILE, REGISTER AND RE-REGISTER ANY AND ALL
SUCH FURTHER ACTS, DEEDS, CERTIFICATES, ASSURANCES AND OTHER INSTRUMENTS AS THE
ADMINISTRATIVE AGENT, OR ANY LENDER THROUGH THE ADMINISTRATIVE AGENT, MAY
REASONABLY REQUIRE FROM TIME TO TIME, IN EACH CASE, IN ORDER TO (I) TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, SUBJECT THE BORROWER’S OR ANY OF ITS
RESTRICTED SUBSIDIARIES’ PROPERTIES, ASSETS, RIGHTS OR INTERESTS TO THE LIENS
NOW OR HEREAFTER INTENDED TO BE COVERED BY ANY OF THE COLLATERAL DOCUMENTS, (II)
PERFECT AND MAINTAIN THE VALIDITY, EFFECTIVENESS AND PRIORITY OF ANY OF THE
COLLATERAL DOCUMENTS AND ANY OF THE LIENS INTENDED TO BE CREATED THEREUNDER AND
(III) ASSURE, CONVEY, GRANT, ASSIGN, TRANSFER, PRESERVE, PROTECT AND CONFIRM
MORE EFFECTIVELY UNTO THE ADMINISTRATIVE AGENT AND THE LENDERS THE RIGHTS
GRANTED OR NOW OR HEREAFTER INTENDED TO BE GRANTED TO THE ADMINISTRATIVE AGENT
AND THE LENDERS UNDER ANY LOAN DOCUMENT TO WHICH THE BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES IS OR IS TO BE A PARTY.

 

90

--------------------------------------------------------------------------------


 


6.15         DESIGNATION OF SUBSIDIARIES AS RESTRICTED AND UNRESTRICTED.  IN ITS
SOLE DISCRETION, AT ANY TIME DESIGNATE ANY RESTRICTED SUBSIDIARY AS AN
UNRESTRICTED SUBSIDIARY OR ANY UNRESTRICTED SUBSIDIARY AS A RESTRICTED
SUBSIDIARY BY GIVING THE ADMINISTRATIVE AGENT NOTICE THEREOF; PROVIDED THAT (I)
THE BORROWER IS IN PRO FORMA COMPLIANCE (AND, AS A CONDITION PRECEDENT TO THE
EFFECTIVENESS OF ANY SUCH DESIGNATION, THE BORROWER SHALL DELIVER TO THE
ADMINISTRATIVE AGENT A CERTIFICATE SETTING FORTH IN REASONABLE DETAIL THE
CALCULATIONS DEMONSTRATING SUCH COMPLIANCE), (II) NO SUBSIDIARY MAY BE
DESIGNATED AS AN UNRESTRICTED SUBSIDIARY IF IT IS A “RESTRICTED SUBSIDIARY” FOR
THE PURPOSE OF ANY OTHER FINANCING OF THE BORROWER, AND (III) NO RESTRICTED
SUBSIDIARY MAY BE DESIGNATED AS AN UNRESTRICTED SUBSIDIARY IF IT WAS PREVIOUSLY
DESIGNATED AS AN UNRESTRICTED SUBSIDIARY. THE DESIGNATION OF ANY SUBSIDIARY AS
AN UNRESTRICTED SUBSIDIARY SHALL CONSTITUTE AN INVESTMENT BY THE BORROWER OR A
RESTRICTED SUBSIDIARY, AS APPLICABLE, THEREIN AT THE DATE OF DESIGNATION IN AN
AMOUNT EQUAL TO THE NET BOOK VALUE OF THE BORROWER’S OR SUCH RESTRICTED
SUBSIDIARIES’ (AS APPLICABLE) INVESTMENT THEREIN.  THE DESIGNATION OF ANY
UNRESTRICTED SUBSIDIARY AS A RESTRICTED SUBSIDIARY SHALL CONSTITUTE THE
INCURRENCE AT THE TIME OF DESIGNATION OF ANY INDEBTEDNESS OR LIENS OF SUCH
SUBSIDIARY EXISTING AT SUCH TIME.  THE BORROWER WILL CAUSE EACH UNRESTRICTED
SUBSIDIARY TO MAINTAIN THE SEPARATENESS OF ITS EXISTENCE AND OPERATIONS AND TO
OBSERVE ALL CORPORATE OR OTHER ORGANIZATIONAL FORMALITIES RELATING TO SUCH
SEPARATE EXISTENCE AND OPERATIONS.

 


6.16         A.M. BEST RATING.  USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE
EACH OF THE REGULATED INSURANCE COMPANIES THAT IS A DOMESTIC SUBSIDIARY TO BE
RATED FOR FINANCIAL STRENGTH BY A.M. BEST AT ALL TIMES.


6.17         S&P RATING.   IF THE BORROWER HAS A CORPORATE RATING BY S&P ON THE
CLOSING DATE, USE COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN A CORPORATE RATING
BY S&P AT ALL TIMES THEREAFTER.

 


6.18         ESCROW DOCUMENTS.  PERFORM ITS OBLIGATIONS UNDER THE ESCROW
DOCUMENTS IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH THEIR TERMS.

 


ARTICLE VII
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly:


7.01         LIENS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN UPON ANY
OF ITS PROPERTY, ASSETS OR REVENUES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR
SIGN OR FILE OR SUFFER TO EXIST UNDER THE UCC OF ANY JURISDICTION A FINANCING
STATEMENT THAT NAMES THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES AS
DEBTOR, OR ASSIGN ANY ACCOUNTS OR OTHER RIGHT TO RECEIVE INCOME, OTHER THAN THE
FOLLOWING:

(A)           LIENS PURSUANT TO ANY LOAN DOCUMENT;

(B)           LIENS EXISTING ON THE DATE HEREOF AND LISTED ON SCHEDULE 5.08(B)
(OTHER THAN ANY LIENS DESIGNATED THEREON TO BE RELEASED OR DISCHARGED
CONCURRENTLY WITH

 

91

--------------------------------------------------------------------------------


 

THE INITIAL BORROWINGS HEREUNDER) AND ANY RENEWALS OR EXTENSIONS THEREOF,
PROVIDED THAT (I) NO NEW PROPERTY OR ADDITIONAL PROPERTY (IN EACH CASE, OTHER
THAN PROPERTY THAT IS SUBSTANTIALLY SIMILAR IN KIND AND VALUE TO THE PROPERTY
SUBJECT TO SUCH LIENS IMMEDIATELY BEFORE ANY SUCH RENEWAL OR EXTENSION AND THAT
IS IN SUBSTITUTION FOR SUCH PROPERTY) IS SUBJECTED TO SUCH LIENS, (II) THE
AMOUNT SECURED OR BENEFITED THEREBY IS NOT INCREASED EXCEPT AS CONTEMPLATED BY
SECTION 7.02(D) AND (III) ANY RENEWAL OR EXTENSION OF THE OBLIGATIONS SECURED OR
BENEFITED THEREBY IS PERMITTED BY SECTION 7.02(D);

(C)           LIENS FOR TAXES NOT YET DUE OR WHICH ARE BEING CONTESTED IN GOOD
FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES
WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON IN
ACCORDANCE WITH GAAP;

(D)           CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S
OR OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS THE INDEBTEDNESS
RELATED TO WHICH IS NOT OVERDUE FOR A PERIOD OF MORE THAN 45 DAYS OR WHICH ARE
BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED, IF ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS
OF THE APPLICABLE PERSON;

(E)           PLEDGES OR DEPOSITS IN THE ORDINARY COURSE OF BUSINESS IN
CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL
SECURITY LEGISLATION, OTHER THAN ANY LIEN IMPOSED BY ERISA;

(F)            DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TENDERS, TRADE
CONTRACTS AND LEASES (OTHER THAN INDEBTEDNESS), STATUTORY OBLIGATIONS, SURETY,
STAY AND APPEAL BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE
INCURRED IN THE ORDINARY COURSE OF BUSINESS;

(G)           EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS, LICENSES, COVENANTS AND
OTHER SIMILAR ENCUMBRANCES AFFECTING REAL PROPERTY WHICH, IN THE AGGREGATE, ARE
NOT SUBSTANTIAL IN AMOUNT, AND WHICH DO NOT IN ANY CASE MATERIALLY DETRACT FROM
THE VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY INTERFERE WITH THE
ORDINARY CONDUCT OF THE BUSINESS OF THE APPLICABLE PERSON;

(H)           LIENS SECURING JUDGMENTS FOR THE PAYMENT OF MONEY NOT CONSTITUTING
AN EVENT OF DEFAULT UNDER SECTION 8.01(H);

(I)            LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 7.02(F);
PROVIDED THAT (I) SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY OTHER THAN
THE PROPERTY FINANCED BY SUCH INDEBTEDNESS AND (II) THE INDEBTEDNESS SECURED
THEREBY DOES NOT EXCEED THE COST OR FAIR MARKET VALUE, WHICHEVER IS LOWER, OF
THE PROPERTY BEING ACQUIRED ON THE DATE OF ACQUISITION;

(J)            ANY LIEN OF A LESSOR UNDER ANY OPERATING LEASE ENTERED INTO BY
THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES AS LESSEE IN THE ORDINARY
COURSE OF ITS BUSINESS AND COVERING ONLY THE LEASED ASSETS;

 

92

--------------------------------------------------------------------------------


 

(K)           ANY LIEN DEEMED TO EXIST IN CONNECTION WITH AN INVESTMENT
DESCRIBED IN CLAUSE (E) OF THE DEFINITION OF “CASH EQUIVALENTS”, COVERING ONLY
THE SECURITIES SUBJECT TO SUCH INVESTMENT;

(L)            LIENS OF A COLLECTING BANK ARISING UNDER SECTION 4-210 OF THE UCC
ON ITEMS IN THE PROCESS OF COLLECTION;

(M)          LIENS OF SELLERS OF GOODS TO THE BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES ARISING UNDER ARTICLE 2 OF THE UCC OR SIMILAR PROVISIONS OF
APPLICABLE LAW IN THE ORDINARY COURSE OF BUSINESS, COVERING ONLY THE GOODS SOLD
AND SECURING ONLY THE PURCHASE PRICE FOR SUCH GOODS;

(N)           LIENS ON PROPERTY OR ASSETS ACQUIRED PURSUANT TO AN ACQUISITION
PERMITTED HEREUNDER; PROVIDED THAT SUCH LIENS WERE NOT CREATED IN CONTEMPLATION
OF SUCH ACQUISITION AND ARE NOT EXTENDED TO COVER ANY OTHER PROPERTY OR ASSETS
OF THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES;

(O)           LIENS ON ANY CASH EARNEST MONEY DEPOSITS MADE IN CONNECTION WITH
AN INVESTMENT OR ACQUISITION PERMITTED HEREUNDER;

(P)           LIENS IN FAVOR OF THE BORROWER OR ANY GUARANTOR;

(Q)           BANKERS’ LIENS, RIGHTS OF SETOFF AND OTHER LIKE LIENS ARISING IN
THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH INVESTMENTS IN DEPOSIT
ACCOUNTS AND OTHER CASH EQUIVALENTS PERMITTED HEREUNDER;

(R)            LIENS DEEMED TO EXIST IN FAVOR OF THE PURCHASER OF PROPERTY OR
ASSETS THAT ARE SUBJECT TO AN AGREEMENT FOR A DISPOSITION PERMITTED HEREUNDER;

(S)           LIENS CONSISTING OF LICENSES OF INTELLECTUAL PROPERTY GRANTED IN
THE ORDINARY COURSE OF BUSINESS;

(T)            REPURCHASE RIGHTS, TRANSFER RESTRICTIONS, RIGHTS OF FIRST REFUSAL
OR OTHER SIMILAR RESTRICTIONS SET FORTH IN THE ORGANIZATIONAL DOCUMENTS OF THE
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES OR PURSUANT TO APPLICABLE FEDERAL
AND STATE SECURITIES LAWS;

(U)           LIENS ON CASH SECURING ANY SWAP CONTRACT PERMITTED HEREUNDER;

(V)           OTHER LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 7.02(H);
PROVIDED THAT NO SUCH LIEN SHALL EXTEND TO OR COVER ANY COLLATERAL; AND

(W)          OTHER LIENS THAT ARE INCIDENTAL TO THE ORDINARY CONDUCT OF THE
BUSINESS OF THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES OR THE OWNERSHIP
OF ITS PROPERTY OR ASSETS, DO NOT SECURE ANY INDEBTEDNESS, AND DO NOT IN THE
AGGREGATE MATERIALLY IMPAIR THE ORDINARY CONDUCT OF SUCH BUSINESS OR THE USE OR
OPERATION OF SUCH PROPERTY OR ASSETS.


7.02         INDEBTEDNESS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS, EXCEPT:

 

93

--------------------------------------------------------------------------------

(A)           OBLIGATIONS (CONTINGENT OR OTHERWISE) EXISTING OR ARISING UNDER
ANY SWAP CONTRACT, PROVIDED THAT (I) SUCH OBLIGATIONS ARE (OR WERE) ENTERED INTO
BY SUCH PERSON IN THE ORDINARY COURSE OF BUSINESS FOR THE PURPOSE OF DIRECTLY
MITIGATING RISKS ASSOCIATED WITH FLUCTUATIONS IN INTEREST RATES OR FOREIGN
EXCHANGE RATES AND (II) SUCH SWAP CONTRACT DOES NOT CONTAIN ANY PROVISION
EXONERATING THE NON-DEFAULTING PARTY FROM ITS OBLIGATION TO MAKE PAYMENTS ON
OUTSTANDING TRANSACTIONS TO THE DEFAULTING PARTY;

(B)           INDEBTEDNESS OF (I) THE BORROWER OWED TO A GUARANTOR OR (II) A
RESTRICTED SUBSIDIARY OF THE BORROWER OWED TO THE BORROWER OR A RESTRICTED
SUBSIDIARY OF THE BORROWER, WHICH INDEBTEDNESS SHALL BE OTHERWISE PERMITTED
UNDER THE PROVISIONS OF SECTION 7.03;

(C)           INDEBTEDNESS UNDER THE LOAN DOCUMENTS;

(D)           INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF AND LISTED ON
SCHEDULE 7.02 AND ANY INTEREST THEREON AND FEES WITH RESPECT THERETO AND ANY
REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF; PROVIDED THAT THE
AMOUNT OF SUCH INDEBTEDNESS IS NOT INCREASED AT THE TIME OF SUCH REFINANCING,
REFUNDING, RENEWAL OR EXTENSION EXCEPT BY AN AMOUNT EQUAL TO ACCRUED INTEREST
THEREON, ANY PREMIUM OR OTHER REASONABLE AMOUNT PAID, AND FEES AND EXPENSES
REASONABLY INCURRED, IN CONNECTION WITH SUCH REFINANCING AND BY AN AMOUNT EQUAL
TO ANY EXISTING COMMITMENTS UNUTILIZED THEREUNDER; AND PROVIDED, FURTHER, THAT
THE TERMS RELATING TO PRINCIPAL AMOUNT, AMORTIZATION, MATURITY AND SUBORDINATION
(IF ANY) OF ANY SUCH REFINANCING, REFUNDING, RENEWING OR EXTENDING INDEBTEDNESS,
AND OF ANY AGREEMENT ENTERED INTO AND OF ANY INSTRUMENT ISSUED IN CONNECTION
THEREWITH, ARE NO LESS FAVORABLE IN ANY MATERIAL RESPECT TO THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES OR THE LENDERS THAN THE TERMS OF ANY AGREEMENT OR
INSTRUMENT GOVERNING THE INDEBTEDNESS BEING REFINANCED, REFUNDED, RENEWED OR
EXTENDED AND THE INTEREST RATE APPLICABLE TO ANY SUCH REFINANCING, REFUNDING,
RENEWING OR EXTENDING INDEBTEDNESS DOES NOT EXCEED THE THEN APPLICABLE MARKET
INTEREST RATE;

(E)           GUARANTEES OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY IN RESPECT
OF INDEBTEDNESS OTHERWISE PERMITTED HEREUNDER OF THE BORROWER OR ANY RESTRICTED
SUBSIDIARY;

(F)            INDEBTEDNESS IN RESPECT OF CAPITALIZED LEASES, SYNTHETIC LEASE
OBLIGATIONS AND PURCHASE MONEY OBLIGATIONS FOR FIXED OR CAPITAL ASSETS WITHIN
THE LIMITATIONS SET FORTH IN SECTION 7.01(I); PROVIDED, HOWEVER, THAT THE
AGGREGATE AMOUNT OF ALL SUCH INDEBTEDNESS AT ANY ONE TIME OUTSTANDING SHALL NOT
EXCEED $50,000,000;

(G)           INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF IN RESPECT OF THE
TRUST PREFERRED SECURITIES (AND ALL INTEREST AND OTHER OBLIGATIONS IN CONNECTION
THEREWITH);

(H)           OTHER INDEBTEDNESS SECURED BY LIENS PERMITTED BY SECTION 7.01(V)
IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $50,000,000 AT ANY TIME
OUTSTANDING;

(I)            INDEBTEDNESS OF ANY PERSON THAT BECOMES A RESTRICTED SUBSIDIARY
AFTER THE CLOSING DATE IN CONNECTION WITH AN ACQUISITION OR INVESTMENT PERMITTED
HEREUNDER AND ANY INTEREST THEREON AND FEES WITH RESPECT THERETO AND ANY
REFINANCINGS, REFUNDINGS,

 

94

--------------------------------------------------------------------------------


 

RENEWALS OR EXTENSIONS THEREOF; PROVIDED THAT SUCH INDEBTEDNESS WAS NOT INCURRED
IN CONNECTION WITH SUCH ACQUISITION OR INVESTMENT AND ANY SUCH REFINANCING,
REFUNDING, RENEWAL OR EXTENSION SATISFIES THE REQUIREMENTS OF THE PROVISOS TO
SECTION 7.02(D);

(J)            INDEBTEDNESS CONSISTING OF FIXED OR NON-CONTINGENT “EARN-OUT”
PAYMENT OBLIGATIONS UNDER ACQUISITION OR SIMILAR AGREEMENTS (OTHER THAN THE
ACQUISITION AGREEMENT); PROVIDED THAT THE AGGREGATE AMOUNT OF SUCH INDEBTEDNESS
SHALL NOT EXCEED $100,000,000 AT ANY TIME; AND

(K)           OTHER UNSECURED INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT NOT
TO EXCEED $100,000,000 AT ANY TIME OUTSTANDING.


7.03         INVESTMENTS.  MAKE OR HOLD ANY INVESTMENTS, EXCEPT:

(A)           INVESTMENTS HELD BY THE BORROWER AND ITS RESTRICTED SUBSIDIARIES
IN THE FORM OF CASH EQUIVALENTS;

(B)           ADVANCES TO OFFICERS, DIRECTORS AND EMPLOYEES OF THE BORROWER AND
ITS RESTRICTED SUBSIDIARIES NOT TO EXCEED $5,000,000 AT ANY TIME OUTSTANDING FOR
TRAVEL, ENTERTAINMENT, RELOCATION AND ANALOGOUS ORDINARY BUSINESS PURPOSES;

(C)           INVESTMENTS BY THE BORROWER IN ITS SUBSIDIARIES AND BY ITS
RESTRICTED SUBSIDIARIES IN THEIR RESPECTIVE SUBSIDIARIES, PROVIDED THAT THE
AGGREGATE INVESTMENTS BY THE BORROWER AND ITS RESTRICTED SUBSIDIARIES IN ALL OF
THE UNRESTRICTED SUBSIDIARIES SHALL NOT EXCEED 15% OF THE CONSOLIDATED TOTAL
ASSETS OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES;

(D)           INVESTMENTS CONSISTING OF EXTENSIONS OF CREDIT IN THE NATURE OF
ACCOUNTS RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE GRANT OF TRADE CREDIT
IN THE ORDINARY COURSE OF BUSINESS, AND INVESTMENTS RECEIVED IN SATISFACTION OR
PARTIAL SATISFACTION THEREOF FROM FINANCIALLY TROUBLED ACCOUNT DEBTORS TO THE
EXTENT REASONABLY NECESSARY IN ORDER TO PREVENT OR LIMIT LOSS;

(E)           GUARANTEES PERMITTED BY SECTION 7.02(E);

(F)            INVESTMENTS EXISTING ON THE DATE HEREOF (OTHER THAN THOSE
REFERRED TO IN SECTION 7.03(C));

(G)           INVESTMENTS BY THE BORROWER IN SWAP CONTRACTS PERMITTED UNDER
SECTION 7.02(A);

(H)           THE PURCHASE OR OTHER ACQUISITION OF ALL OF THE EQUITY INTERESTS
IN, OR ALL OR SUBSTANTIALLY ALL OF THE PROPERTY OF, ANY PERSON THAT, UPON THE
CONSUMMATION THEREOF, WILL BE WHOLLY-OWNED DIRECTLY BY THE BORROWER OR ONE OR
MORE OF ITS RESTRICTED SUBSIDIARIES (INCLUDING AS A RESULT OF A MERGER OR
CONSOLIDATION); PROVIDED THAT, WITH RESPECT TO EACH PURCHASE OR OTHER
ACQUISITION MADE PURSUANT TO THIS SECTION 7.03(H):

(I)            BORROWER SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 6.12;

 

95

--------------------------------------------------------------------------------


 

(II)           THE LINES OF BUSINESS OF THE PERSON TO BE (OR THE PROPERTY OF
WHICH IS TO BE) SO PURCHASED OR OTHERWISE ACQUIRED SHALL BE SIMILAR LINES OF
BUSINESS TO ONE OR MORE OF THE PRINCIPAL BUSINESSES OF THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES IN THE ORDINARY COURSE;

(III)          THE BOARD OF DIRECTORS OR OTHER GOVERNING BODY OF THE PERSON TO
BE PURCHASED OR ACQUIRED SHALL HAVE APPROVED SUCH PURCHASE OR ACQUISITION;

(IV)          THE BORROWER IS IN PRO FORMA COMPLIANCE; AND

(V)           THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT, AT
LEAST FIVE BUSINESS DAYS PRIOR TO THE DATE ON WHICH ANY SUCH PURCHASE OR OTHER
ACQUISITION IS TO BE CONSUMMATED, A CERTIFICATE OF A RESPONSIBLE OFFICER, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE
REQUIRED LENDERS, CERTIFYING THAT ALL OF THE REQUIREMENTS SET FORTH IN THIS
SECTION 7.03(H) HAVE BEEN SATISFIED OR WILL BE SATISFIED ON OR PRIOR TO THE
CONSUMMATION OF SUCH PURCHASE OR OTHER ACQUISITION AND DEMONSTRATING PRO FORMA
COMPLIANCE; AND

(I)            INVESTMENTS (INCLUDING DEBT OBLIGATIONS) RECEIVED IN THE ORDINARY
COURSE OF BUSINESS BY THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES IN
CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF SUPPLIERS AND CUSTOMERS OR
IN SETTLEMENT OF DELINQUENT OBLIGATIONS OF, AND OTHER DISPUTES WITH, CUSTOMERS
AND SUPPLIERS ARISING IN THE ORDINARY COURSE OF BUSINESS;

(J)            INVESTMENTS OF ANY PERSON OUTSTANDING AT THE TIME SUCH PERSON
BECOMES A RESTRICTED SUBSIDIARY PURSUANT TO AN ACQUISITION OR INVESTMENT
PERMITTED HEREUNDER; PROVIDED THAT SUCH INVESTMENT WAS NOT MADE IN CONTEMPLATION
OF SUCH ACQUISITION OR INVESTMENT;

(K)           INVESTMENTS CONSISTING OF PLEDGES AND DEPOSITS DESCRIBED IN
SECTION 7.01(E);

(L)            INVESTMENTS CONSISTING OF THE DEFERRED SALES PRICE RECEIVED IN
CONNECTION WITH ANY DISPOSITION PERMITTED HEREUNDER;

(M)          INVESTMENTS IN PREPAID EXPENSES AND NEGOTIABLE INSTRUMENTS HELD FOR
COLLECTION AND INVESTMENTS CONSISTING OF WORKERS’ COMPENSATION, PERFORMANCE AND
SIMILAR DEPOSITS PROVIDED TO THIRD PARTIES IN THE ORDINARY COURSE OF BUSINESS;

(N)           INVESTMENTS MADE PURSUANT TO THE NOVATION AGREEMENT; AND

(O)           INVESTMENTS BY THE BORROWER AND ITS RESTRICTED SUBSIDIARIES NOT
OTHERWISE PERMITTED UNDER THIS SECTION 7.03; PROVIDED THAT, WITH RESPECT TO EACH
INVESTMENT MADE PURSUANT TO THIS SECTION 7.03(O):

(I)            SUCH INVESTMENT SHALL BE IN PROPERTY THAT IS PART OF, OR IN LINES
OF BUSINESS THAT ARE, SIMILAR LINES OF BUSINESS TO ONE OR MORE OF THE PRINCIPAL
BUSINESSES OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES IN THE ORDINARY
COURSE;

 

96

--------------------------------------------------------------------------------


 

(II)           IF A RATING CONDITION EXISTS AT THE TIME A DEFINITIVE AGREEMENT
FOR SUCH INVESTMENT IS ENTERED INTO, THE TOTAL ALL CASH AND NONCASH
CONSIDERATION (INCLUDING THE FAIR MARKET VALUE OF ALL EQUITY INTERESTS ISSUED OR
TRANSFERRED TO THE SELLERS THEREOF, ALL INDEMNITIES, EARN-OUTS AND OTHER
CONTINGENT PAYMENT OBLIGATIONS TO, AND THE AGGREGATE AMOUNTS PAID OR TO BE PAID
UNDER NONCOMPETE, CONSULTING AND OTHER AFFILIATED AGREEMENTS WITH, THE SELLERS
THEREOF, ALL WRITE-DOWNS OF PROPERTY AND RESERVES FOR LIABILITIES WITH RESPECT
THERETO AND ALL ASSUMPTIONS OF DEBT, LIABILITIES AND OTHER OBLIGATIONS IN
CONNECTION THEREWITH) PAID BY OR ON BEHALF OF THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES IN CONNECTION WITH SUCH INVESTMENT, WHEN AGGREGATED WITH THE TOTAL
CASH AND NONCASH CONSIDERATION PAID BY OR ON BEHALF OF THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES FOR ALL OTHER INVESTMENTS MADE BY THE BORROWER OR ITS
RESTRICTED SUBSIDIARIES AT A TIME THAT A RATING CONDITION EXISTS, SHALL NOT
EXCEED $125,000,000; AND

(III)          THE BORROWER IS IN PRO FORMA COMPLIANCE.


7.04         FUNDAMENTAL CHANGES.  MERGE, DISSOLVE, LIQUIDATE, CONSOLIDATE WITH
OR INTO ANOTHER PERSON, OR DISPOSE OF (WHETHER IN ONE TRANSACTION OR IN A SERIES
OF RELATED TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (WHETHER NOW
OWNED OR HEREAFTER ACQUIRED) TO OR IN FAVOR OF ANY PERSON, EXCEPT THAT, SO LONG
AS NO DEFAULT EXISTS OR WOULD RESULT THEREFROM:

(A)           ANY RESTRICTED SUBSIDIARY MAY MERGE WITH (I) THE BORROWER,
PROVIDED THAT THE BORROWER SHALL BE THE CONTINUING OR SURVIVING PERSON, OR (II)
ANY ONE OR MORE OTHER SUBSIDIARIES, PROVIDED THAT WHEN ANY RESTRICTED SUBSIDIARY
IS MERGING WITH ANOTHER SUBSIDIARY, SUCH RESTRICTED SUBSIDIARY SHALL BE THE
CONTINUING OR SURVIVING PERSON;

(B)           ANY RESTRICTED SUBSIDIARY MAY DISPOSE OF ALL OR SUBSTANTIALLY ALL
OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO THE BORROWER OR TO A
RESTRICTED SUBSIDIARY; PROVIDED THAT IF SUCH RESTRICTED SUBSIDIARY IS A
GUARANTOR OR PLEDGOR, THE TRANSFEREE THEREOF MUST EITHER BE THE BORROWER OR A
GUARANTOR OR PLEDGOR;

(C)           THE BORROWER AND ITS SUBSIDIARIES MAY CONSUMMATE THE ACQUISITION;

(D)           ANY DISPOSITION PERMITTED BY SECTION 7.05 MAY BE CONSUMMATED (BUT
ANY SUCH DISPOSITION SHALL BE SUBJECTED TO THE FINAL PROVISO TO SECTION 7.05);

(E)           DISPOSITIONS PURSUANT TO THE NOVATION AGREEMENT MAY BE
CONSUMMATED; AND

(F)            IN CONNECTION WITH ANY ACQUISITION PERMITTED UNDER SECTION 7.03,
THE BORROWER OR ANY RESTRICTED SUBSIDIARY OF THE BORROWER MAY MERGE INTO OR
CONSOLIDATE WITH ANY OTHER PERSON OR PERMIT ANY OTHER PERSON TO MERGE INTO OR
CONSOLIDATE WITH IT; PROVIDED THAT THE PERSON SURVIVING SUCH MERGER SHALL BE THE
BORROWER (IF THE BORROWER IS A PARTY THERETO) OR A RESTRICTED SUBSIDIARY OF THE
BORROWER.


7.05         DISPOSITIONS.  MAKE ANY DISPOSITION OR ENTER INTO ANY AGREEMENT TO
MAKE ANY DISPOSITION, EXCEPT:

 

97

--------------------------------------------------------------------------------


 

(A)           DISPOSITIONS OF SURPLUS, OBSOLETE OR WORN OUT PROPERTY, WHETHER
NOW OWNED OR HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF BUSINESS;

(B)           DISPOSITIONS OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;

(C)           DISPOSITIONS OF EQUIPMENT OR REAL PROPERTY TO THE EXTENT THAT (I)
SUCH PROPERTY IS EXCHANGED FOR CREDIT AGAINST THE PURCHASE PRICE OF SIMILAR
REPLACEMENT PROPERTY OR (II) ALL OF SUBSTANTIALLY ALL OF THE PROCEEDS OF SUCH
DISPOSITION ARE REASONABLY PROMPTLY APPLIED TO THE PURCHASE PRICE OF SUCH
REPLACEMENT PROPERTY;

(D)           DISPOSITIONS OF PROPERTY BY ANY RESTRICTED SUBSIDIARY TO THE
BORROWER OR TO ANOTHER RESTRICTED SUBSIDIARY OR BY THE BORROWER TO A GUARANTOR;
PROVIDED THAT IF SUCH RESTRICTED SUBSIDIARY IS A GUARANTOR OR PLEDGOR, THE
TRANSFEREE THEREOF MUST EITHER BE THE BORROWER OR A GUARANTOR OR PLEDGOR;

(E)           THE LICENSING OR CROSS-LICENSING OF INTELLECTUAL PROPERTY IN THE
ORDINARY COURSE OF BUSINESS;

(F)            THE SALE OR ISSUANCE OF ANY SUBSIDIARY’S CAPITAL STOCK TO THE
BORROWER OR ANY RESTRICTED SUBSIDIARY TO THE EXTENT PERMITTED BY SECTION
7.03(C);

(G)           THE LEASING OR SUB-LEASING OF PROPERTY OR ASSETS IN THE ORDINARY
COURSE OF BUSINESS;

(H)           THE SALE OR DISCOUNT, IN EACH CASE WITHOUT RECOURSE AND IN THE
ORDINARY COURSE OF BUSINESS, OF OVERDUE ACCOUNTS RECEIVABLE ARISING IN THE
ORDINARY COURSE OF BUSINESS, BUT ONLY IN CONNECTION WITH THE COMPROMISE OR
COLLECTION THEREOF CONSISTENT WITH THE BORROWER’S OR SUCH RESTRICTED
SUBSIDIARY’S COMMERCIALLY REASONABLE JUDGMENT;

(I)            DISPOSITIONS TO GOVERNMENTAL AUTHORITIES AS THE RESULT OF THE
EXERCISE OF EMINENT DOMAIN OR DISPOSITIONS TO GOVERNMENTAL AUTHORITIES IN LIEU
OF SUCH EXERCISE, AND DISPOSITIONS TO INSURERS IN CONNECTION WITH THE SETTLEMENT
OF INSURANCE CLAIMS INVOLVING PROPERTY OR ASSETS THAT HAVE BEEN THE SUBJECT OF A
CASUALTY;

(J)            DISPOSITIONS OF THE CAPITAL STOCK OF UNRESTRICTED SUBSIDIARIES;

(K)           DISPOSITIONS CONSISTING OF RESTRICTED PAYMENTS PERMITTED BY
SECTION 7.06;

(L)            DISPOSITIONS CONSISTING OF INVESTMENTS PERMITTED BY SECTION 7.03;

(M)          DISPOSITIONS PERMITTED BY SECTION 7.04;

(N)           THE ABANDONMENT, TERMINATION OR OTHER DISPOSITION OF INTELLECTUAL
PROPERTY OR LEASEHOLD INTERESTS IN PROPERTY IN THE ORDINARY COURSE OF BUSINESS;
AND

(O)           OTHER DISPOSITIONS DURING ANY FISCAL YEAR OF PROPERTY OR ASSETS
HAVING AN AGGREGATE FAIR MARKET VALUE OF LESS THAN $50,000,000;

 

98

--------------------------------------------------------------------------------


 

provided, however, that any Disposition pursuant to Sections 7.05(a), (b), (c),
(d), (e), (g), (j), and (o) shall be for fair market value.


7.06         RESTRICTED PAYMENTS.  DECLARE OR MAKE, DIRECTLY OR INDIRECTLY, ANY
RESTRICTED PAYMENT, EXCEPT THAT, SO LONG AS NO DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING AT THE TIME OF ANY ACTION DESCRIBED BELOW OR WOULD RESULT
THEREFROM:

(A)           EACH RESTRICTED SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS TO THE
BORROWER, ANY RESTRICTED SUBSIDIARY AND ANY OTHER PERSON THAT OWNS A DIRECT
EQUITY INTEREST IN SUCH RESTRICTED SUBSIDIARY, RATABLY ACCORDING TO THEIR
RESPECTIVE HOLDINGS OF THE TYPE OF EQUITY INTEREST IN RESPECT OF WHICH SUCH
RESTRICTED PAYMENT IS BEING MADE;

(B)           THE BORROWER AND EACH RESTRICTED SUBSIDIARY MAY DECLARE AND MAKE
DIVIDEND PAYMENTS OR OTHER DISTRIBUTIONS PAYABLE SOLELY IN QUALIFIED EQUITY
INTERESTS OF SUCH PERSON;

(C)           THE BORROWER AND EACH RESTRICTED SUBSIDIARY MAY PURCHASE, REDEEM
OR OTHERWISE ACQUIRE ITS EQUITY INTERESTS WITH THE PROCEEDS RECEIVED FROM THE
SUBSTANTIALLY CONCURRENT ISSUE OF NEW QUALIFIED EQUITY INTERESTS;

(D)           IF A RATING CONDITION EXISTS AT THE TIME SUCH RESTRICTED PAYMENT
IS DECLARED, THE BORROWER MAY DECLARE OR MAKE, DIRECTLY OR INDIRECTLY, A
RESTRICTED PAYMENT IF SUCH RESTRICTED PAYMENT IS PAYABLE IN CASH THE AMOUNT OF
SUCH RESTRICTED PAYMENT, WHEN AGGREGATED WITH THE AMOUNT OF ALL OTHER RESTRICTED
PAYMENTS COMMITTED TO BE MADE IN CASH AT A TIME THAT A RATING CONDITION EXISTS,
DOES NOT EXCEED $125,000,000; AND

(E)           IF A RATING CONDITION DOES NOT EXIST AT THE TIME SUCH RESTRICTED
PAYMENT IS DECLARED, THE BORROWER MAY DECLARE OR MAKE, DIRECTLY OR INDIRECTLY, A
RESTRICTED PAYMENT IF THE BORROWER IS IN PRO FORMA COMPLIANCE.


7.07         CHANGE IN NATURE OF BUSINESS.  ENGAGE IN ANY MATERIAL LINE OF
BUSINESS SUBSTANTIALLY DIFFERENT FROM THOSE LINES OF BUSINESS CONDUCTED BY THE
BORROWER AND ITS RESTRICTED SUBSIDIARIES OR THE ACQUIRED BUSINESS ON THE DATE
HEREOF OR ANY BUSINESS SUBSTANTIALLY RELATED OR INCIDENTAL THERETO.


7.08         TRANSACTIONS WITH AFFILIATES.  IF A RATING CONDITION EXISTS, ENTER
INTO ANY TRANSACTION OF ANY KIND WITH ANY AFFILIATE OF THE BORROWER, WHETHER OR
NOT IN THE ORDINARY COURSE OF BUSINESS, OTHER THAN (I) ON TERMS SUBSTANTIALLY AS
FAVORABLE TO THE BORROWER OR SUCH RESTRICTED SUBSIDIARY AS WOULD BE OBTAINABLE
BY THE BORROWER OR SUCH RESTRICTED SUBSIDIARY AT THE TIME IN A COMPARABLE ARM’S
LENGTH TRANSACTION WITH A PERSON OTHER THAN AN AFFILIATE; (II) A TRANSACTION
BETWEEN OR AMONG THE BORROWER AND ANY OF ITS SUBSIDIARIES THAT IS NOT OTHERWISE
PROHIBITED HEREUNDER; (III) THE INDEMNIFICATION OR COMPENSATION OF, AND
REIMBURSEMENT OF EXPENSES TO, DIRECTORS AND OFFICERS OF THE BORROWER OR ANY OF
ITS RESTRICTED SUBSIDIARIES; AND/OR (IV) PURSUANT TO ANY AGREEMENT WITH ANY
AFFILIATE IN EFFECT ON THE DATE HEREOF OR ANY MODIFICATION THEREOF; PROVIDED
THAT SUCH MODIFICATION MEETS THE REQUIREMENTS OF CLAUSE (I) OF THIS SECTION
7.08.


7.09         BURDENSOME AGREEMENTS.  ENTER INTO OR PERMIT TO EXIST ANY
CONTRACTUAL OBLIGATION (OTHER THAN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT)
THAT (A) LIMITS THE ABILITY

 

99

--------------------------------------------------------------------------------


 


(I) OF ANY RESTRICTED SUBSIDIARY TO MAKE RESTRICTED PAYMENTS TO THE BORROWER OR
ANY OTHER RESTRICTED SUBSIDIARY OR TO OTHERWISE TRANSFER PROPERTY TO OR INVEST
IN THE BORROWER OR ANY OTHER RESTRICTED SUBSIDIARY, EXCEPT FOR ANY AGREEMENT IN
EFFECT (A) ON THE DATE HEREOF AND SET FORTH ON SCHEDULE 7.09 OR (B) AT THE TIME
ANY PERSON BECOMES A RESTRICTED SUBSIDIARY OF THE BORROWER, SO LONG AS SUCH
AGREEMENT WAS NOT ENTERED INTO SOLELY IN CONTEMPLATION OF SUCH PERSON BECOMING A
RESTRICTED SUBSIDIARY OF THE BORROWER, (II) OF ANY RESTRICTED SUBSIDIARY TO
GUARANTEE THE INDEBTEDNESS OF THE BORROWER (IF SUCH RESTRICTED SUBSIDIARY IS A
DOMESTIC SUBSIDIARY AND NOT AN EXCLUDED SUBSIDIARY) OR (III) OF THE BORROWER OR
ANY RESTRICTED SUBSIDIARY TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST LIENS ON
PROPERTY OF SUCH PERSON; PROVIDED, HOWEVER, THAT THIS CLAUSE (III) SHALL NOT
PROHIBIT ANY NEGATIVE PLEDGE INCURRED OR PROVIDED (1) IN FAVOR OF ANY HOLDER OF
INDEBTEDNESS PERMITTED UNDER SECTION 7.02(F) SOLELY TO THE EXTENT ANY SUCH
NEGATIVE PLEDGE RELATES TO THE PROPERTY FINANCED BY OR THE SUBJECT OF SUCH
INDEBTEDNESS; (2) PURSUANT TO PROHIBITIONS AND LIMITATIONS IN EFFECT ON THE DATE
HEREOF AND LISTED ON SCHEDULE 7.09; (3) PURSUANT TO CUSTOMARY PROVISIONS
CONTAINED IN JOINT VENTURE AGREEMENTS AND OTHER SIMILAR AGREEMENTS APPLICABLE TO
JOINT VENTURES PERMITTED HEREUNDER ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS SOLELY TO THE EXTENT ANY SUCH NEGATIVE PLEDGE RELATES TO PROPERTY
CONTRIBUTED TO SUCH JOINT VENTURES; (4) PURSUANT TO CUSTOMARY PROVISIONS
RESTRICTING THE SUBLETTING OR ASSIGNMENT OF A LEASE ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS SOLELY TO THE EXTENT ANY SUCH NEGATIVE PLEDGE RELATES TO THE
PROPERTY SUBJECT TO SUCH LEASE; (5) PURSUANT TO CUSTOMARY RESTRICTIONS CONTAINED
IN ANY AGREEMENT RELATING TO A DISPOSITION PERMITTED HEREUNDER SOLELY TO THE
EXTENT ANY SUCH NEGATIVE PLEDGE RELATES TO THE PROPERTY SUBJECT TO SUCH
DISPOSITION; AND (6) PURSUANT TO ANY AGREEMENT IN EFFECT AT THE TIME ANY PERSON
BECOMES A RESTRICTED SUBSIDIARY SO LONG AS SUCH AGREEMENT WAS NOT ENTERED INTO
IN CONTEMPLATION THEREOF; OR (B) REQUIRES THE GRANT OF A LIEN TO SECURE AN
OBLIGATION OF SUCH PERSON IF A LIEN IS GRANTED TO SECURE ANOTHER OBLIGATION OF
SUCH PERSON.


7.10         USE OF PROCEEDS.  USE THE PROCEEDS OF ANY CREDIT EXTENSION, WHETHER
DIRECTLY OR INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY OR ULTIMATELY, TO
PURCHASE OR CARRY MARGIN STOCK (WITHIN THE MEANING OF REGULATION U OF THE FRB)
OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN
STOCK OR TO REFUND INDEBTEDNESS ORIGINALLY INCURRED FOR SUCH PURPOSE.


7.11         FINANCIAL COVENANTS. COMMENCING WITH THE SECOND FULL FISCAL QUARTER
PERIOD AFTER THE CLOSING DATE:


(A)           MINIMUM RISK BASED CAPITAL.  PERMIT THE RISK BASED CAPITAL RATIO
AS OF THE END OF ANY QUARTERLY ACCOUNTING PERIOD IN A FISCAL YEAR FOR ANY
REGULATED INSURANCE COMPANY THAT IS A RESTRICTED SUBSIDIARY TO BE LESS THAN
1.50:1.00; PROVIDED THAT, SO LONG AS A REGULATED INSURANCE COMPANY THAT IS A
RESTRICTED SUBSIDIARY MAINTAINS AT LEAST THE MINIMUM RISK-BASED CAPITAL REQUIRED
BY EACH APPLICABLE INSURANCE REGULATORY AUTHORITY, (I) UNRESTRICTED CASH
EQUIVALENTS IN EXCESS OF $25,000,000 HELD BY THE BORROWER AND/OR ANY OF ITS
RESTRICTED SUBSIDIARIES THAT ARE NOT REGULATED INSURANCE COMPANIES AND (II) THE
AMOUNT, IN EXCESS OF $50,000,000, BY WHICH THE REVOLVING CREDIT FACILITY EXCEEDS
THE SUM OF (A) THE OUTSTANDING AMOUNT OF THE REVOLVING CREDIT LOANS AND (B) THE
OUTSTANDING AMOUNT OF THE L/C OBLIGATIONS MAY BE INCLUDED, WITHOUT DUPLICATION,
IN THE COMPUTATION OF THE TOTAL ADJUSTED CAPITAL OF SUCH REGULATED INSURANCE
COMPANY FOR PURPOSES OF DETERMINING COMPLIANCE WITH THIS SECTION 7.11(A).

 

100

--------------------------------------------------------------------------------


 


(B)           CONSOLIDATED LEVERAGE RATIO.  PERMIT THE CONSOLIDATED LEVERAGE
RATIO DETERMINED AT THE END OF ANY QUARTERLY ACCOUNTING PERIOD IN A FISCAL YEAR
OF THE BORROWER TO BE MORE THAN 3.25:1.00.


7.12         AMENDMENTS OF ORGANIZATION DOCUMENTS.  AMEND ANY OF ITS
ORGANIZATION DOCUMENTS IN A MANNER THAT COULD REASONABLY BE DETERMINED TO BE
MATERIALLY ADVERSE TO THE LENDERS (PROVIDED THAT THE AMENDMENT OF AN
ORGANIZATION DOCUMENT TO EFFECT THE CHANGE IN THE NAME OF ANY PERSON SHALL BE
DEEMED NOT TO BE MATERIALLY ADVERSE TO THE LENDERS), EXCEPT IN CONNECTION WITH A
TRANSACTION OTHERWISE PERMITTED UNDER THE LOAN DOCUMENTS.


7.13         ACCOUNTING CHANGES.  MAKE ANY CHANGE IN (A) ACCOUNTING POLICIES OR
REPORTING PRACTICES, EXCEPT AS REQUIRED BY GAAP OR SAP, AS APPLICABLE, OR
(B) ITS FISCAL YEAR.


7.14         PREPAYMENTS, ETC. OF INDEBTEDNESS.  PREPAY, REDEEM, PURCHASE,
DEFEASE OR OTHERWISE SATISFY PRIOR TO THE SCHEDULED MATURITY THEREOF IN ANY
MANNER, OR MAKE ANY PAYMENT IN VIOLATION OF ANY SUBORDINATION TERMS OF, ANY
INDEBTEDNESS, EXCEPT (A) THE PREPAYMENT OF THE CREDIT EXTENSIONS IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT, (B) REGULARLY SCHEDULED OR REQUIRED REPAYMENTS
OR REDEMPTIONS OF INDEBTEDNESS SET FORTH IN SCHEDULE 7.02 AND REFINANCINGS AND
REFUNDINGS OF SUCH INDEBTEDNESS IN COMPLIANCE WITH SECTION 7.02(D) AND (C) THE
REFINANCING.


7.15         AMENDMENT, ETC. OF ACQUISITION AGREEMENT AND INDEBTEDNESS.  (A)
TERMINATE THE ACQUISITION AGREEMENT OR CONSENT TO OR ACCEPT ANY TERMINATION
THEREOF; (B) AMEND, WAIVE, MODIFY OR CHANGE IN ANY MANNER ANY MATERIAL TERM OR
CONDITION OF THE ACQUISITION AGREEMENT; (C) WAIVE ANY MATERIAL DEFAULT UNDER OR
ANY BREACH OF ANY MATERIAL TERM OR CONDITION OF THE ACQUISITION AGREEMENT;
PROVIDED THAT, IN THE CASE OF EACH OF CLAUSES (A), (B) AND (C), THE PROHIBITED
AMENDMENT OR ACTION, AS APPLICABLE, SHALL BE LIMITED TO THOSE THAT WOULD
MATERIALLY IMPAIR THE VALUE OF THE INTEREST OR RIGHTS OF THE BORROWER AND THE
RESTRICTED SUBSIDIARIES, TAKEN AS A WHOLE, THEREUNDER OR THAT WOULD MATERIALLY
IMPAIR THE RIGHTS OR INTERESTS OF THE ADMINISTRATIVE AGENT OR ANY LENDER; OR (D)
AMEND, MODIFY OR CHANGE ANY MATERIAL TERM OR CONDITION OF ANY INDEBTEDNESS SET
FORTH IN SCHEDULE 7.02 IN A MANNER ADVERSE TO THE INTERESTS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER, EXCEPT FOR ANY REFINANCING, REFUNDING,
RENEWAL OR EXTENSION THEREOF PERMITTED BY SECTION 7.02(D).


7.16         UNRESTRICTED SUBSIDIARIES.  PERMIT ANY UNRESTRICTED SUBSIDIARY
(A) TO HOLD ANY EQUITY INTEREST IN, OR INDEBTEDNESS OF, THE BORROWER OR ANY
RESTRICTED SUBSIDIARY OR (B) ENGAGE IN ANY LINE OF BUSINESS THAT IS NOT
PERMITTED FOR THE BORROWER AND ITS RESTRICTED SUBSIDIARIES UNDER SECTION 7.07.


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


8.01         EVENTS OF DEFAULT.  ANY OF THE FOLLOWING SHALL CONSTITUTE AN EVENT
OF DEFAULT:

(A)           NON-PAYMENT.  THE BORROWER OR ANY OTHER LOAN PARTY FAILS TO (I)
PAY WHEN AND AS REQUIRED TO BE PAID HEREIN, ANY AMOUNT OF PRINCIPAL OF ANY LOAN
OR ANY L/C OBLIGATION OR DEPOSIT ANY FUNDS AS CASH COLLATERAL IN RESPECT OF L/C
OBLIGATIONS, OR (II) PAY WITHIN THREE BUSINESS DAYS AFTER THE SAME BECOMES DUE,
ANY INTEREST ON ANY LOAN OR ON ANY L/C OBLIGATION, OR ANY FEE DUE HEREUNDER, OR
(III) PAY WITHIN FIVE BUSINESS

 

101

--------------------------------------------------------------------------------


 

DAYS AFTER THE SAME BECOMES DUE, ANY OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT; OR

(B)           SPECIFIC COVENANTS.  (I) THE BORROWER FAILS TO PERFORM OR OBSERVE
ANY TERM, COVENANT OR AGREEMENT CONTAINED IN ANY OF SECTION 6.03(A), 6.05(A),
6.10 OR 6.11 OR ARTICLE VII (SUBJECT, IN THE CASE OF SECTION 7.11(B), TO CURE BY
SPECIFIED EQUITY CONTRIBUTIONS, TO THE EXTENT THAT SPECIFIED EQUITY
CONTRIBUTIONS ARE PERMITTED TO BE INCLUDED IN CONSOLIDATED ADJUSTED EBITDA IN
ACCORDANCE WITH THE DEFINITION THEREOF); OR

(C)           OTHER DEFAULTS.  ANY LOAN PARTY FAILS TO PERFORM OR OBSERVE ANY
OTHER COVENANT OR AGREEMENT (NOT SPECIFIED IN SECTION 8.01(A) OR (B) ABOVE)
CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR OBSERVED AND SUCH
FAILURE CONTINUES FOR 30 DAYS; OR

(D)           REPRESENTATIONS AND WARRANTIES.  ANY REPRESENTATION, WARRANTY,
CERTIFICATION OR STATEMENT OF FACT MADE OR DEEMED MADE BY OR ON BEHALF OF THE
BORROWER OR ANY OTHER LOAN PARTY HEREIN, IN ANY OTHER LOAN DOCUMENT, OR IN ANY
DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH SHALL BE INCORRECT IN ANY
MATERIAL RESPECT WHEN MADE OR DEEMED MADE; OR

(E)           CROSS-DEFAULT.  (I) ANY LOAN PARTY OR ANY RESTRICTED SUBSIDIARY
THEREOF (A) FAILS TO MAKE ANY PAYMENT WHEN DUE (WHETHER BY SCHEDULED MATURITY,
REQUIRED PREPAYMENT, ACCELERATION, DEMAND, OR OTHERWISE) IN RESPECT OF ANY
INDEBTEDNESS OR GUARANTEE (OTHER THAN INDEBTEDNESS HEREUNDER AND INDEBTEDNESS
UNDER SWAP CONTRACTS) HAVING AN AGGREGATE PRINCIPAL AMOUNT (INCLUDING UNDRAWN
COMMITTED OR AVAILABLE AMOUNTS AND INCLUDING AMOUNTS OWING TO ALL CREDITORS
UNDER ANY COMBINED OR SYNDICATED CREDIT ARRANGEMENT) OF MORE THAN THE THRESHOLD
AMOUNT AND SUCH FAILURE SHALL CONTINUE AFTER ANY APPLICABLE GRACE PERIOD, OR (B)
FAILS TO OBSERVE OR PERFORM ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY
SUCH INDEBTEDNESS OR GUARANTEE OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT
EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT OCCURS, WHICH, IN
ANY CASE, SHALL CONTINUE UNREMEDIED AFTER ANY APPLICABLE GRACE PERIOD, THE
EFFECT OF WHICH DEFAULT OR OTHER EVENT IS TO CAUSE, OR TO PERMIT THE HOLDER OR
HOLDERS OF SUCH INDEBTEDNESS OR THE BENEFICIARY OR BENEFICIARIES OF SUCH
GUARANTEE (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS OR
BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH THE GIVING OF NOTICE IF REQUIRED,
SUCH INDEBTEDNESS TO BE DEMANDED OR TO BECOME DUE OR TO BE REPURCHASED, PREPAID,
DEFEASED OR REDEEMED (AUTOMATICALLY OR OTHERWISE), OR AN OFFER TO REPURCHASE,
PREPAY, DEFEASE OR REDEEM SUCH INDEBTEDNESS TO BE MADE, PRIOR TO ITS STATED
MATURITY, OR SUCH GUARANTEE TO BECOME PAYABLE OR CASH COLLATERAL IN RESPECT
THEREOF TO BE DEMANDED; OR (II) THERE OCCURS UNDER ANY SWAP CONTRACT AN EARLY
TERMINATION DATE (AS DEFINED IN SUCH SWAP CONTRACT) RESULTING FROM (A) ANY EVENT
OF DEFAULT UNDER SUCH SWAP CONTRACT AS TO WHICH A LOAN PARTY OR ANY RESTRICTED
SUBSIDIARY THEREOF IS THE DEFAULTING PARTY (AS DEFINED IN SUCH SWAP CONTRACT) OR
(B) ANY TERMINATION EVENT (AS SO DEFINED) UNDER SUCH SWAP CONTRACT AS TO WHICH A
LOAN PARTY OR ANY RESTRICTED SUBSIDIARY THEREOF IS AN AFFECTED PARTY (AS SO
DEFINED) AND, IN EITHER EVENT, THE SWAP TERMINATION VALUE OWED BY SUCH LOAN
PARTY OR SUCH RESTRICTED SUBSIDIARY AS A RESULT THEREOF IS GREATER THAN THE
THRESHOLD AMOUNT; OR

 

102

--------------------------------------------------------------------------------


 

(F)            INSOLVENCY PROCEEDINGS, ETC.  ANY LOAN PARTY OR ANY RESTRICTED
SUBSIDIARY THEREOF INSTITUTES OR CONSENTS TO THE INSTITUTION OF ANY PROCEEDING
UNDER ANY DEBTOR RELIEF LAW, OR MAKES AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS; OR APPLIES FOR OR CONSENTS TO THE APPOINTMENT OF ANY RECEIVER,
TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER
FOR IT OR FOR ALL OR ANY MATERIAL PART OF ITS PROPERTY; OR ANY RECEIVER,
TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER IS
APPOINTED WITHOUT THE APPLICATION OR CONSENT OF SUCH PERSON AND THE APPOINTMENT
CONTINUES UNDISCHARGED OR UNSTAYED FOR 60 CALENDAR DAYS; OR ANY PROCEEDING UNDER
ANY DEBTOR RELIEF LAW RELATING TO ANY SUCH PERSON OR TO ALL OR ANY MATERIAL PART
OF ITS PROPERTY IS INSTITUTED WITHOUT THE CONSENT OF SUCH PERSON AND CONTINUES
UNDISMISSED OR UNSTAYED FOR 60 CALENDAR DAYS, OR AN ORDER FOR RELIEF IS ENTERED
IN ANY SUCH PROCEEDING; OR

(G)           INABILITY TO PAY DEBTS; ATTACHMENT.  (I) ANY LOAN PARTY OR ANY
RESTRICTED SUBSIDIARY THEREOF BECOMES UNABLE OR ADMITS IN WRITING ITS INABILITY
OR FAILS GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE, OR (II) ANY WRIT OR
WARRANT OF ATTACHMENT OR EXECUTION OR SIMILAR PROCESS IS ISSUED OR LEVIED
AGAINST ALL OR ANY MATERIAL PART OF THE PROPERTY OF ANY SUCH PERSON AND IS NOT
RELEASED, VACATED OR FULLY BONDED WITHIN 60 DAYS AFTER ITS ISSUE OR LEVY; OR

(H)           JUDGMENTS.  THERE IS ENTERED AGAINST ANY LOAN PARTY OR ANY
RESTRICTED SUBSIDIARY THEREOF (I) ONE OR MORE FINAL JUDGMENTS OR ORDERS FOR THE
PAYMENT OF MONEY IN AN AGGREGATE AMOUNT (AS TO ALL SUCH JUDGMENTS AND ORDERS)
EXCEEDING THE THRESHOLD AMOUNT (TO THE EXTENT NOT COVERED BY INDEPENDENT
THIRD-PARTY INSURANCE AS TO WHICH THE INSURER IS RATED AT LEAST “A” BY A.M. BEST
COMPANY, HAS BEEN NOTIFIED OF THE POTENTIAL CLAIM AND DOES NOT DISPUTE
COVERAGE), OR (II) ANY ONE OR MORE NON-MONETARY FINAL JUDGMENTS THAT HAVE, OR
COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT AND, IN EITHER CASE, (A) ENFORCEMENT PROCEEDINGS ARE
COMMENCED BY ANY CREDITOR UPON SUCH JUDGMENT OR ORDER, OR (B) THERE IS A PERIOD
OF 15 CONSECUTIVE DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT, BY
REASON OF A PENDING APPEAL OR OTHERWISE, IS NOT IN EFFECT; OR

(I)            ERISA.  (I) AN ERISA EVENT OCCURS WITH RESPECT TO A PENSION PLAN
OR MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO
RESULT IN LIABILITY OF THE BORROWER UNDER TITLE IV OF ERISA TO THE PENSION PLAN,
MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD
AMOUNT, OR (II) THE BORROWER OR ANY ERISA AFFILIATE FAILS TO PAY WHEN DUE, AFTER
THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD, ANY INSTALLMENT PAYMENT WITH
RESPECT TO ITS WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA UNDER A
MULTIEMPLOYER PLAN IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD AMOUNT; OR

(J)            INVALIDITY OF LOAN DOCUMENTS.  ANY MATERIAL PROVISION OF ANY LOAN
DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY REASON OTHER
THAN AS EXPRESSLY PERMITTED HEREUNDER OR THEREUNDER OR SATISFACTION IN FULL OF
ALL THE OBLIGATIONS, CEASES TO BE IN FULL FORCE AND EFFECT; OR ANY LOAN PARTY OR
ANY OTHER PERSON CONTESTS IN ANY MANNER THE VALIDITY OR ENFORCEABILITY OF ANY
PROVISION OF ANY LOAN DOCUMENT; OR ANY LOAN PARTY DENIES THAT IT HAS ANY OR
FURTHER LIABILITY OR OBLIGATION UNDER ANY PROVISION OF

 

103

--------------------------------------------------------------------------------


 

ANY LOAN DOCUMENT, OR PURPORTS TO REVOKE, TERMINATE OR RESCIND ANY PROVISION OF
ANY LOAN DOCUMENT; OR

(K)           CHANGE OF CONTROL.  THERE OCCURS ANY CHANGE OF CONTROL.


8.02         REMEDIES UPON EVENT OF DEFAULT.  IF ANY EVENT OF DEFAULT OCCURS AND
IS CONTINUING, THE ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF, OR MAY, WITH
THE CONSENT OF, THE REQUIRED LENDERS (IN THE CASE OF CLAUSES (B) AND (D)), THE
REQUIRED REVOLVING LENDERS (IN THE CASE OF A TERMINATION OF THE REVOLVING CREDIT
COMMITMENTS PURSUANT TO CLAUSE (A) OR IN THE CASE OF CLAUSE (C)), THE REQUIRED
TERM LENDERS (IN THE CASE OF A TERMINATION OF THE TERM COMMITMENTS PURSUANT TO
CLAUSE (A)) OR THE REQUIRED ADDITIONAL TERM FACILITY LENDERS (IN THE CASE OF A
TERMINATION OF THE ADDITIONAL TERM FACILITY COMMITMENTS PURSUANT TO CLAUSE (A)),
TAKE ANY OR ALL OF THE FOLLOWING ACTIONS:

(A)           DECLARE THE COMMITMENT OF EACH LENDER TO MAKE LOANS AND ANY
OBLIGATION OF THE L/C ISSUER TO MAKE L/C CREDIT EXTENSIONS TO BE TERMINATED,
WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;

(B)           DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS, ALL
INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER AMOUNTS OWING OR PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH
ARE HEREBY EXPRESSLY WAIVED BY THE BORROWER;

(C)           REQUIRE THAT THE BORROWER CASH COLLATERALIZE THE L/C OBLIGATIONS
(IN AN AMOUNT EQUAL TO THE THEN OUTSTANDING AMOUNT THEREOF); AND

(D)           EXERCISE ON BEHALF OF ITSELF, THE LENDERS AND THE L/C ISSUER ALL
RIGHTS AND REMEDIES AVAILABLE TO IT, THE LENDERS AND THE L/C ISSUER UNDER THE
LOAN DOCUMENTS;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.


8.03         APPLICATION OF FUNDS.  AFTER THE EXERCISE OF REMEDIES PROVIDED FOR
IN SECTION 8.02 (OR AFTER THE LOANS HAVE AUTOMATICALLY BECOME IMMEDIATELY DUE
AND PAYABLE AND THE L/C OBLIGATIONS HAVE AUTOMATICALLY BEEN REQUIRED TO BE CASH
COLLATERALIZED AS SET FORTH IN THE PROVISO TO SECTION 8.02), ANY AMOUNTS
RECEIVED ON ACCOUNT OF THE OBLIGATIONS SHALL BE APPLIED BY THE ADMINISTRATIVE
AGENT IN THE FOLLOWING ORDER:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the

 

104

--------------------------------------------------------------------------------


 

Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer)) and amounts payable under Article III, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law;

provided that Cash Collateral shall be applied to the portion of the Obligations
arising out of the issuance of Letters of Credit prior to its application to the
other Obligations. Subject to Section 2.03(c), amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.


ARTICLE IX
ADMINISTRATIVE AGENT


9.01         APPOINTMENT AND AUTHORITY.


(A)           EACH OF THE LENDERS AND THE L/C ISSUER HEREBY IRREVOCABLY APPOINTS
BANK OF AMERICA TO ACT ON ITS BEHALF AS THE ADMINISTRATIVE AGENT HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE
SUCH ACTIONS ON ITS BEHALF AND TO EXERCISE SUCH POWERS AS ARE DELEGATED TO THE
ADMINISTRATIVE AGENT BY THE TERMS HEREOF OR THEREOF, TOGETHER WITH SUCH ACTIONS
AND POWERS AS ARE REASONABLY INCIDENTAL THERETO.  EACH OF THE LENDERS AND THE
L/C ISSUER HEREBY AUTHORIZES AND DIRECTS THE ADMINISTRATIVE AGENT TO ENTER INTO
THE ESCROW DOCUMENTS, UPON TERMS AND CONDITIONS REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT.  THE PROVISIONS OF THIS ARTICLE ARE SOLELY FOR THE BENEFIT
OF THE ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER, AND

 

105

--------------------------------------------------------------------------------


 


NEITHER THE BORROWER NOR ANY OTHER LOAN PARTY SHALL HAVE RIGHTS AS A THIRD PARTY
BENEFICIARY OF ANY OF SUCH PROVISIONS.


(B)           THE ADMINISTRATIVE AGENT SHALL ALSO ACT AS THE “COLLATERAL AGENT”
UNDER THE LOAN DOCUMENTS, AND EACH OF THE LENDERS (IN ITS CAPACITIES AS A LENDER
OR SWING LINE LENDER (IF APPLICABLE) AND THE L/C ISSUER HEREBY IRREVOCABLY
APPOINTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO ACT AS THE AGENT OF SUCH
LENDER AND THE L/C ISSUER FOR PURPOSES OF ACQUIRING, HOLDING AND ENFORCING ANY
AND ALL LIENS ON COLLATERAL GRANTED BY ANY OF THE LOAN PARTIES TO SECURE ANY OF
THE OBLIGATIONS, TOGETHER WITH SUCH POWERS AND DISCRETION AS ARE REASONABLY
INCIDENTAL THERETO.  IN THIS CONNECTION, THE ADMINISTRATIVE AGENT, AS
“COLLATERAL AGENT” AND ANY CO-AGENTS, SUB-AGENTS AND ATTORNEYS-IN-FACT APPOINTED
BY THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 9.05 FOR PURPOSES OF HOLDING OR
ENFORCING ANY LIEN ON THE COLLATERAL (OR ANY PORTION THEREOF) GRANTED UNDER THE
COLLATERAL DOCUMENTS, OR FOR EXERCISING ANY RIGHTS AND REMEDIES THEREUNDER AT
THE DIRECTION OF THE ADMINISTRATIVE AGENT), SHALL BE ENTITLED TO THE BENEFITS OF
ALL PROVISIONS OF THIS ARTICLE IX AND ARTICLE X (INCLUDING SECTION 10.04(C), AS
THOUGH SUCH CO-AGENTS, SUB-AGENTS AND ATTORNEYS-IN-FACT WERE THE “COLLATERAL
AGENT” UNDER THE LOAN DOCUMENTS) AS IF SET FORTH IN FULL HEREIN WITH RESPECT
THERETO.


9.02         RIGHTS AS A LENDER.  THE PERSON SERVING AS THE ADMINISTRATIVE AGENT
HEREUNDER SHALL HAVE THE SAME RIGHTS AND POWERS IN ITS CAPACITY AS A LENDER AS
ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT THE
ADMINISTRATIVE AGENT AND THE TERM “LENDER” OR “LENDERS” SHALL, UNLESS OTHERWISE
EXPRESSLY INDICATED OR UNLESS THE CONTEXT OTHERWISE REQUIRES, INCLUDE THE PERSON
SERVING AS THE ADMINISTRATIVE AGENT HEREUNDER IN ITS INDIVIDUAL CAPACITY.  SUCH
PERSON AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, ACT AS THE
FINANCIAL ADVISOR OR IN ANY OTHER ADVISORY CAPACITY FOR AND GENERALLY ENGAGE IN
ANY KIND OF BUSINESS WITH THE BORROWER OR ANY SUBSIDIARY OR OTHER AFFILIATE
THEREOF AS IF SUCH PERSON WERE NOT THE ADMINISTRATIVE AGENT HEREUNDER AND
WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO THE LENDERS.


9.03         EXCULPATORY PROVISIONS.  THE ADMINISTRATIVE AGENT SHALL NOT HAVE
ANY DUTIES OR OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH HEREIN AND IN THE
OTHER LOAN DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
ADMINISTRATIVE AGENT:

(A)           SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;

(B)           SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE
ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE
REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE
EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS
OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE THE ADMINISTRATIVE AGENT TO
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW; AND

(C)           SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE,

 

106

--------------------------------------------------------------------------------


 

ANY INFORMATION RELATING TO THE BORROWER OR ANY OF ITS AFFILIATES THAT IS
COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS THE ADMINISTRATIVE AGENT OR
ANY OF ITS AFFILIATES IN ANY CAPACITY.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.04         RELIANCE BY ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL
BE ENTITLED TO RELY UPON, AND SHALL NOT INCUR ANY LIABILITY FOR RELYING UPON,
ANY NOTICE, REQUEST, CERTIFICATE, CONSENT, STATEMENT, INSTRUMENT, DOCUMENT OR
OTHER WRITING (INCLUDING ANY ELECTRONIC MESSAGE, INTERNET OR INTRANET WEBSITE
POSTING OR OTHER DISTRIBUTION) BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN
SIGNED, SENT OR OTHERWISE AUTHENTICATED BY THE PROPER PERSON.  THE
ADMINISTRATIVE AGENT ALSO MAY RELY UPON ANY STATEMENT MADE TO IT ORALLY OR BY
TELEPHONE AND BELIEVED BY IT TO HAVE BEEN MADE BY THE PROPER PERSON, AND SHALL
NOT INCUR ANY LIABILITY FOR RELYING THEREON.  IN DETERMINING COMPLIANCE WITH ANY
CONDITION HEREUNDER TO THE MAKING OF A LOAN, OR THE ISSUANCE OF A LETTER OF
CREDIT, THAT BY ITS TERMS MUST BE FULFILLED TO THE SATISFACTION OF A LENDER OR
THE L/C ISSUER, THE ADMINISTRATIVE AGENT MAY PRESUME THAT SUCH CONDITION IS
SATISFACTORY TO SUCH LENDER OR THE L/C ISSUER UNLESS THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED NOTICE TO THE CONTRARY FROM SUCH LENDER OR THE L/C ISSUER
PRIOR TO THE MAKING OF SUCH LOAN OR THE ISSUANCE OF SUCH LETTER OF CREDIT.  THE
ADMINISTRATIVE AGENT MAY CONSULT WITH LEGAL COUNSEL (WHO MAY BE COUNSEL FOR THE
BORROWER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT, AND SHALL
NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT IN ACCORDANCE WITH THE
ADVICE OF ANY SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.


9.05         DELEGATION OF DUTIES.  THE ADMINISTRATIVE AGENT MAY PERFORM ANY AND
ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT BY OR THROUGH ANY ONE OR MORE SUB-AGENTS APPOINTED BY THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT MAY
PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS BY OR
THROUGH THEIR RESPECTIVE RELATED PARTIES.  THE EXCULPATORY PROVISIONS OF THIS
ARTICLE SHALL APPLY TO ANY SUCH SUB-AGENT AND TO THE RELATED PARTIES OF THE
ADMINISTRATIVE AGENT AND ANY

 

107

--------------------------------------------------------------------------------


 


SUCH SUB-AGENT, AND SHALL APPLY TO THEIR RESPECTIVE ACTIVITIES IN CONNECTION
WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN AS WELL AS
ACTIVITIES AS ADMINISTRATIVE AGENT.


9.06         RESIGNATION OF ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY
AT ANY TIME GIVE NOTICE OF ITS RESIGNATION TO THE LENDERS, THE L/C ISSUER AND
THE BORROWER.  UPON RECEIPT OF ANY SUCH NOTICE OF RESIGNATION, THE REQUIRED
LENDERS SHALL HAVE THE RIGHT, WITH THE WRITTEN CONSENT OF THE BORROWER SO LONG
AS AN EVENT OF DEFAULT DOES NOT EXIST, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED, TO APPOINT A SUCCESSOR, WHICH SHALL BE A BANK WITH AN
OFFICE IN THE UNITED STATES, OR AN AFFILIATE OF ANY SUCH BANK WITH AN OFFICE IN
THE UNITED STATES.  IF NO SUCH SUCCESSOR SHALL HAVE BEEN SO APPOINTED BY THE
REQUIRED LENDERS AND SHALL HAVE ACCEPTED SUCH APPOINTMENT WITHIN 30 DAYS AFTER
THE RETIRING ADMINISTRATIVE AGENT GIVES NOTICE OF ITS RESIGNATION, THEN THE
RETIRING ADMINISTRATIVE AGENT MAY ON BEHALF OF THE LENDERS AND THE L/C ISSUER,
APPOINT A SUCCESSOR ADMINISTRATIVE AGENT MEETING THE QUALIFICATIONS SET FORTH
ABOVE; PROVIDED THAT IF THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND
THE LENDERS THAT NO QUALIFYING PERSON HAS ACCEPTED SUCH APPOINTMENT, THEN SUCH
RESIGNATION SHALL NONETHELESS BECOME EFFECTIVE IN ACCORDANCE WITH SUCH NOTICE
AND (A) THE RETIRING ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES
AND OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS (EXCEPT THAT IN THE
CASE OF ANY COLLATERAL SECURITY HELD BY THE ADMINISTRATIVE AGENT ON BEHALF OF
THE LENDERS OR THE L/C ISSUER UNDER ANY OF THE LOAN DOCUMENTS, THE RETIRING
ADMINISTRATIVE AGENT SHALL CONTINUE TO HOLD SUCH COLLATERAL SECURITY UNTIL SUCH
TIME AS A SUCCESSOR ADMINISTRATIVE AGENT IS APPOINTED) AND (B) ALL PAYMENTS,
COMMUNICATIONS AND DETERMINATIONS PROVIDED TO BE MADE BY, TO OR THROUGH THE
ADMINISTRATIVE AGENT SHALL INSTEAD BE MADE BY OR TO EACH LENDER AND THE L/C
ISSUER DIRECTLY, UNTIL SUCH TIME AS THE REQUIRED LENDERS APPOINT A SUCCESSOR
ADMINISTRATIVE AGENT AS PROVIDED FOR ABOVE IN THIS SECTION.  UPON THE ACCEPTANCE
OF A SUCCESSOR’S APPOINTMENT AS ADMINISTRATIVE AGENT HEREUNDER, SUCH SUCCESSOR
SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF THE RIGHTS, POWERS, PRIVILEGES
AND DUTIES OF THE RETIRING (OR RETIRED) ADMINISTRATIVE AGENT, AND THE RETIRING
ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ALL OF ITS DUTIES AND OBLIGATIONS
HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS (IF NOT ALREADY DISCHARGED THEREFROM
AS PROVIDED ABOVE IN THIS SECTION).  THE FEES PAYABLE BY THE BORROWER TO A
SUCCESSOR ADMINISTRATIVE AGENT SHALL BE THE SAME AS THOSE PAYABLE TO ITS
PREDECESSOR UNLESS OTHERWISE AGREED BETWEEN THE BORROWER AND SUCH SUCCESSOR. 
AFTER THE RETIRING ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS, THE PROVISIONS OF THIS ARTICLE AND SECTION 10.04 SHALL
CONTINUE IN EFFECT FOR THE BENEFIT OF SUCH RETIRING ADMINISTRATIVE AGENT, ITS
SUB-AGENTS AND THEIR RESPECTIVE RELATED PARTIES IN RESPECT OF ANY ACTIONS TAKEN
OR OMITTED TO BE TAKEN BY ANY OF THEM WHILE THE RETIRING ADMINISTRATIVE AGENT
WAS ACTING AS ADMINISTRATIVE AGENT.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

108

--------------------------------------------------------------------------------


 


9.07         NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS.  EACH
LENDER AND THE L/C ISSUER ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER OR ANY OF THEIR
RELATED PARTIES AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS
AGREEMENT.  EACH LENDER AND THE L/C ISSUER ALSO ACKNOWLEDGES THAT IT WILL,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER
LENDER OR ANY OF THEIR RELATED PARTIES AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL FROM TIME TO TIME DEEM APPROPRIATE, CONTINUE TO MAKE ITS
OWN DECISIONS IN TAKING OR NOT TAKING ACTION UNDER OR BASED UPON THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY RELATED AGREEMENT OR ANY DOCUMENT FURNISHED
HEREUNDER OR THEREUNDER.


9.08         NO OTHER DUTIES, ETC.  ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, NONE OF THE ARRANGER OR OTHER AGENTS LISTED ON THE COVER PAGE
HEREOF SHALL HAVE ANY POWERS, DUTIES OR RESPONSIBILITIES UNDER THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS, EXCEPT IN ITS CAPACITY, AS APPLICABLE, AS THE
ADMINISTRATIVE AGENT, A LENDER OR THE L/C ISSUER HEREUNDER.


9.09         ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.  IN CASE OF THE
PENDENCY OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW OR ANY OTHER JUDICIAL
PROCEEDING RELATIVE TO ANY LOAN PARTY, THE ADMINISTRATIVE AGENT (IRRESPECTIVE OF
WHETHER THE PRINCIPAL OF ANY LOAN OR L/C OBLIGATION SHALL THEN BE DUE AND
PAYABLE AS HEREIN EXPRESSED OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF
WHETHER THE ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON THE BORROWER)
SHALL BE ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH PROCEEDING OR OTHERWISE

(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, L/C OBLIGATIONS AND ALL
OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS
MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS, THE
L/C ISSUER AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE
COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS, THE L/C
ISSUER AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL AND
ALL OTHER AMOUNTS DUE THE LENDERS, THE L/C ISSUER AND THE ADMINISTRATIVE AGENT
UNDER SECTIONS 2.03(I) AND (J), 2.09 AND 10.04) ALLOWED IN SUCH JUDICIAL
PROCEEDING; AND

(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of

 

109

--------------------------------------------------------------------------------


 

any Lender or the L/C Issuer to authorize the Administrative Agent to vote in
respect of the claim of any Lender or the L/C Issuer or in any such proceeding.


9.10         COLLATERAL AND GUARANTY MATTERS.  THE LENDERS AND THE L/C ISSUER
IRREVOCABLY AUTHORIZE THE ADMINISTRATIVE AGENT, AT ITS OPTION AND IN ITS
DISCRETION,

(A)           TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT (I) UPON TERMINATION OF THE
AGGREGATE COMMITMENTS AND PAYMENT IN FULL OF ALL OBLIGATIONS (OTHER THAN
CONTINGENT INDEMNIFICATION OBLIGATIONS) AND THE EXPIRATION OR TERMINATION OF ALL
LETTERS OF CREDIT, (II) THAT IS SOLD OR TO BE SOLD AS PART OF OR IN CONNECTION
WITH ANY SALE PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR (III)  IF
APPROVED, AUTHORIZED OR RATIFIED IN WRITING IN ACCORDANCE WITH SECTION 10.01;

(B)           TO RELEASE ANY GUARANTOR FROM ITS OBLIGATIONS UNDER THE GUARANTY
IF SUCH PERSON CEASES TO BE A SUBSIDIARY AS A RESULT OF A TRANSACTION PERMITTED
HEREUNDER; AND

(C)           TO SUBORDINATE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT TO THE HOLDER OF ANY LIEN ON SUCH
PROPERTY THAT IS PERMITTED BY SECTION 7.01(I).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.


ARTICLE X
MISCELLANEOUS


10.01       AMENDMENTS, ETC.  NO AMENDMENT OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND NO CONSENT TO ANY DEPARTURE BY THE
BORROWER OR ANY OTHER LOAN PARTY THEREFROM, SHALL BE EFFECTIVE UNLESS IN WRITING
SIGNED BY THE REQUIRED LENDERS AND THE BORROWER OR THE APPLICABLE LOAN PARTY, AS
THE CASE MAY BE, AND ACKNOWLEDGED BY THE ADMINISTRATIVE AGENT, AND EACH SUCH
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED, HOWEVER, THAT NO SUCH AMENDMENT,
WAIVER OR CONSENT SHALL:

(A)           WAIVE ANY CONDITION SET FORTH IN SECTION 4.01 (OTHER THAN SECTION
4.01(B)(I) OR (C)), OR, IN THE CASE OF THE INITIAL CREDIT EXTENSION,
SECTION 4.02, WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

 

110

--------------------------------------------------------------------------------


 

(B)           WITHOUT LIMITING THE GENERALITY OF CLAUSE (A) ABOVE, WAIVE ANY
CONDITION SET FORTH IN SECTION 4.02 AS TO ANY CREDIT EXTENSION UNDER THE
REVOLVING CREDIT FACILITY WITHOUT THE WRITTEN CONSENT OF THE REQUIRED REVOLVING
LENDERS;

(C)           EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR REINSTATE ANY
COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT THE WRITTEN CONSENT OF
SUCH LENDER;

(D)           POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY PAYMENT (EXCLUDING MANDATORY PREPAYMENTS) OF PRINCIPAL,
INTEREST, FEES OR OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR
UNDER SUCH OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER
ENTITLED TO SUCH PAYMENT;

(E)           REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN
ON, ANY LOAN OR L/C BORROWING, OR (SUBJECT TO CLAUSE (IV) OF THE SECOND PROVISO
TO THIS SECTION 10.01) ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER ENTITLED TO SUCH
AMOUNT; PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF THE REQUIRED LENDERS SHALL
BE NECESSARY (I) TO AMEND THE DEFINITION OF “DEFAULT RATE” OR TO WAIVE ANY
OBLIGATION OF THE BORROWER TO PAY INTEREST OR LETTER OF CREDIT FEES AT THE
DEFAULT RATE, AND (II) TO AMEND ANY FINANCIAL COVENANT HEREUNDER (OR ANY DEFINED
TERM USED THEREIN) EVEN IF THE EFFECT OF SUCH AMENDMENT WOULD BE TO REDUCE THE
RATE OF INTEREST ON ANY LOAN OR L/C BORROWING OR TO REDUCE ANY FEE PAYABLE
HEREUNDER;

(F)            CHANGE (I) SECTION 8.03 OR SECTION 2.13 IN A MANNER THAT WOULD
ALTER THE PRO RATA SHARING REQUIRED THEREBY WITHOUT THE WRITTEN CONSENT OF EACH
LENDER OR (II) THE ORDER OF APPLICATION OF ANY REDUCTION IN THE COMMITMENTS OR
ANY PREPAYMENT OF LOANS AMONG THE FACILITIES FROM THE APPLICATION THEREOF SET
FORTH IN THE APPLICABLE PROVISIONS OF SECTION 2.05(B) OR 2.06(B), RESPECTIVELY,
IN ANY MANNER THAT MATERIALLY AND ADVERSELY AFFECTS THE LENDERS UNDER A FACILITY
WITHOUT THE WRITTEN CONSENT OF (I) IF SUCH FACILITY IS THE TERM FACILITY, THE
REQUIRED TERM LENDERS, (II) IF SUCH FACILITY IS THE REVOLVING CREDIT FACILITY,
THE REQUIRED REVOLVING LENDERS, AND (III) IF SUCH FACILITY IS AN ADDITIONAL TERM
FACILITY, THE REQUIRED ADDITIONAL TERM FACILITY LENDERS UNDER SUCH FACILITY;

(G)           CHANGE (I) ANY PROVISION OF THIS SECTION 10.01 OR THE DEFINITION
OF “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER (OTHER THAN
THE DEFINITIONS SPECIFIED IN CLAUSE (II) OF THIS SECTION 10.01(G)), WITHOUT THE
WRITTEN CONSENT OF EACH LENDER OR (II) THE DEFINITION OF “REQUIRED REVOLVING
LENDERS,” “REQUIRED TERM LENDERS” OR “REQUIRED ADDITIONAL TERM LENDERS” WITHOUT
THE WRITTEN CONSENT OF EACH LENDER UNDER THE APPLICABLE FACILITY;

(H)           AMEND THE DEFINITION OF “RATING CONDITION” OR, AT ANY TIME THAT A
RATING CONDITION EXISTS, RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL IN
ANY TRANSACTION OR SERIES OF RELATED TRANSACTIONS, WITHOUT THE WRITTEN CONSENT
OF EACH LENDER;

 

111

--------------------------------------------------------------------------------


 

(I)            RELEASE ALL OR SUBSTANTIALLY ALL OF THE GUARANTORS FROM LIABILITY
UNDER THE GUARANTY, WITHOUT THE WRITTEN CONSENT OF EACH LENDER, EXCEPT TO THE
EXTENT THE RELEASE OF ANY GUARANTOR FROM THE GUARANTY IS PERMITTED PURSUANT TO
SECTION 9.10 (IN WHICH CASE SUCH RELEASE MAY BE MADE BY THE ADMINISTRATIVE AGENT
ACTING ALONE); OR

(J)            IMPOSE ANY GREATER RESTRICTION ON THE ABILITY OF ANY LENDER UNDER
A FACILITY TO ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE
WRITTEN CONSENT OF (I) IF SUCH FACILITY IS THE TERM FACILITY, THE REQUIRED TERM
LENDERS, (II) IF SUCH FACILITY IS AN ADDITIONAL TERM FACILITY, THE REQUIRED
ADDITIONAL TERM FACILITY LENDERS UNDER SUCH FACILITY, AND (III) IF SUCH FACILITY
IS THE REVOLVING CREDIT FACILITY, THE REQUIRED REVOLVING LENDERS;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; and (v) any amendment or
supplement to this Agreement executed in connection with any Additional Term
Facility may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties to such amendment or supplement.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.

                If any Lender does not consent to a proposed amendment, waiver,
consent or release with respect to any Loan Document that requires the consent
of each Lender and that has been approved by the Required Lenders, the Borrower
may replace such non-consenting Lender in accordance with Section 10.13;
provided that such amendment, waiver, consent or release can be effected as a
result of the assignment contemplated by such Section (together with all other
such assignments required by the Borrower to be made pursuant to this
paragraph).


10.02       NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS.


(A)           NOTICES GENERALLY.  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS
PROVIDED IN SUBSECTION (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT
COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPIER AS
FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED HEREUNDER
TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE APPLICABLE TELEPHONE NUMBER, AS
FOLLOWS:

 

112

--------------------------------------------------------------------------------


 

(I)            IF TO THE BORROWER, THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR
THE SWING LINE LENDER, TO THE ADDRESS, TELECOPIER NUMBER, ELECTRONIC MAIL
ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 10.02; AND

(II)           IF TO ANY OTHER LENDER, TO THE ADDRESS, TELECOPIER NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).


(B)           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS AND THE L/C ISSUER HEREUNDER MAY BE DELIVERED OR FURNISHED BY
ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES)
PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER OR THE L/C ISSUER PURSUANT TO
ARTICLE II IF SUCH LENDER OR THE L/C ISSUER, AS APPLICABLE, HAS NOTIFIED THE
ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH
ARTICLE BY ELECTRONIC COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE BORROWER
MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT
HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT,
PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES
OR COMMUNICATIONS.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(C)           THE PLATFORM.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD

 

113

--------------------------------------------------------------------------------


 


PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES (COLLECTIVELY, THE
“AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER, THE L/C ISSUER
OR ANY OTHER PERSON FOR LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES OF ANY
KIND (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR
THE ADMINISTRATIVE AGENT’S TRANSMISSION OF BORROWER MATERIALS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY A FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH AGENT PARTY; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY
AGENT PARTY HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER, THE L/C ISSUER OR
ANY OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).


(D)           CHANGE OF ADDRESS, ETC.  EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT, THE L/C ISSUER AND THE SWING LINE LENDER MAY CHANGE ITS ADDRESS,
TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY
NOTICE TO THE OTHER PARTIES HERETO.  EACH OTHER LENDER MAY CHANGE ITS ADDRESS,
TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY
NOTICE TO THE BORROWER, THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE SWING
LINE LENDER.  IN ADDITION, EACH LENDER AGREES TO NOTIFY THE ADMINISTRATIVE AGENT
FROM TIME TO TIME TO ENSURE THAT THE ADMINISTRATIVE AGENT HAS ON RECORD (I) AN
EFFECTIVE ADDRESS, CONTACT NAME, TELEPHONE NUMBER, TELECOPIER NUMBER AND
ELECTRONIC MAIL ADDRESS TO WHICH NOTICES AND OTHER COMMUNICATIONS MAY BE SENT
AND (II) ACCURATE WIRE INSTRUCTIONS FOR SUCH LENDER.  FURTHERMORE, EACH PUBLIC
LENDER AGREES TO CAUSE AT LEAST ONE INDIVIDUAL AT OR ON BEHALF OF SUCH PUBLIC
LENDER TO AT ALL TIMES HAVE SELECTED THE “PRIVATE SIDE INFORMATION” OR SIMILAR
DESIGNATION ON THE CONTENT DECLARATION SCREEN OF THE PLATFORM IN ORDER TO ENABLE
SUCH PUBLIC LENDER OR ITS DELEGATE, IN ACCORDANCE WITH SUCH PUBLIC LENDER’S
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING UNITED STATES FEDERAL AND
STATE SECURITIES LAWS, TO MAKE REFERENCE TO BORROWER MATERIALS THAT ARE NOT MADE
AVAILABLE THROUGH THE “PUBLIC SIDE INFORMATION” PORTION OF THE PLATFORM AND THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION WITH RESPECT TO THE BORROWER OR ITS
SECURITIES FOR PURPOSES OF UNITED STATES FEDERAL OR STATE SECURITIES LAWS.


(E)           RELIANCE BY ADMINISTRATIVE AGENT, L/C ISSUER AND LENDERS.  THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS SHALL BE ENTITLED TO RELY
AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC COMMITTED LOAN NOTICES AND SWING
LINE LOAN NOTICES) PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER EVEN IF (I)
SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE
NOT PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II)
THE TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION
THEREOF.  THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE L/C ISSUER,
EACH LENDER AND THE RELATED PARTIES OF EACH OF THEM FROM ALL LOSSES, COSTS,
EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH
NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER.  ALL TELEPHONIC
NOTICES TO AND OTHER TELEPHONIC COMMUNICATIONS WITH THE ADMINISTRATIVE AGENT MAY
BE

 

114

--------------------------------------------------------------------------------


 


RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES HERETO HEREBY
CONSENTS TO SUCH RECORDING.


10.03       NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE BY ANY LENDER, THE L/C
ISSUER OR THE ADMINISTRATIVE AGENT TO EXERCISE, AND NO DELAY BY ANY SUCH PERSON
IN EXERCISING, ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, REMEDY,
POWER OR PRIVILEGE.  THE RIGHTS, REMEDIES, POWERS AND PRIVILEGES HEREIN
PROVIDED, AND PROVIDED UNDER EACH OTHER LOAN DOCUMENT, ARE CUMULATIVE AND NOT
EXCLUSIVE OF ANY RIGHTS, REMEDIES, POWERS AND PRIVILEGES PROVIDED BY LAW.


10.04       EXPENSES; INDEMNITY; DAMAGE WAIVER.


(A)           COSTS AND EXPENSES.  THE BORROWER SHALL PAY (I) ALL REASONABLE AND
REASONABLY DOCUMENTED OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE
AGENT AND ITS AFFILIATES (INCLUDING THE REASONABLE AND REASONABLY DOCUMENTED
FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE AGENT), IN
CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN,
THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY AND ADMINISTRATION OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR
WAIVERS OF THE PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSUMMATED), (II) ALL REASONABLE AND
REASONABLY DOCUMENTED OUT-OF-POCKET EXPENSES INCURRED BY THE L/C ISSUER IN
CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF
CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL OUT-OF-POCKET EXPENSES
INCURRED BY THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER (INCLUDING
THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER), IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION
OF ITS RIGHTS (A) IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR (B) IN CONNECTION WITH
LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING ALL SUCH
OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR
NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT.


(B)           INDEMNIFICATION BY THE BORROWER.  WITHOUT LIMITING SECTION
10.04(A), THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT (AND ANY
SUB-AGENT THEREOF), EACH LENDER AND THE L/C ISSUER, AND EACH RELATED PARTY OF
ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND EXPENSES RELATING THERETO (INCLUDING THE REASONABLE AND
REASONABLY DOCUMENTED FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY
ANY THIRD PARTY OR BY THE BORROWER OR ANY OTHER LOAN PARTY ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR, IN THE CASE OF THE ADMINISTRATIVE AGENT (AND
ANY SUB-AGENT THEREOF) AND ITS RELATED PARTIES ONLY, THE ADMINISTRATION OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, (II) ANY

 

115

--------------------------------------------------------------------------------


 


LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM (INCLUDING ANY
REFUSAL BY THE L/C ISSUER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT
IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE
OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY
THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES, OR ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE BORROWER OR ANY
OTHER LOAN PARTY OR ANY OF THE BORROWER’S OR SUCH LOAN PARTY’S DIRECTORS,
SHAREHOLDERS OR CREDITORS, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY
THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
(X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE BORROWER
OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH
INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF THE
BORROWER OR SUCH LOAN PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN
ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.


(C)           REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT THE BORROWER FOR ANY
REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER SUBSECTION (A) OR (B)
OF THIS SECTION TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT (OR ANY SUB-AGENT
THEREOF), THE L/C ISSUER OR ANY RELATED PARTY OF ANY OF THE FOREGOING, EACH
LENDER (OR REVOLVING CREDIT LENDER, IN THE CASE OF SUCH PAYMENTS TO THE L/C
ISSUER OR ITS RELATED PARTIES) SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE
AGENT (OR ANY SUCH SUB-AGENT), THE L/C ISSUER OR SUCH RELATED PARTY, AS THE CASE
MAY BE, SUCH LENDER’S (OR REVOLVING CREDIT LENDER’S, AS APPLICABLE) PRO-RATA
SHARE (DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR
INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT, PROVIDED THAT THE
UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED
EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR THE L/C ISSUER IN ITS CAPACITY
AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE FOREGOING ACTING FOR THE
ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR L/C ISSUER IN CONNECTION WITH
SUCH CAPACITY.  THE OBLIGATIONS OF THE LENDERS UNDER THIS SUBSECTION (C) ARE
SUBJECT TO THE PROVISIONS OF SECTION 2.12(D).


(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES,
ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT OR THE
USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN SUBSECTION (B) ABOVE
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED

 

116

--------------------------------------------------------------------------------


 


RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED TO SUCH UNINTENDED
RECIPIENTS BY SUCH INDEMNITEE THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OTHER THAN FOR
DIRECT OR ACTUAL DAMAGES RESULTING FROM THE BAD FAITH, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE.


(E)           PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT
LATER THAN TEN BUSINESS DAYS AFTER DEMAND THEREFOR.


(F)            SURVIVAL.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE SWING LINE
LENDER, THE REPLACEMENT OF ANY LENDER, THE TERMINATION OF THE AGGREGATE
COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL THE OTHER
OBLIGATIONS.


10.05       PAYMENTS SET ASIDE.  TO THE EXTENT THAT ANY PAYMENT BY OR ON BEHALF
OF THE BORROWER IS MADE TO THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR ANY
LENDER, OR THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR ANY LENDER EXERCISES ITS
RIGHT OF SETOFF, AND SUCH PAYMENT OR THE PROCEEDS OF SUCH SETOFF OR ANY PART
THEREOF IS SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL,
SET ASIDE OR REQUIRED (INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE
ADMINISTRATIVE AGENT, THE L/C ISSUER OR SUCH LENDER IN ITS DISCRETION) TO BE
REPAID TO A TRUSTEE, RECEIVER OR ANY OTHER PARTY, IN CONNECTION WITH ANY
PROCEEDING UNDER ANY DEBTOR RELIEF LAW OR OTHERWISE, THEN (A) TO THE EXTENT OF
SUCH RECOVERY, THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE
SATISFIED SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH
PAYMENT HAD NOT BEEN MADE OR SUCH SETOFF HAD NOT OCCURRED, AND (B) EACH LENDER
AND THE L/C ISSUER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT UPON
DEMAND ITS APPLICABLE SHARE (WITHOUT DUPLICATION) OF ANY AMOUNT SO RECOVERED
FROM OR REPAID BY THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM THE DATE
OF SUCH DEMAND TO THE DATE SUCH PAYMENT IS MADE AT A RATE PER ANNUM EQUAL TO THE
FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.  THE OBLIGATIONS OF THE LENDERS
AND THE L/C ISSUER UNDER CLAUSE (B) OF THE PRECEDING SENTENCE SHALL SURVIVE THE
PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


10.06       SUCCESSORS AND ASSIGNS.


(A)           SUCCESSORS AND ASSIGNS GENERALLY.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT THE
BORROWER MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND EACH
LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ASSIGNEE IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 10.06(B), (II) BY WAY OF PARTICIPATION IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 10.06(D), OR (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A
SECURITY INTEREST SUBJECT TO THE RESTRICTIONS OF SECTION 10.06(F) (AND ANY OTHER
ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND VOID). 
NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER
UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN SUBSECTION (D)
OF THIS SECTION AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED
PARTIES OF EACH OF THE ADMINISTRATIVE

 

117

--------------------------------------------------------------------------------


 


AGENT, THE L/C ISSUER AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR
CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


(B)           ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT(S) AND THE LOANS
(INCLUDING FOR PURPOSES OF THIS SECTION 10.06(B), PARTICIPATIONS IN L/C
OBLIGATIONS AND IN SWING LINE LOANS) AT THE TIME OWING TO IT); PROVIDED THAT ANY
SUCH ASSIGNMENT SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS:

(i)            Minimum Amounts.

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facility or an Additional Term Facility,
unless each of the Administrative Agent and, so long as no Event of Default
under Section 8.01(a) or 8.01(f) has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.

 

118

--------------------------------------------------------------------------------


 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default under
Section 8.01(a) or 8.01(f) has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund;

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Commitment, Additional Term Facility Commitment or Revolving
Credit Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (2) any Term Loan, Revolving
Credit Loan or Additional Term Facility Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund;

(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender

 

119

--------------------------------------------------------------------------------


 

thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.06(d).


(C)           REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT THE ADMINISTRATIVE
AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND L/C OBLIGATIONS OWING TO,
EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). 
THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR, AND THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE
NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER AND
ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.


(D)           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS
TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWER OR ANY OF THE
BORROWER’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A
PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH
LENDER’S PARTICIPATIONS IN L/C OBLIGATIONS AND/OR SWING LINE LOANS) OWING TO
IT); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL
REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWER,
THE ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER SHALL CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH
A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN
THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH
AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE
CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, WAIVER OR OTHER MODIFICATION
DESCRIBED IN THE FIRST PROVISO TO SECTION 10.01 THAT AFFECTS SUCH PARTICIPANT. 
SUBJECT TO SUBSECTION (E) OF THIS SECTION, THE BORROWER AGREES THAT EACH
PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 3.01, 3.04 AND 3.05 TO
THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY
ASSIGNMENT PURSUANT TO SECTION 10.06(B).  TO THE EXTENT PERMITTED BY LAW, EACH
PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 10.08 AS THOUGH IT
WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.13 AS
THOUGH IT WERE A LENDER.

 

120

--------------------------------------------------------------------------------


 


(E)           LIMITATIONS UPON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.01 OR 3.04 THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  A
PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE BORROWER IS NOTIFIED OF THE
PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE
BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 3.01(E) AS THOUGH IT WERE A
LENDER.


(F)            CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT
(INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER,
INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE
BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM
ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR
SUCH LENDER AS A PARTY HERETO.


(G)           ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES AND RECORDS ACT,
OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC TRANSACTIONS
ACT.

(h)           Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 10.06(b), Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Borrower, resign as Swing Line Lender.  In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders (with the consent of the appointed
Lender) a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be.  If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). 
Upon the appointment of a successor L/C Issuer and/or Swing Line Lender, (a)
such successor shall succeed to and become vested

 

121

--------------------------------------------------------------------------------


 

with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements reasonably
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.


10.07       TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.  EACH OF THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER AGREES TO MAINTAIN THE
CONFIDENTIALITY OF THE INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION
MAY BE DISCLOSED (A) TO ITS AFFILIATES AND TO ITS AND ITS AFFILIATES’ RESPECTIVE
PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ADVISORS AND REPRESENTATIVES
(IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE
INFORMED OF THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP
SUCH INFORMATION CONFIDENTIAL), (B) TO THE EXTENT REQUESTED BY ANY REGULATORY
AUTHORITY PURPORTING TO HAVE JURISDICTION OVER IT (INCLUDING ANY SELF-REGULATORY
AUTHORITY, SUCH AS THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS), (C) TO
THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR
SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY HERETO, (E) IN CONNECTION WITH THE
EXERCISE OF ANY REMEDIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER, (F) SUBJECT TO AN AGREEMENT
CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION, TO (I)
ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR PARTICIPANT
IN, ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR ANY ELIGIBLE
ASSIGNEE INVITED TO BE A LENDER PURSUANT TO SECTION 2.14, 2.15 OR 2.16 OR (II)
ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR
DERIVATIVE TRANSACTION RELATING TO THE BORROWER AND ITS OBLIGATIONS, (G) WITH
THE CONSENT OF THE BORROWER OR (H) TO THE EXTENT SUCH INFORMATION (I) BECOMES
PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION OR
(II) BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER
OR ANY OF THEIR RESPECTIVE AFFILIATES ON A NONCONFIDENTIAL BASIS FROM A SOURCE
OTHER THAN THE BORROWER.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Restricted Subsidiary thereof relating to any Loan Party
or any Restricted Subsidiary thereof or their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or the L/C Issuer on a nonconfidential basis prior to disclosure by any Loan
Party or any Restricted Subsidiary thereof, provided that, in the case of
information received from a Loan Party or any such Restricted Subsidiary after
the date hereof, such information is clearly identified at the time of delivery
as confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Restricted Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

 

122

--------------------------------------------------------------------------------


 


10.08       RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, EACH LENDER AND THE L/C ISSUER ARE HEREBY AUTHORIZED AT ANY TIME AND
FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TO SET OFF
AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL
OR FINAL, IN WHATEVER CURRENCY) AT ANY TIME HELD AND OTHER OBLIGATIONS (IN
WHATEVER CURRENCY) AT ANY TIME OWING BY SUCH LENDER OR THE L/C ISSUER TO OR FOR
THE CREDIT OR THE ACCOUNT OF THE BORROWER OR ANY OTHER LOAN PARTY AGAINST THE
OBLIGATIONS, IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER OR THE L/C ISSUER SHALL
HAVE MADE ANY DEMAND UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
ALTHOUGH SUCH OBLIGATIONS MAY BE CONTINGENT OR UNMATURED OR ARE OWED TO A BRANCH
OR OFFICE OF SUCH LENDER OR THE L/C ISSUER DIFFERENT FROM THE BRANCH OR OFFICE
HOLDING SUCH DEPOSIT OR OBLIGATED ON SUCH INDEBTEDNESS.  THE RIGHTS OF EACH
LENDER AND THE L/C ISSUER UNDER THIS SECTION ARE IN ADDITION TO OTHER RIGHTS AND
REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) THAT SUCH LENDER OR THE L/C ISSUER
MAY HAVE.  EACH LENDER AND THE L/C ISSUER AGREE TO NOTIFY THE BORROWER AND THE
ADMINISTRATIVE AGENT PROMPTLY AFTER ANY SUCH SETOFF AND APPLICATION, PROVIDED
THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH
SETOFF AND APPLICATION.  NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 10.08,
IF AT ANY TIME ANY LENDER OR THE L/C ISSUER MAINTAINS ONE OR MORE DEPOSIT
ACCOUNTS FOR THE BORROWER OR ANY OTHER LOAN PARTY INTO WHICH MEDICARE AND/OR
MEDICAID RECEIVABLES ARE DEPOSITED, SUCH PERSON SHALL WAIVE THE RIGHT OF SETOFF
SET FORTH HEREIN.


10.09       INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN ANY LOAN DOCUMENT, THE INTEREST PAID OR AGREED TO BE PAID UNDER THE
LOAN DOCUMENTS SHALL NOT EXCEED THE MAXIMUM RATE OF NON-USURIOUS INTEREST
PERMITTED BY APPLICABLE LAW (THE “MAXIMUM RATE”).  IF THE ADMINISTRATIVE AGENT
OR ANY LENDER SHALL RECEIVE INTEREST IN AN AMOUNT THAT EXCEEDS THE MAXIMUM RATE,
THE EXCESS INTEREST SHALL BE APPLIED TO THE PRINCIPAL OF THE LOANS OR, IF IT
EXCEEDS SUCH UNPAID PRINCIPAL, REFUNDED TO THE BORROWER.  IN DETERMINING WHETHER
THE INTEREST CONTRACTED FOR, CHARGED, OR RECEIVED BY THE ADMINISTRATIVE AGENT OR
A LENDER EXCEEDS THE MAXIMUM RATE, SUCH PERSON MAY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, (A) CHARACTERIZE ANY PAYMENT THAT IS NOT PRINCIPAL AS AN
EXPENSE, FEE, OR PREMIUM RATHER THAN INTEREST, (B) EXCLUDE VOLUNTARY PREPAYMENTS
AND THE EFFECTS THEREOF, AND (C) AMORTIZE, PRORATE, ALLOCATE, AND SPREAD IN
EQUAL OR UNEQUAL PARTS THE TOTAL AMOUNT OF INTEREST THROUGHOUT THE CONTEMPLATED
TERM OF THE OBLIGATIONS HEREUNDER.


10.10       COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.  EXCEPT
AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL
HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED COUNTERPARTS HEREOF THAT, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF EACH OF THE OTHER PARTIES HERETO.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


10.11       SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS AND
WARRANTIES MADE HEREUNDER AND IN ANY OTHER LOAN DOCUMENT OR OTHER DOCUMENT
DELIVERED PURSUANT HERETO OR THERETO OR IN CONNECTION HEREWITH OR THEREWITH
SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF

 

123

--------------------------------------------------------------------------------


 


AND THEREOF.  SUCH REPRESENTATIONS AND WARRANTIES HAVE BEEN OR WILL BE RELIED
UPON BY THE ADMINISTRATIVE AGENT AND EACH LENDER, REGARDLESS OF ANY
INVESTIGATION MADE BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR ON THEIR BEHALF
AND NOTWITHSTANDING THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY HAVE HAD
NOTICE OR KNOWLEDGE OF ANY DEFAULT AT THE TIME OF ANY CREDIT EXTENSION, AND
SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS ANY LOAN OR ANY OTHER
OBLIGATION HEREUNDER SHALL REMAIN UNPAID OR UNSATISFIED OR ANY LETTER OF CREDIT
SHALL REMAIN OUTSTANDING.


10.12       SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE, (A) THE LEGALITY,
VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL NOT BE AFFECTED OR IMPAIRED THEREBY AND (B) THE
PARTIES SHALL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE THE ILLEGAL,
INVALID OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF
WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISIONS.  THE INVALIDITY OF A PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


10.13       REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04, OR IF THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 3.01, OR IF A LENDER (A “NON-CONSENTING LENDER”) DOES NOT CONSENT TO A
PROPOSED CHANGE, WAIVER, DISCHARGE OR TERMINATION WITH RESPECT TO ANY LOAN
DOCUMENT THAT HAS BEEN APPROVED BY THE REQUIRED LENDERS AS PROVIDED IN SECTION
10.01 BUT ALSO REQUIRES THE UNANIMOUS CONSENT OF ALL LENDERS OR ALL LENDERS
DIRECTLY AFFECTED THEREBY (AS APPLICABLE, OR IF ANY LENDER IS A DEFAULTING
LENDER OR IF ANY OTHER CIRCUMSTANCE EXISTS HEREUNDER THAT GIVES THE BORROWER THE
RIGHT TO REPLACE A LENDER AS A PARTY HERETO, THEN THE BORROWER MAY, AT ITS SOLE
EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT,
REQUIRE SUCH LENDER, WITHIN 30 DAYS OF NOTICE BY THE ADMINISTRATIVE AGENT, TO
ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE
RESTRICTIONS CONTAINED IN, AND CONSENTS REQUIRED BY, SECTION 10.06), ALL OF ITS
INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE RELATED LOAN
DOCUMENTS TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY
BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT), PROVIDED THAT:

(A)           THE BORROWER SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT THE
ASSIGNMENT FEE SPECIFIED IN SECTION 10.06(B);

(B)           SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS (INCLUDING, FOR THIS PURPOSE, ITS FUNDED
PARTICIPATIONS IN SWING LINE LOANS) AND L/C ADVANCES, ACCRUED INTEREST THEREON,
ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS (INCLUDING ANY AMOUNTS UNDER SECTION 3.05) FROM THE ASSIGNEE (TO
THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE
BORROWER (IN THE CASE OF ALL OTHER AMOUNTS);

(C)           IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR
COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO

 

124

--------------------------------------------------------------------------------


 

SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR
PAYMENTS THEREAFTER;

(D)           SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAWS IN ANY
RESPECT THAT CALLS INTO QUESTION THE VALIDITY OR ENFORCEABILITY OF SUCH
ASSIGNMENT OR COULD REASONABLY BE EXPECTED TO SUBJECT THE ASSIGNOR OR ASSIGNEE
TO ANY LIABILITY THAT IS NOT INDEMNIFIED BY THE BORROWER HEREUNDER; AND

(E)           IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A NON-CONSENTING
LENDER’S FAILURE TO CONSENT TO A PROPOSED CHANGE, WAIVER, DISCHARGE OR
TERMINATION WITH RESPECT TO ANY LOAN DOCUMENT, THE APPLICABLE ASSIGNEE CONSENTS
TO THE PROPOSED CHANGE, WAIVER, DISCHARGE OR TERMINATION.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


10.14       GOVERNING LAW; JURISDICTION; ETC.


(A)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF THE
LAW OF ANOTHER JURISDICTION.


(B)           SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES DISTRICT COURT IN THE BOROUGH OF MANHATTAN IN NEW YORK
CITY, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

125

--------------------------------------------------------------------------------


(C)           WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(D)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.15       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.16       NO ADVISORY OR FIDUCIARY RESPONSIBILITY.  IN CONNECTION WITH ALL
ASPECTS OF EACH TRANSACTION CONTEMPLATED HEREBY (INCLUDING IN CONNECTION WITH
ANY AMENDMENT, WAIVER OR OTHER MODIFICATION HEREOF OR OF ANY OTHER LOAN
DOCUMENT), THE BORROWER ACKNOWLEDGES AND AGREES THAT: (I) (A) THE ARRANGING AND
OTHER SERVICES REGARDING THIS AGREEMENT PROVIDED BY THE ADMINISTRATIVE AGENT AND
THE ARRANGER ARE ARM’S-LENGTH COMMERCIAL TRANSACTIONS BETWEEN THE BORROWER AND
ITS AFFILIATES, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT AND THE ARRANGER,
ON THE OTHER HAND, (B) THE BORROWER HAS CONSULTED ITS OWN LEGAL, ACCOUNTING,
REGULATORY AND TAX ADVISORS TO THE EXTENT IT HAS DEEMED APPROPRIATE, AND (C) THE
BORROWER IS CAPABLE OF EVALUATING, AND UNDERSTANDS AND ACCEPTS, THE TERMS, RISKS
AND CONDITIONS OF THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE OTHER LOAN
DOCUMENTS; (II) (A) THE ADMINISTRATIVE AGENT AND THE ARRANGER EACH IS AND HAS
BEEN ACTING SOLELY AS A PRINCIPAL AND, EXCEPT AS EXPRESSLY AGREED IN WRITING BY
THE RELEVANT PARTIES, HAS NOT BEEN, IS NOT, AND WILL NOT BE ACTING AS AN
ADVISOR, AGENT OR FIDUCIARY FOR THE BORROWER OR ANY OF ITS AFFILIATES, OR ANY
OTHER PERSON AND (B) NEITHER THE ADMINISTRATIVE AGENT NOR THE ARRANGER HAS ANY
OBLIGATION TO THE BORROWER OR ANY OF ITS AFFILIATES WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY EXCEPT THOSE OBLIGATIONS EXPRESSLY SET FORTH
HEREIN AND IN

 

126

--------------------------------------------------------------------------------


 


THE OTHER LOAN DOCUMENTS; AND (III) THE ADMINISTRATIVE AGENT AND THE ARRANGER
AND THEIR RESPECTIVE AFFILIATES MAY BE ENGAGED IN A BROAD RANGE OF TRANSACTIONS
THAT INVOLVE INTERESTS THAT DIFFER FROM THOSE OF THE BORROWER AND ITS
AFFILIATES, AND NEITHER THE ADMINISTRATIVE AGENT NOR THE ARRANGER HAS ANY
OBLIGATION TO DISCLOSE ANY OF SUCH INTERESTS TO THE BORROWER OR ITS AFFILIATES. 
TO THE FULLEST EXTENT PERMITTED BY LAW, THE BORROWER HEREBY WAIVES AND RELEASES
ANY CLAIMS THAT IT MAY HAVE AGAINST THE ADMINISTRATIVE AGENT AND THE ARRANGER
WITH RESPECT TO ANY BREACH OR ALLEGED BREACH OF AGENCY OR FIDUCIARY DUTY IN
CONNECTION WITH ANY ASPECT OF ANY TRANSACTION CONTEMPLATED HEREBY.


10.17       USA PATRIOT ACT NOTICE.  EACH LENDER THAT IS SUBJECT TO THE ACT (AS
HEREINAFTER DEFINED) AND THE ADMINISTRATIVE AGENT (FOR ITSELF AND NOT ON BEHALF
OF ANY LENDER) HEREBY NOTIFIES THE BORROWER THAT PURSUANT TO THE REQUIREMENTS OF
THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26,
2001)) (THE “ACT”), IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT
IDENTIFIES EACH LOAN PARTY, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF
EACH LOAN PARTY AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER OR THE
ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY EACH LOAN PARTY IN ACCORDANCE
WITH THE ACT.


10.18       TIME OF THE ESSENCE.  TIME IS OF THE ESSENCE OF THE LOAN DOCUMENTS.


10.19       ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

127

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

BORROWER:

 

 

 

 

UNIVERSAL AMERICAN FINANCIAL CORP.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

128

--------------------------------------------------------------------------------
